


Exhibit 10.4

 

 

 

LOAN AND SECURITY AGREEMENT

 

 

by and among

 

 

MSC.SOFTWARE CORPORATION

 

as Borrower,

 

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

FOOTHILL CAPITAL CORPORATION

 

as the Arranger and Administrative Agent

 

 

Dated as of November 18, 2002

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION.

1

 

1.1

Definitions

1

 

1.2

Accounting Terms

30

 

1.3

Code

30

 

1.4

Construction

30

 

1.5

Schedules and Exhibits

30

 

 

 

2.

LOAN AND TERMS OF PAYMENT.

30

 

2.1

Revolver Advances

30

 

2.2

Term Loan

31

 

2.3

Borrowing Procedures and Settlements

33

 

2.4

Payments

40

 

2.5

Overadvances

43

 

2.6

Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations

43

 

2.7

Cash Management

45

 

2.8

Crediting Payments; Float Charge

46

 

2.9

Designated Account

47

 

2.10

Maintenance of Loan Account; Statements of Obligations

47

 

2.11

Fees

47

 

2.12

Letters of Credit

48

 

2.13

Registered Notes

51

 

2.14

Securitization

51

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT.

52

 

3.1

Conditions Precedent to the Initial Extension of Credit

52

 

3.2

Conditions Subsequent to the Initial Extension of Credit

56

 

3.3

Conditions Precedent to all Extensions of Credit

57

 

3.4

Term

57

 

3.5

Effect of Termination

58

 

3.6

Early Termination by Borrower

58

 

 

 

4.

CREATION OF SECURITY INTEREST.

59

 

4.1

Grant of Security Interest

59

 

4.2

Negotiable Collateral

59

 

4.3

Collection of Accounts, General Intangibles, and Negotiable Collateral

59

 

4.4

Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required

60

 

4.5

Power of Attorney

61

 

4.6

Right to Inspect

61

 

4.7

Control Agreements

61

 

--------------------------------------------------------------------------------


 

5.

REPRESENTATIONS AND WARRANTIES.

62

 

5.1

No Encumbrances

62

 

5.2

Eligible Accounts

62

 

5.3

[Intentionally Omitted]

62

 

5.4

Equipment

62

 

5.5

Location of Inventory and Equipment

62

 

5.6

[intentionally omitted]

62

 

5.7

State of Incorporation; Location of Chief Executive Office; FEIN; Organizational
ID Number; Commercial Tort Claims

62

 

5.8

Due Organization and Qualification; Subsidiaries

63

 

5.9

Due Authorization; No Conflict

64

 

5.10

Litigation

65

 

5.11

No Material Adverse Change

65

 

5.12

Fraudulent Transfer

65

 

5.13

Employee Benefits

65

 

5.14

Environmental Condition

66

 

5.15

Brokerage Fees

66

 

5.16

Intellectual Property

66

 

5.17

Leases

66

 

5.18

DDAs and Securities Accounts

66

 

5.19

Complete Disclosure

66

 

5.20

Indebtedness

67

 

 

 

6.

AFFIRMATIVE COVENANTS.

67

 

6.1

Accounting System

67

 

6.2

Collateral Reporting

67

 

6.3

Financial Statements, Reports, Certificates

69

 

6.4

Guarantor Reports

72

 

6.5

Returns

72

 

6.6

Maintenance of Properties

72

 

6.7

Taxes

72

 

6.8

Insurance

72

 

6.9

Location of Inventory and Equipment

73

 

6.10

Compliance with Laws

73

 

6.11

Leases

74

 

6.12

Brokerage Commissions

74

 

6.13

Existence

74

 

6.14

Environmental

74

 

6.15

Disclosure Updates

74

 

6.16

Copyrights

75

 

 

 

7.

NEGATIVE COVENANTS.

75

 

7.1

Indebtedness

75

 

7.2

Liens

76

 

7.3

Restrictions on Fundamental Changes

76

 

--------------------------------------------------------------------------------


 

 

7.4

Disposal of Assets

76

 

7.5

Change Name

76

 

7.6

Nature of Business

77

 

7.7

Prepayments and Amendments

77

 

7.8

Change of Control

77

 

7.9

[Intentionally Omitted]

77

 

7.10

Distributions

77

 

7.11

Accounting Methods

77

 

7.12

Investments

77

 

7.13

Transactions with Affiliates

78

 

7.14

Suspension

78

 

7.15

Compensation

78

 

7.16

Use of Proceeds

78

 

7.17

Inventory and Equipment with Bailees

78

 

7.18

Financial Covenants

78

 

7.19

Copyright Registrations

81

 

 

 

8.

EVENTS OF DEFAULT.

81

 

 

 

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES.

83

 

9.1

Rights and Remedies

83

 

9.2

Remedies Cumulative

85

 

 

 

10.

TAXES AND EXPENSES.

85

 

 

 

11.

WAIVERS; INDEMNIFICATION.

86

 

11.1

Demand; Protest; etc.

86

 

11.2

The Lender Group’s Liability for Collateral

86

 

11.3

Indemnification

86

 

 

 

12.

NOTICES.

87

 

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

88

 

 

 

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

89

 

14.1

Assignments and Participations

89

 

14.2

Successors

92

 

 

 

15.

AMENDMENTS; WAIVERS.

92

 

15.1

Amendments and Waivers

92

 

15.2

Replacement of Holdout Lender

93

 

15.3

No Waivers; Cumulative Remedies

94

 

 

 

16.

AGENT; THE LENDER GROUP.

94

 

16.1

Appointment and Authorization of Agent

94

 

16.2

Delegation of Duties

95

 

--------------------------------------------------------------------------------


 


 


16.3


LIABILITY OF AGENT


95

 

16.4

Reliance by Agent

96

 

16.5

Notice of Default or Event of Default

96

 

16.6

Credit Decision

97

 

16.7

Costs and Expenses; Indemnification

97

 

16.8

Agent in Individual Capacity

98

 

16.9

Successor Agent

98

 

16.10

Lender in Individual Capacity

99

 

16.11

Withholding Taxes

99

 

16.12

Collateral Matters

101

 

16.13

Restrictions on Actions by Lenders; Sharing of Payments

102

 

16.14

Agency for Perfection

103

 

16.15

Payments by Agent to the Lenders

103

 

16.16

Concerning the Collateral and Related Loan Documents

103

 

16.17

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

103

 

16.18

Several Obligations; No Liability

104

 

 

 

17.

GENERAL PROVISIONS.

105

 

17.1

Effectiveness

105

 

17.2

Section Headings

105

 

17.3

Interpretation

105

 

17.4

Severability of Provisions

105

 

17.5

Amendments in Writing

105

 

17.6

Counterparts; Telefacsimile Execution

105

 

17.7

Revival and Reinstatement of Obligations

106

 

17.8

Confidentiality

106

 

17.9

Integration

106

 

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
November 18, 2002, by and among, on the one hand, the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”) and FOOTHILL CAPITAL CORPORATION, a California
corporation, as the arranger and administrative agent for the Lenders (“Agent”),
and, on the other hand, MSC.SOFTWARE CORPORATION, a Delaware corporation
(“Borrower”).

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions.  As used in this Agreement, the following terms shall have the
following definitions:

 

“Ableco” means Ableco Finance LLC, a Delaware limited liability company.

 

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper, or a General Intangible.

 

“Accounts” means accounts (as that term is defined in the Code), and any and all
supporting obligations in respect thereof.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

 

“Additional Documents” has the meaning set forth in Section 4.4(c).

 

“Advances” has the meaning set forth in Section 2.1.

 

“AES Documents” means the AES Notes and all other agreements or documents
executed or delivered and relating to the AES Notes, as such agreements and
other documents may be amended, restated, supplemented or otherwise modified
from time to time.

 

“AES Notes” means those certain Subordinated Promissory Notes executed and
delivered by Borrower and dated as of August 1, 2002, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For

 

1

--------------------------------------------------------------------------------


 

purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of the definition of Eligible Accounts and Section
7.13 hereof: (a) any Person which owns directly or indirectly 20% or more of the
securities having ordinary voting power for the election of directors or other
members of the governing body of a Person or 20% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed to control such Person, and (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person.

 

“Agent” means Foothill, solely in its capacity as agent for the Lenders
hereunder, and any successor thereto.

 

“Agent’s Account” means the deposit account identified on Schedule A-1.

 

“Agent Advances” has the meaning set forth in Section 2.3(e)(i).

 

“Agent’s Liens” means the Liens granted by Borrower or a Guarantor to Agent
under this Agreement or the other Loan Documents.

 

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Aircrafts” means the interest of MSC.Flyer, LLC, a Delaware limited liability
company, in and to (a) a Challenger 601 bearing FAA Registration Number N653CW,
and (b) a Citation III bearing FAA Registration Number N364CW.

 

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 4.0% times the sum of (i) the Maximum Revolver
Amount, plus (ii) the outstanding principal amount of the Term Loan as of such
date of determination, plus (iii) the aggregate amount of unscheduled payments
on account of the Term Loan during the thirty day period ending on such date of
determination, (b) during the period of time from and including the date that is
the first anniversary of the Closing Date up to the date that is the second
anniversary of the Closing Date, 3.0% times the sum of (i) the Maximum Revolver
Amount, plus (ii) the outstanding principal amount of the Term Loan as of such
date of determination, plus (iii) the aggregate amount of unscheduled payments
on account of the Term Loan during the thirty day period ending on such date of
determination, (c) during the period of time from and including the date that is
the second anniversary of the Closing Date up to the date that is the third
anniversary of the Closing Date, 2.0% times the sum of (i) the Maximum Revolver
Amount, plus (ii) the outstanding principal amount of the Term Loan as of such
date of determination, plus (iii) the aggregate amount of unscheduled payments
on account of the Term Loan during the thirty day period ending on such date of
determination, and (d) during

 

2

--------------------------------------------------------------------------------


 

the period of time from and including the date that is the third anniversary of
the Closing Date up to the Maturity Date, 1.0% times the sum of (i) the Maximum
Revolver Amount, plus (ii) the outstanding principal amount of the Term Loan as
of such date of determination, plus (iii) the aggregate amount of unscheduled
payments on account of the Term Loan during the thirty day period ending on such
date of determination.

 

“Assignee” has the meaning set forth in Section 14.1.

 

“Assignment and Acceptance” means an Assignment and Acceptance in the form of
Exhibit A-1.

 

“Australia Acquisition Documents” means the purchase and sale documents
evidencing the acquisition described in clause (a) of the definition of
Permitted Acquisitions.

 

“Authorized Person” means any officer or other employee of Borrower.

 

“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrower is entitled to borrow as Advances under Section 2.1 (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations) and all sublimits and reserves then applicable hereunder).

 

“Availability Block” means (a) from and after the Closing Date until December
31, 2002, zero, (b) from and after December 31, 2002 up to but not including
January 31, 2003, $1,000,000, (c) from and after January 31, 2003 up to but not
including February 28, 2003, $2,250,000, (d) from and after February 28, 2003 up
to but not including March 31, 2003, $3,500,000, and (e) from and after March
31, 2003, $5,000,000.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrower or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to Borrower or its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

 

3

--------------------------------------------------------------------------------


 

“Bank Products” means any financial accommodations extended to Borrower or its
Subsidiaries by a Bank Product Provider (other than pursuant to this Agreement)
including:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedge Agreements.

 

“Bank Product Reserves” means, as of any date of determination, the lesser of
(a) $3,000,000, and (b) the amount of reserves that Agent has established (based
upon the applicable Bank Product Providers’ reasonable determination of the
credit exposure in respect of then extant Bank Products) for Bank Products then
provided or outstanding; provided, however, that in order to qualify as Bank
Products Reserves, such reserves must be established at or about the time that
the Bank Product Provider first provides the applicable Bank Product.

 

“Bankruptcy Code” means the United States Bankruptcy Code, as in effect from
time to time.

 

“Base Rate” means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

 

“Base Rate Loan” means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means 2.25 percentage points.

 

“Base Rate Term Loan Margin” means 5.00 percentage points.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board.

 

“Books” means Borrower’s and its Subsidiaries’ now owned or hereafter acquired
books and records (including all of their Records indicating, summarizing, or
evidencing their assets (including the Collateral) or liabilities, all of
Borrower’s or its Subsidiaries’ Records relating to their business operations or
financial condition, and all of their goods or General Intangibles related to
such information).

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Borrower Stock Pledge Agreement” means a stock pledge agreement, in form and
substance satisfactory to Agent, executed and delivered by Borrower to Agent
with respect to the pledge of the Stock owned by Borrower; provided, however,
that in the case of Stock of one of Borrower’s Subsidiaries which is not a
Guarantor, the applicable debtor shall not be required to pledge more than 65%
of the total combined voting power of all classes of Stock of such CFC entitled
to vote.

 

“Borrowing” means a borrowing hereunder consisting of Advances (or term loans,
in the case of the Term Loan) made on the same day by the Lenders (or Agent on
behalf thereof), or by Swing Lender in the case of a Swing Loan, or by Agent in
the case of an Agent Advance.

 

“Borrowing Base” has the meaning set forth in Section 2.1.

 

“Borrowing Base Participants” means (a) Borrower, (b) Mechanical Dynamics, Inc.,
a Michigan corporation, and (c) from and after the date on which the condition
set forth in Section 3.2(a) has been satisfied, Canadian Guarantor.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close in the state of New
York.

 

“Canadian Dollars”  means the lawful money of Canada.

 

“Canadian Guarantor” means MSC Software Ltd., an Ontario company.

 

“Canadian Guarantor Security Agreement” means a general security agreement
executed and delivered by the Canadian Guarantor in favor of Agent, in form and
substance reasonably satisfactory to Agent.

 

“Capital Expenditure” means a capital expenditure as determined under GAAP,
except that capitalized software costs shall not be deemed to be “Capital
Expenditures” hereunder.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper

 

5

--------------------------------------------------------------------------------


 

maturing no more than 270 days from the date of acquisition thereof and, at the
time of acquisition, having a rating of A-1 or P-1, or better, from S&P or
Moody’s, and (d) certificates of deposit or bankers’ acceptances maturing within
1 year from the date of acquisition thereof that are either (i) issued by any
bank organized under the laws of the United States or any state thereof which
bank has a rating of A or A2, or better, from S&P or Moody’s, or (ii) in an
amount less than or equal to $100,000 in the aggregate issued by any other bank
insured by the Federal Deposit Insurance Corporation.

 

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

 

“Cash Management Account” has the meaning set forth in Section 2.7(a).

 

“Cash Management Agreements” means those certain cash management service
agreements, in form and substance satisfactory to Agent, each of which is among
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.

 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

 

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 30%,
or more, of the Stock of Borrower having the right to vote for the election of
members of the Board of Directors, or (b) a majority of the members of the Board
of Directors do not constitute Continuing Directors, or (c) except as a result
of Permitted Reorganization Transactions or Permitted Dispositions, Borrower or
any of its Subsidiaries ceases to directly own and control 100% of the
outstanding capital Stock of each of its respective Subsidiaries that it owns as
of the Closing Date.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

 

“Closing Date Business Plan” means the set of Projections of Borrower for the 3
year period following the Closing Date (on a year by year basis, and for the 1
year period following the Closing Date, on a quarter by quarter basis), in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent.

 

“Closing Date Enterprise Valuation” means a final appraisal of the net present
value, as of the Closing Date, of the enterprise valuation of Borrower and its
Subsidiaries, prepared by a third party valuation firm acceptable to Agent, the
results of which are satisfactory to Agent.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

6

--------------------------------------------------------------------------------


 

“Collateral” means all of Borrower’s now owned or hereafter acquired right,
title, and interest in and to each of the following:


 


(A)  ACCOUNTS,


 


(B)  BOOKS,


 


(C)  EQUIPMENT,


 


(D)  GENERAL INTANGIBLES,


 


(E)  INVENTORY,


 


(F)  INVESTMENT PROPERTY,


 


(G)  NEGOTIABLE COLLATERAL,


 


(H)  MONEY OR OTHER ASSETS OF BORROWER THAT NOW OR HEREAFTER COME INTO THE
POSSESSION, CUSTODY, OR CONTROL OF ANY MEMBER OF THE LENDER GROUP, AND


 


(I)  THE PROCEEDS AND PRODUCTS, WHETHER TANGIBLE OR INTANGIBLE, OF ANY OF THE
FOREGOING, INCLUDING PROCEEDS OF INSURANCE COVERING ANY OR ALL OF THE FOREGOING,
AND ANY AND ALL ACCOUNTS, BOOKS, EQUIPMENT, GENERAL INTANGIBLES, INVENTORY,
INVESTMENT PROPERTY, NEGOTIABLE COLLATERAL, REAL PROPERTY (OTHER THAN LEASED
REAL PROPERTY), MONEY, DEPOSIT ACCOUNTS, OR OTHER TANGIBLE OR INTANGIBLE
PROPERTY (OTHER THAN LEASED REAL PROPERTY) RESULTING FROM THE SALE, EXCHANGE,
COLLECTION, OR OTHER DISPOSITION OF ANY OF THE FOREGOING, OR ANY PORTION THEREOF
OR INTEREST THEREIN, AND THE PROCEEDS THEREOF.

 

Anything contained in this Agreement to the contrary notwithstanding, the term
“Collateral” shall not include (1) Investment Property constituting Stock of one
of Borrower’s Subsidiaries which is not a Guarantor, solely to the extent that
such Investment Property represents more than 65% of the total combined voting
power of all classes of Stock of such CFC entitled to vote, or (2) any General
Intangibles that are now or hereafter held by Borrower in the event that: (a) as
a result of the grant of a security interest therein, Borrower’s rights in or
with respect to such asset would be forfeited or Borrower would be deemed to
have breached or defaulted under the applicable agreement that governs such
asset pursuant to restrictions contained in the applicable agreement or implied
in such agreement by applicable law; and (b) any such restriction is effective
and enforceable under applicable law (including, without limitation, Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any relevant
jurisdiction); provided, however, that in no event shall the foregoing be
construed to exclude from the security interest created by this Agreement: (X)
any and all proceeds of such assets, and (Y) such assets at any time that the
restrictions in the agreement are no longer effective and enforceable or at any
time that the consent of the other party to the agreement is obtained to the
grant of a security interest in and to such asset in favor of Agent.

 

7

--------------------------------------------------------------------------------


 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ Equipment or Inventory, in each case, in form
and substance reasonably satisfactory to Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of the Borrower and each Guarantor; provided, however, that the
term “Collections” shall not include identifiable proceeds of the Advances or
Swing Loans.

 

“Commercial Tort Claim Assignments” has the meaning set forth in Section 4.4(b).

 

“Commitment” means, with respect to each Lender, its Revolver Commitment, its
Term Loan Commitment, or its Total Commitment, as the context requires, and,
with respect to all Lenders, their Revolver Commitments, their Term Loan
Commitments, or their Total Commitments, as the context requires, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or on the signature page of the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 14.1.

 

“Compliance Certificate”  means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

 

“Consolidated Excess Availability” means the amount, as of the date any
determination thereof is to be made, equal to Availability minus the aggregate
amount, if any, of all trade payables of Borrower and its Subsidiaries aged in
excess of historical levels with respect thereto and all book overdrafts of
Borrower and its Subsidiaries in excess of historical practices with respect
thereto, in each case as determined by Agent in its Permitted Discretion.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director of Borrower on the Closing Date, and (b) any individual who becomes a
member of the Board of Directors after the Closing Date if such individual was
appointed or nominated for election to the Board of Directors by a majority of
the Continuing Directors, but excluding any such individual originally proposed
for election in opposition to the Board of Directors in office at the Closing
Date in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Borrower (as such terms are used in Rule
14a-11 under the Exchange Act) and whose initial assumption of office resulted
from such contest or the settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a DDA).

 

8

--------------------------------------------------------------------------------


 

“Copyright Security Agreements” means one or more copyright security agreements
executed and delivered by Borrower, the Guarantors and Agent, the form and
substance of which is satisfactory to Agent.

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

“Dassault Documents” means the Dassault Stock Purchase Agreement, the Dassault
Note, and all other agreements or documents executed or delivered and relating
to the Dassault Notes, as such agreements and other documents may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Dassault Note” means that certain Senior Secured Promissory Note by Tyra
Technologies, Inc., a California corporation, and assumed by Borrower pursuant
to the Dassault Stock Purchase Agreement, in the original principal amount of
$7,000,000, dated as of June 22, 1999, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Dassault Stock Purchase Agreement” means that certain Stock Purchase Agreement
by and among Borrower, Dassault Systemes of America Corp., a California
corporation, and Dassault Systemes, a societe anonyme organized and existing
under the laws of France, and dated as of May 2, 2001, as amended, restated,
supplemented or otherwise modified from time to time.

 

“DDA” means any deposit account (as that term is defined in the Code).

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, at the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

“Designated Account” means that certain DDA of Borrower identified on Schedule
D-1.

 

“Designated Account Bank” has the meaning set forth on Schedule D-1.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 180 days, that is the result of dividing the
Dollar amount of (a) bad debt write-downs, discounts, advertising allowances,
credits, or other

 

9

--------------------------------------------------------------------------------


 

dilutive items with respect to the Borrowing Base Participants’ Accounts during
such period, by (b) the Borrowing Base Participants’ billings with respect to
Accounts during such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one percentage point for
each percentage point by which Dilution is in excess of 5%.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Agent.

 

“Dollars” or “$” means United States dollars.

 

“Dollar Equivalents” means, in respect of Canadian dollars, as of any date of
determination, the Dollar equivalent thereof determined by Agent in accordance
with Agent’s customary practices.

 

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is organized under the laws of a state of the United States or under
the laws of a jurisdiction of Canada.

 

“Due Diligence Letter” means the due diligence letter sent by Agent’s counsel to
Borrower, together with Borrower’s completed responses to the inquiries set
forth therein, the form and substance of such responses to be satisfactory to
Agent.

 

“EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries consolidated net income (or loss), minus the sum of extraordinary
gains and the expenses relative to the development of software that have been
capitalized, plus, without duplication and only to the extent reflected as a
charge or reduction in the statement of such consolidated net income (or loss),
the sum of interest expense, income taxes, depreciation, amortization (including
amortization of the expenses relative to the development of software that have
been capitalized), and goodwill impairment required by FASB 141-142 for such
period, as determined in accordance with GAAP.

 

“Eligible Accounts” means those non-recurring Accounts created by a Borrowing
Base Participant in the ordinary course of its business, that arise out of the
sale of goods or license of software or rendition of services (exclusive of
services provided with respect to software) by a Borrowing Base Participant,
that comply with each of the representations and warranties respecting Eligible
Accounts made by Borrower in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the criteria set forth below; provided,
however, that such criteria may be fixed and revised from time to time by Agent
in Agent’s Permitted Discretion to address the results of any audit performed by
Agent from time to time after the Closing Date.  In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash remitted to a Borrowing Base Participant.  Eligible Accounts
shall not include the following:

 

10

--------------------------------------------------------------------------------


 

(a)  Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date, Accounts with selling terms of more than 60 days, or
Accounts which are more than 60 days past due,

 

(b)  Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c)  Accounts with respect to which the Account Debtor is an employee,
Affiliate, or agent of any Borrowing Base Participant,

 

(d)  Accounts arising in a transaction wherein goods or software are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,

 

(e)  Accounts that are not payable in Dollars or Canadian Dollars,

 

(f)  Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit satisfactory to Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Agent and is directly
drawable by Agent, or (z) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Agent,

 

(g)  Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrowing
Base Participant has complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 USC § 3727), or (ii) any state of the United
States,

 

(h)  Accounts with respect to which the Account Debtor is a creditor of the
applicable Borrowing Base Participant, has or has asserted a right of setoff,
has disputed its liability, or has disputed its obligation to pay all or any
portion of the Account, solely to the extent of such claim, right of setoff, or
dispute,

 

(i)  Accounts with respect to an Account Debtor whose total obligations owing to
Borrowing Base Participants exceed 15% (such percentage as applied to a
particular Account Debtor being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage,

 

11

--------------------------------------------------------------------------------


 

(j)  Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrowing Base Participant has received notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor,

 

(k)  Accounts with respect to which the Account Debtor is located in the states
of New Jersey, Minnesota, or West Virginia (or any other state that requires a
creditor to file a business activity report or similar document in order to
bring suit or otherwise enforce its remedies against such Account Debtor in the
courts or through any judicial process of such state), unless the applicable
Borrowing Base Participant has qualified to do business in New Jersey,
Minnesota, West Virginia, or such other states, or has filed a business
activities report with the applicable division of taxation, the department of
revenue, or with such other state offices, as appropriate, for the then-current
year, is exempt from such filing requirement, or such filing requirement is no
longer in force and effect with respect to such Borrowing Base Participant,

 

(l)  Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

 

(m)  Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

 

(n)  Accounts with respect to which (i) the goods or software giving rise to
such Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or

 

(o)  Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrowing Base Participant of the subject contract for goods or
software or services.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date including a fund, money market account,
investment account or other account managed by such Lender or an Affiliate of
such Lender or its investment manager (a “Related Fund”), (e) so long as no
Event of Default has occurred and is continuing, any other Person approved by
Agent and Borrower (which approval of Borrower shall not be unreasonably
withheld,

 

12

--------------------------------------------------------------------------------


 

delayed, or conditioned), and (f) during the continuation of an Event of
Default, any other Person approved by Agent.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest, (b)
from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower or its Subsidiaries or
any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrower or its
Subsidiaries, relating to the environment, employee health and safety, or
Hazardous Materials, including CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 USC § 1251 et seq; the Toxic Substances Control Act, 15 USC § 2601 et
seq; the Clean Air Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42
USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC § 11001
et seq.; the Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and
the Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” means equipment (as that term is defined in the Code) and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), tools, parts, and goods (other than consumer goods,
farm products, or Inventory), wherever located, including all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

13

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

 

“Event of Default” has the meaning set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Existing Lender” means Comerica Bank and each of the other lenders that are
parties to the credit agreement with Borrower that is agented by Comerica Bank.

 

“Extraordinary Receipts” means any cash or Cash Equivalents received by Borrower
or any of its Subsidiaries not in the ordinary course of business including (a)
foreign, United States, state or local tax refunds, (b) pension plan reversions,
(c) proceeds of insurance (other than from liability, workers’ compensation,
business interruption, larceny, embezzlement, or criminal misappropriation
insurance policies), (d) proceeds of judgments, settlements or other
consideration of any kind in connection with any cause of action, (e) proceeds
of condemnation awards, (f) indemnity payments, and (g) any purchase price
adjustments received in connection with any purchase agreement.

 

“Fee Letter” means that certain fee letter, dated as of even date herewith,
between Borrower and Agent, in form and substance satisfactory to Agent.

 

“FEIN” means Federal Employer Identification Number.

 

“Foothill” means Foothill Capital Corporation, a California corporation.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“FTC Order” means the Decision and Order of the Federal Trade Commission issued
on October 29, 2002 in the matter of MSC.Software Corporation, and identified as
Docket Number 9299.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

14

--------------------------------------------------------------------------------


 

“GE Access” means MRA Systems, Inc., doing business as General Electric Access.

 

“GE Security Agreement” means a Security Agreement between GE Access and
Borrower, the form and substance of which is reasonably satisfactory to Agent.

 

“GE Transactional Documents” means the GE Access Customer Terms & Conditions
(Agreement) between GE Access and Borrower, the GE Security Agreement, and all
other agreements or other documents executed or delivered in connection
therewith.

 

“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trademarks, servicemarks, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, money, deposit accounts, insurance premium rebates, tax refunds, and
tax refund claims, and any and all supporting obligations in respect thereof,
and any other personal property other than goods, Accounts, Investment Property,
and Negotiable Collateral.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

 

“Guarantors” means, individually and collectively, (a) MSC International
Company, a California corporation, Advanced Enterprise Solutions, Inc., a
Delaware corporation, Tyra Technologies, Inc., a California corporation,
Knowledge Revolution, a California corporation, Mechanical Dynamics, Inc., a
Michigan corporation, MDI International, Inc., a Michigan corporation, and
MSC.Flyer, LLC, a Delaware limited liability company, and (b) each other
Domestic Subsidiary of Borrower, and (c) Canadian Guarantor, and “Guarantor”
means any one of them.

 

“Guarantor Security Agreement” means one or more security agreements executed
and delivered by each Guarantor in favor of Agent, in each case, in form and
substance satisfactory to Agent.

 

“Guarantor Stock Pledge Agreement” means a stock pledge agreement governed by
New York law, in form and substance satisfactory to Agent, executed and
delivered by each Guarantor to Agent with respect to the pledge of the Stock
owned by such Guarantor; provided, however, that in the case of Stock of a
Subsidiary of a Guarantor which

 

15

--------------------------------------------------------------------------------


 

is not a Guarantor, the applicable debtor shall not be required to pledge more
than 65% of the total combined voting power of all classes of Stock of such CFC
entitled to vote.

 

“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance satisfactory to Agent.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between Borrower or its Subsidiaries and any
Bank Product Provider, which provide for an interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging Borrower’s or its Subsidiaries’ exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

 

“Holdout Lender” has the meaning set forth in Section 15.2(a).

 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) in the case of Borrower and
its Subsidiaries, all obligations or liabilities of others secured by a Lien on
any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices;
it being expressly understood and agreed that the creation of a Permitted Lien
in favor of GE Access shall not disqualify the amounts owed to it as an
exclusion under the foregoing provision), and (f) any obligation guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (d) above.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

16

--------------------------------------------------------------------------------


 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Indenture” means that certain Indenture by and between Borrower and Chase
Manhattan Bank & Trust Company N.A., as Trustee and dated as of June 17, 1999,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Indenture Documents” means the Indenture, all promissory notes executed in
connection therewith, and all other agreements or documents executed or
delivered in connection therewith, as such promissory notes, agreements, and
other documents may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Advances” means loans or advances of cash or Cash Equivalents or
the repayment of loans or advances cash or Cash Equivalents by Borrower or one
of its Subsidiaries to Borrower or one of its Subsidiaries; provided, however,
that the deferral of receipt of royalty revenues shall not be deemed to be a
loan or advance by the Person entitled to receive such revenue.

 

“Intercompany Note” means that certain promissory note issued by Borrower and
each of its Subsidiaries evidencing any Intercompany Advances made from time to
time, which is in form and substance satisfactory to Agent in its discretion.

 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrower, its Domestic Subsidiaries, Canadian Guarantor, and
Agent, the form and substance of which is satisfactory to Agent.

 

“Intercreditor Agreement” means an intercreditor agreement executed and
delivered by GE Access, Agent, Borrower and the Guarantors, the form and
substance of which is reasonably satisfactory to Agent.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions for
consideration of Indebtedness or Stock or all or substantially all of the assets
of such other Person, and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

 

17

--------------------------------------------------------------------------------


 

“Investment Property” means investment property (as that term is defined in the
Code), and any and all supporting obligations in respect thereof.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Issuing Lender” means Foothill or any other Lender that, at the request of
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing L/Cs or L/C
Undertakings pursuant to Section 2.12.

 

“Japan Acquisition Documents” means the purchase and sale documents evidencing
the acquisition described in clause (c) of the definition of Permitted
Acquisitions.

 

“Korea Acquisition Documents” means the purchase and sale documents evidencing
the acquisition described in clause (b) of the definition of Permitted
Acquisitions.

 

“L/C” has the meaning set forth in Section 2.12(a).

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning set forth in Section 2.12(a).

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

“Lender Group Expenses” means all (a) the actual costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or the Guarantors
under any of the Loan Documents that are paid or incurred by the Lender Group,
(b) the actual fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Borrower or the Guarantors, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Agent in the disbursement of funds to Borrower (by wire transfer or
otherwise), (d) charges paid or incurred by Agent resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or in
gaining possession of,

 

18

--------------------------------------------------------------------------------


 

maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to audit examinations of the Books to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable costs and expenses of third party claims or any other suit paid
or incurred by the Lender Group in enforcing or defending the Loan Documents or
in connection with the transactions contemplated by the Loan Documents or the
Lender Group’s relationship with Borrower or any of its Subsidiaries or any
guarantor of the Obligations, (h) Agent’s and Ableco’s reasonable fees and
expenses (including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and (i)
Agent’s and each Lender’s reasonable fees and expenses (including attorneys
fees) incurred in terminating, enforcing (including attorneys fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether suit
is brought, or in taking any Remedial Action concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“Liabilities” has the meaning set forth in Section 2.14.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

 

“Loan Account” has the meaning set forth in Section 2.10.

 

“Loan Documents” means this Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Copyright Security Agreement,
the Disbursement Letter, the Due Diligence Letter, the Fee Letter, the Guarantor
Security Agreement, the Guaranty, the Intercompany Note, the Intercompany
Subordination

 

19

--------------------------------------------------------------------------------


 

Agreement, the Letters of Credit, the Officers’ Certificate, the Patent Security
Agreement, the Principal Officers Certificate, the Stock Pledge Agreement, the
Trademark Security Agreement, any note or notes executed by Borrower in
connection with this Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by Borrower and the
Lender Group in connection with this Agreement.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole,
(b) a material impairment of the ability of Borrower and the Guarantors, taken
as a whole, to perform their respective obligations under the Loan Documents or
of the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of Borrower or any Guarantor.

 

“Maturity Date” has the meaning set forth in Section 3.4.

 

“Maximum Revolver Amount” means $15,000,000.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

 

“Net Cash Proceeds” means (i) with respect to any disposition (whether voluntary
or involuntary) by any Person, the amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration, but with respect to deferred
consideration only as and when received) by or on behalf of such Person, in
connection therewith after deducting therefrom only (A) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than Indebtedness
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection with such disposition (other than Indebtedness under this
Agreement), (B) reasonable expenses related thereto incurred by such Person in
connection therewith, (C) transfer taxes paid to any taxing authorities by such
Person in connection therewith, and (D) net income taxes to be paid in
connection with such disposition (after taking into account any tax credits or
deductions and any tax sharing arrangements), and (ii) with respect to the
issuance or incurrence of any Indebtedness by any Person or the sale or issuance
by any Person of any shares of its Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration, but with respect
to deferred consideration only as and when received) by or on behalf of such
Person in connection therewith, after deducting therefrom only (A) reasonable
expenses related thereto incurred by such Person in connection therewith, (B)
transfer taxes paid by such Person in connection therewith, (C) the amount of
any Indebtedness that is being refinanced with the proceeds of such Indebtedness
in accordance with the provisions of this Agreement, and (D) net income taxes to
be paid in

 

20

--------------------------------------------------------------------------------


 

connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements); in each case of clauses (i) and (ii) to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person and (y) properly attributable to such
transaction or to the asset that is the subject thereof.

 

“Obligations” means (a) all loans (including the Term Loan), Advances, debts,
principal, interest (including any interest that, but for the provisions of the
Bankruptcy Code, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrower’s Loan Account pursuant hereto), obligations, fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that, but for the provisions of
the Bankruptcy Code, would have accrued), lease payments, guaranties, covenants,
and duties of any kind and description owing by Borrower to the Lender Group
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all Lender Group Expenses that Borrower is required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank Product
Obligations.  Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all amendments, changes, extensions, modifications,
renewals replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.

 

“Obligor Excess Availability” means the amount, as of the date any determination
thereof is to be made, equal to Availability minus the aggregate amount, if any,
of all trade payables of Borrower and the Guarantors aged in excess of
historical levels with respect thereto and all book overdrafts of Borrower and
the Guarantors in excess of historical practices with respect thereto, in each
case as determined by Agent in its Permitted Discretion.

 

 “Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Borrower, together with Borrower’s completed
responses to the inquiries set forth therein, the form and substance of such
responses to be satisfactory to Agent.

 

“Originating Lender” has the meaning set forth in Section 14.1(e).

 

“Overadvance” has the meaning set forth in Section 2.5.

 

“Participant” has the meaning set forth in Section 14.1(e).

 

“Participant Register” has the meaning set forth in Section 14.1(i).

 

“Patent Security Agreements” means one or more patent security agreements
executed and delivered by Borrower, the Guarantors and Agent, the form and
substance of which is satisfactory to Agent.

 

21

--------------------------------------------------------------------------------


 

“Pay-Off Letter” means a letter, in form and substance satisfactory to Agent,
from Existing Lender to Agent respecting the amount necessary to repay in full
all of the obligations of Borrower and its Subsidiaries owing to Existing Lender
and obtain a release of all of the Liens existing in favor of Existing Lender in
and to the assets of Borrower and its Subsidiaries.

 

“Permitted Acquisition” means the acquisition of all of the outstanding Stock of
(a) MSC.Software Australia Pty Ltd. (formerly known as Compumod), to the extent
that such Stock was not owned by Borrower or any of its Subsidiaries as of the
Closing Date, and in accordance with the Australia Acquisition Documents, (b)
MSC.Software Korea Corporation (formerly known as MacSoft), to the extent that
such Stock was not owned by Borrower or any of its Subsidiaries as of the
Closing Date, and in accordance with the Korea Acquisition Documents, and (c)
Mechanical Dynamics Japan K.K., to the extent that such Stock was not owned by
Borrower or any of its Subsidiaries as of the Closing Date, and in accordance
with the Japan Acquisition Documents, so long as (x) no Default or Event of
Default has occurred and is continuing at the time of each such acquisition or
would result therefrom, (y) the aggregate consideration paid by Borrower or any
of its Subsidiaries (whether in cash or otherwise) in connection with the
acquisitions described in clauses (a) and (b) of this definition does not exceed
$4,500,000, and (z) the aggregate consideration paid by Borrower or any of its
Subsidiaries (whether in cash or otherwise) in connection with the acquisition
described in clause (c) of this definition does not exceed $1,500,000.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents, (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business, (e) the sale or disposition
of Permitted Investments in the ordinary course of business, (f) the sale or
other disposition of property or assets to the extent required by the terms and
conditions of the FTC Order, (g) the sale or other disposition of the Aircraft,
or either of them, provided that (i) no Default has occurred and is continuing
or would result therefrom, and (ii) such disposition is consummated at fair
market value, in good faith, and pursuant to an arm’s length transaction, and
(h) the sale or other disposition of property or assets (other than Accounts)
not otherwise permitted by another clause of this definition in an aggregate
amount during any fiscal year not in excess of $250,000, provided that (i) no
Default has occurred and is continuing or would result therefrom, and (ii) such
disposition is consummated at fair market value, in good faith, and pursuant to
an arm’s length transaction.

 

“Permitted Distributions” means purchases, redemptions, retirements or
acquisitions of Stock of Borrower or options or warrants to purchase such Stock,
held by

 

22

--------------------------------------------------------------------------------


 

officers, directors or employees of Borrower or any Guarantor, pursuant to a
compensation plan or other arrangement in connection with the death, disability
or termination of employment of any such officer, director or employee, in each
such case, so long as (a) the aggregate amount of all such payments made in cash
or Cash Equivalents after the Closing Date does not exceed $1,000,000, and (b)
no Default or Event of Default has occurred and is continuing as of the date of
any such payment, or would result therefrom.

 

“Permitted Guarantees” means guarantees made or issued by Borrower or any of its
Subsidiaries with respect to the obligations of any of Borrower or any of its
Subsidiaries, so long as the underlying obligation is not prohibited by the
terms of this Agreement.

 

“Permitted Intercompany Advance” means an Intercompany Advance, so long as, if a
Subsidiary of Borrower that is not a Guarantor is the Person acting as the
borrower with respect to such Intercompany Advance and Borrower or a Guarantor
is the Person acting as the lender with respect to such Intercompany Advance,
(a) no Default or Event of Default exists at the time of the making of such
Intercompany Advance or would exist after giving effect thereto, (b) the
Intercompany Subordination Agreement is in full force and effect with respect to
the proposed Intercompany Advance, (c) after giving effect to the making of such
Intercompany Advance, the Person that is acting as the lender with respect
thereto is Solvent, (d) after giving effect to the making of such Intercompany
Advance, the Person that is acting as the borrower with respect thereto is
Solvent, and (e) after giving effect to such Intercompany Advance, (i) the
Subsidiary of Borrower that is receiving the proceeds of such Intercompany
Advance does not have unrestricted cash and Cash Equivalents in excess of
$100,000 (or the Dollar equivalent thereof) in the aggregate, (ii) Obligor
Excess Availability plus Qualified Cash equals or exceeds $6,000,000 after
giving effect thereto, and (iii) the aggregate amount of all unrestricted cash
and Cash Equivalents (or their foreign counterparts) of the CFCs (other than
Canadian Guarantor) does not exceed $5,000,000.

 

“Permitted Investments” means (a) Investments in Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services or the acquisition of
intellectual property licenses in the ordinary course of business, (d) Permitted
Intercompany Advances, (e) Permitted Acquisitions, (f) Investments received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
Accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business, and (g) loans and advances to employees, officers
and directors of Borrower or any Guarantor in connection with incentive
arrangements, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) all of the proceeds of such loans and
advances are simultaneously paid to Borrower or any Guarantor, as applicable, in
connection with such equity incentive arrangements, and (iii) the aggregate
amount of all such Investments does not exceed $5,000,000.

 

“Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid taxes that
either (i) are not yet delinquent, or (ii) do not constitute an Event of Default
hereunder

 

23

--------------------------------------------------------------------------------


 

and are the subject of Permitted Protests, (c) Liens set forth on Schedule P-1,
(d) the interests of lessors or sublessors under operating leases, (e) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure all or a part of Permitted Purchase Money
Indebtedness and so long as such Lien attaches only to the asset purchased or
acquired and the proceeds thereof, (f) Liens arising by operation of law in
favor of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests, (g) Liens arising
from deposits made in connection with obtaining worker’s compensation or other
unemployment insurance and other types of social security, (h) Liens or deposits
to secure performance of bids, tenders, government contracts, or leases incurred
in the ordinary course of business and not in connection with the borrowing of
money, (i) Liens granted as security for surety or appeal bonds in connection
with obtaining such bonds in the ordinary course of business, (j) Liens
resulting from any judgment, attachment, or award that is not an Event of
Default hereunder, (k) with respect to any Real Property, easements, rights of
way, and zoning restrictions that do not materially interfere with or impair the
use or operation thereof, (l) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods, (m) Liens in favor of an insurance carrier (or
such carrier’s third-party financing Affiliate) encumbering Borrower’s directors
and officers insurance policy and any proceeds thereof, premium refunds and
policy dividends, to the extent that such Liens secure Indebtedness which is
permitted pursuant to Section 7.1(f), (n) from and after the date of the
execution and delivery of the Intercreditor Agreement, Liens created under the
GE Security Agreement in favor of GE Access in order to secure amounts owed to
it under the GE Transactional Documents, and (o) interests of a licensor of
patents, trademarks, copyrights, and other intellectual property rights arising
from the licensing of such intellectual property rights in the ordinary course
of business.

 

“Permitted Protest” means the right of Borrower or any of its Subsidiaries, as
applicable, to protest any Lien (other than any such Lien that secures the
Obligations), taxes, assessments, government charges (other than payroll taxes
or taxes that are the subject of a United States federal tax lien), or rental
payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by Borrower or any of
its Subsidiaries, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $12,000,000.

 

“Permitted Reorganization Transaction” means (a) the merger of (i) a wholly
owned Subsidiary of Borrower with and into another Guarantor or into Borrower
(so long as Borrower is the surviving entity in such merger), or (ii) a
Subsidiary of Borrower (other than

 

24

--------------------------------------------------------------------------------


 

the Guarantors) with and into another Subsidiary of Borrower (other than the
Guarantors), or (b) the dissolution and transfer of all assets or properties (i)
by a Subsidiary of Borrower to a Guarantor or to Borrower, or (ii) by a
Subsidiary of Borrower that is not a Guarantor to another Subsidiary of Borrower
that is not a Guarantor.

 

“Permitted Subordinated Debt” means unsecured Indebtedness of Borrower or any of
its Subsidiaries in an aggregate outstanding amount at any one time not in
excess of $15,000,000, the principal of which will not mature, amortize, or be
subject to a sinking fund within two years, or less, of the Maturity Date and
the subordination provisions of which are satisfactory to Agent in its
discretion, so long as no Default or Event of Default shall have occurred and be
continuing as of the date of the incurrence thereof or shall result therefrom.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Personal Property Collateral” means all Collateral.

 

“Principal Officers Certificate”  means a certificate substantially in the form
of Exhibit P-1 delivered by the principal executive officer and principal
financial officer of Borrower to Agent.

 

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)  with respect to a Lender’s obligation to make Advances and receive payments
of principal, interest, fees, costs, and expenses with respect thereto, (i)
prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by (z)
the aggregate Revolver Commitments of all Lenders, and (ii) from and after the
time that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the aggregate outstanding principal amount
of such Lender’s Advances by (z) the aggregate outstanding principal amount of
all Advances,

 

(b)  with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and to receive payments of fees with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the

 

25

--------------------------------------------------------------------------------


 

aggregate outstanding principal amount of such Lender’s Advances by (z) the
aggregate outstanding principal amount of all Advances,

 

(c)  with respect to a Lender’s obligation to make the Term Loan and receive
payments of interest, fees, and principal with respect thereto, (i) prior to the
making of the Term Loan, the percentage obtained by dividing (y) such Lender’s
Term Loan Commitment, by (z) the aggregate amount of all Lenders’ Term Loan
Commitments, and (ii) from and after the making of the Term Loan, the percentage
obtained by dividing (y) the principal amount of such Lender’s portion of the
Term Loan by (z) the principal amount of the Term Loan, and

 

(d)  with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 16.7), the percentage obtained
by dividing (i) such Lender’s Revolver Commitment plus the outstanding principal
amount of such Lender’s portion of the Term Loan, by (ii) the aggregate amount
of Revolver Commitments of all Lenders plus the outstanding principal amount of
the Term Loan; provided, however, that in the event the Revolver Commitments
have been terminated or reduced to zero, Pro Rata Share under this clause shall
be the percentage obtained by dividing (A) the outstanding principal amount of
such Lender’s Advances plus such Lender’s Risk Participation Liability with
respect to outstanding Letters of Credit plus the outstanding principal amount
of such Lender’s portion of the Term Loan by (B) the outstanding principal
amount of all Advances plus the aggregate amount of all Lenders’ Risk
Participation Liability with respect to outstanding Letters of Credit plus the
outstanding principal amount of the Term Loan.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and the Guarantors that is in
DDAs or in Securities Accounts, or any combination thereof, and which such DDA
or Securities Account is the subject of a Control Agreement and is maintained by
a branch office of the bank or securities intermediary located within the United
States.

 

“Rating Agency” has the meaning set forth in Section 2.14.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or any Guarantor and the improvements thereto.

 

“Recurring Revenues” means, with respect to any period, the revenues of the
Borrower and its Subsidiaries for such period that are derived from contractual
provisions providing for an agreed upon periodic payment (as opposed to a
episodic payment, e.g., move-add-change and maintenance-per-call) for the
provision of maintenance services or  ongoing support relative to software as
reflected in such Borrower’s financial statements prepared in accordance with
its historical practices.

 

26

--------------------------------------------------------------------------------


 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Rent Reserve” means, as of any date of determination, with respect to each
leased location which is identified on Schedule R-1 and as to which a Collateral
Access Agreement has not been received by Agent as of such date, a reserve in an
amount equal to three months rent under the lease with respect to such location.

 

“Register” has the meaning set forth in Section 14.1(h).

 

“Registered Loan” has the meaning set forth in Section 2.13.

 

“Registered Note” has the meaning set forth in Section 2.13.

 

“Related Fund” has the meaning ascribed thereto in the definition of “Eligible
Transferee”.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

 

“Replacement Lender” has the meaning set forth in Section 15.2(a).

 

“Report” has the meaning set forth in Section 16.17.

 

“Required Availability” means (a) Obligor Excess Availability and Qualified Cash
in an amount of not less than $5,000,000, and (b) unrestricted cash and Cash
Equivalents of Borrower’s Subsidiaries other than the Guarantors, Consolidated
Excess Availability and Qualified Cash in an amount not less than $20,000,000.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%
and, in addition (a) Required Lenders shall include Foothill so long as Foothill
or its Affiliates and Related Funds hold not less than 35% of the sum of (i) the
Revolver Commitments (or, if the Revolver Commitments have been terminated, the
aggregate principal amount of outstanding Advances), and (ii) the outstanding
principal amount of the Term Loan, and (b) Required Lenders also shall include
Ableco so long as Ableco or its Affiliates and Related Funds hold not less than
35% of the sum of (i) the Revolver Commitments (or, if the Revolver Commitments
have been terminated, the aggregate principal amount of outstanding Advances)
and (ii) the outstanding principal amount of the Term Loan.

 

27

--------------------------------------------------------------------------------


 

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“Royalty Reserve” means, as of any date of determination, an amount equal to
accrued royalties (or other remuneration) payable by Borrower or any of the
Guarantors to a licensor for the license (or other right to use) by Borrower or
any of the Guarantors of intellectual property of such licensor.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securitization” has the meaning set forth in Section 2.14.

 

“Securitization Parties” has the meaning set forth in Section 2.14.

 

“Settlement” has the meaning set forth in Section 2.3(f)(i).

 

“Settlement Date” has the meaning set forth in Section 2.3(f)(i).

 

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

 

“SSB” means Salomon Smith Barney Inc.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

28

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Swing Lender” means Foothill or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender hereunder.

 

“Swing Loan” has the meaning set forth in Section 2.3(d)(i).

 

“Taxes” has the meaning set forth in Section 16.11.

 

“Term Loan” has the meaning set forth in Section 2.2.

 

“Term Loan Amount” means $55,000,000.

 

“Term Loan Commitment” means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

 

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

 

“Trademark Security Agreements” means one or more trademark security agreements
executed and delivered by Borrower, the Guarantors and Agent, the form and
substance of which is satisfactory to Agent.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“Voidable Transfer” has the meaning set forth in Section 17.7.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

29

--------------------------------------------------------------------------------


 

1.2 Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

 

1.3 Code.  Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein.

 

1.4 Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.”  The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement or in the other Loan Documents to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  Any reference herein to the repayment in full of
the Obligations shall mean the repayment in full of all Obligations other than
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of this Agreement.  Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

 

1.5 Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 


2.                   LOAN AND TERMS OF PAYMENT.

 

2.1 Revolver Advances.

 


(A)  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND DURING THE TERM
OF THIS AGREEMENT, EACH LENDER WITH A REVOLVER COMMITMENT AGREES (SEVERALLY, NOT
JOINTLY OR JOINTLY AND SEVERALLY) TO MAKE ADVANCES (“ADVANCES”) TO BORROWER IN
AN AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED SUCH LENDER’S PRO RATA SHARE
OF AN AMOUNT EQUAL TO THE LESSER OF (I) THE MAXIMUM REVOLVER AMOUNT LESS THE
LETTER OF CREDIT USAGE, OR (II) THE


 

30

--------------------------------------------------------------------------------


 


BORROWING BASE LESS THE LETTER OF CREDIT USAGE.  FOR PURPOSES OF THIS AGREEMENT,
“BORROWING BASE,” AS OF ANY DATE OF DETERMINATION, SHALL MEAN THE RESULT OF:

 

(y)       the lesser of

 

(i)  85% of the amount of Eligible Accounts (in the case of Eligible Accounts
owed to the Canadian Guarantor, determined by reference to the Dollar Equivalent
thereof), less the amount, if any, of the Dilution Reserve, and

 

(ii)  an amount equal to Borrowing Base Participants’ Collections with respect
to Accounts for the immediately preceding 30 day period, minus

 

(z)       the sum of (i) the Bank Product Reserve, (ii) the Royalty Reserve,
(iii) the Availability Block, (iv) commencing with the date that is 31 days
after the Closing Date, the Rent Reserve, and (v) the aggregate amount of
reserves, if any, established by Agent under  Section 2.1(b).

 


(B)  ANYTHING TO THE CONTRARY IN THIS SECTION 2.1 NOTWITHSTANDING, AGENT SHALL
HAVE THE RIGHT TO ESTABLISH RESERVES IN SUCH AMOUNTS, AND WITH RESPECT TO SUCH
MATTERS, AS AGENT IN ITS PERMITTED DISCRETION SHALL DEEM NECESSARY OR
APPROPRIATE, AGAINST THE BORROWING BASE, INCLUDING RESERVES WITH RESPECT TO (I)
SUMS THAT BORROWER IS REQUIRED TO PAY (SUCH AS TAXES, ASSESSMENTS, INSURANCE
PREMIUMS, OR, IN THE CASE OF LEASED ASSETS, RENTS OR OTHER AMOUNTS PAYABLE UNDER
SUCH LEASES) AND HAS FAILED TO PAY UNDER ANY SECTION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND (II) AMOUNTS OWING BY BORROWER TO ANY PERSON TO THE
EXTENT SECURED BY A LIEN ON, OR TRUST OVER, ANY OF THE COLLATERAL, WHICH LIEN OR
TRUST, IN THE PERMITTED DISCRETION OF AGENT LIKELY WOULD HAVE A PRIORITY
SUPERIOR TO THE AGENT’S LIENS (SUCH AS LIENS OR TRUSTS IN FAVOR OF LANDLORDS,
WAREHOUSEMEN, CARRIERS, MECHANICS, MATERIALMEN, LABORERS, OR SUPPLIERS, OR LIENS
OR TRUSTS FOR AD VALOREM, EXCISE, SALES, OR OTHER TAXES WHERE GIVEN PRIORITY
UNDER APPLICABLE LAW) IN AND TO SUCH ITEM OF THE COLLATERAL.

 


(C)  THE LENDERS WITH REVOLVER COMMITMENTS SHALL HAVE NO OBLIGATION TO MAKE
ADDITIONAL ADVANCES HEREUNDER TO THE EXTENT SUCH ADDITIONAL ADVANCES WOULD CAUSE
THE REVOLVER USAGE TO EXCEED THE MAXIMUM REVOLVER AMOUNT.

 


(D)  AMOUNTS BORROWED PURSUANT TO THIS SECTION MAY BE REPAID AND, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, REBORROWED AT ANY TIME DURING THE TERM
OF THIS AGREEMENT.

 

2.2 Term Loan.

 


(A)  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, ON THE CLOSING DATE
EACH LENDER WITH A TERM LOAN COMMITMENT AGREES (SEVERALLY, NOT JOINTLY OR


 

31

--------------------------------------------------------------------------------


 


JOINTLY AND SEVERALLY) TO MAKE TERM LOANS (COLLECTIVELY, THE “TERM LOAN”) TO
BORROWER IN AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE TERM LOAN
AMOUNT.  THE TERM LOAN SHALL BE REPAID ON THE FIRST DAY OF EACH MONTH FOLLOWING
THE CLOSING DATE IN AN AMOUNT EQUAL TO $1,145,833.33.  THE OUTSTANDING UNPAID
PRINCIPAL BALANCE AND ALL ACCRUED AND UNPAID INTEREST UNDER THE TERM LOAN SHALL
BE DUE AND PAYABLE ON THE EARLIER TO OCCUR OF (I) THE MATURITY DATE, AND (II)
THE DATE OF TERMINATION OF THIS AGREEMENT, WHETHER BY ITS TERMS, BY PREPAYMENT,
OR BY ACCELERATION.  ALL AMOUNTS OUTSTANDING UNDER THE TERM LOAN SHALL
CONSTITUTE OBLIGATIONS.

 


(B)  IF, AS OF ANY DATE, THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN
EXCEEDS THE BORROWING BASE PARTICIPANTS’ COLLECTIONS WITH RESPECT TO ACCOUNTS
FOR THE IMMEDIATELY PRECEDING 120 DAY PERIOD, BORROWER SHALL MAKE AN IMMEDIATE
PREPAYMENT OF THE TERM LOAN TO THE EXTENT OF SUCH EXCESS.

 


(C)  IN CONNECTION WITH ANY SALE OR OTHER DISPOSITION (OTHER THAN PERMITTED
DISPOSITIONS, EXCLUSIVE OF PERMITTED DISPOSITIONS UNDER CLAUSES (A) (EXCLUSIVE
OF THE FIRST $10,000 THEREOF IN ANY 12 CONSECUTIVE MONTH PERIOD), (F), (G), OR
(H) OF SUCH DEFINITION) OF ANY ASSETS BY BORROWER OR ANY GUARANTOR, BORROWER
SHALL PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOAN (OR, IF THE TERM
LOAN HAS BEEN REPAID IN FULL, SUCH PREPAYMENT AMOUNT SHALL BE APPLIED TO THE
OUTSTANDING ADVANCES AND THERE SHALL BE A COMMENSURATE PERMANENT REDUCTION IN
THE AMOUNT OF THE REVOLVER COMMITMENTS AND THE MAXIMUM REVOLVER AMOUNT AND A
DOLLAR-FOR-DOLLAR PERMANENT RESERVE AGAINST THE BORROWING BASE) IN AN AMOUNT
EQUAL TO 100% OF THE NET CASH PROCEEDS AS AND WHEN RECEIVED BY SUCH PERSON IN
CONNECTION WITH SUCH SALE OR OTHER DISPOSITION.  NOTHING CONTAINED IN THIS
SECTION SHALL BE DEEMED TO PERMIT ANY SALE OR OTHER DISPOSITION OTHERWISE
PROHIBITED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 


(D)  UPON THE ISSUANCE OR INCURRENCE BY BORROWER OR ANY GUARANTOR OF ANY
INDEBTEDNESS (OTHER THAN INDEBTEDNESS INCURRED HEREUNDER OR PERMITTED PURCHASE
MONEY INDEBTEDNESS OR PERMITTED INTERCOMPANY ADVANCES) OR THE SALE OR ISSUANCE
BY BORROWER OR ANY GUARANTOR OF ANY SHARES OF ITS STOCK (OTHER THAN TO BORROWER
OR ANY GUARANTOR OR PURSUANT TO ANY OPTIONS, WARRANTS, OR STOCK OPTION OR
EMPLOYEE INCENTIVE PLANS (OR ANY SUCCESSOR PLANS) LISTED ON SCHEDULE 5.8(B)
HERETO), BORROWER SHALL PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE TERM LOAN
(OR, IF THE TERM LOAN HAS BEEN REPAID IN FULL, SUCH PREPAYMENT AMOUNT SHALL BE
APPLIED TO THE OUTSTANDING ADVANCES AND THERE SHALL BE A COMMENSURATE PERMANENT
REDUCTION IN THE AMOUNT OF THE REVOLVER COMMITMENTS AND THE MAXIMUM REVOLVER
AMOUNT AND A DOLLAR-FOR-DOLLAR PERMANENT RESERVE AGAINST THE BORROWING BASE) IN
AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS RECEIVED BY SUCH PERSON IN
CONNECTION THEREWITH.  NOTHING CONTAINED IN THIS SECTION SHALL BE DEEMED TO
PERMIT ANY SUCH ISSUANCE, INCURRENCE OR SALE OTHERWISE PROHIBITED BY THE TERMS
AND CONDITIONS OF THIS AGREEMENT.

 


(E)  EXCEPT TO THE EXTENT BORROWER OR ANY GUARANTOR IS PERMITTED TO USE
INSURANCE PROCEEDS PURSUANT TO SECTION 6.8 HEREOF, UPON THE RECEIPT BY BORROWER
OR ANY GUARANTOR OF ANY EXTRAORDINARY RECEIPTS (EXCLUSIVE OF THE FIRST $10,000
THEREOF IN ANY 12


 

32

--------------------------------------------------------------------------------


 


CONSECUTIVE MONTH PERIOD), BORROWER SHALL PREPAY THE OUTSTANDING PRINCIPAL
AMOUNT OF THE TERM LOAN (OR, IF THE TERM LOAN HAS BEEN REPAID IN FULL, SUCH
PREPAYMENT AMOUNT SHALL BE APPLIED TO THE OUTSTANDING ADVANCES AND THERE SHALL
BE A COMMENSURATE PERMANENT REDUCTION IN THE AMOUNT OF THE REVOLVER COMMITMENTS
AND THE MAXIMUM REVOLVER AMOUNT AND A DOLLAR-FOR-DOLLAR PERMANENT RESERVE
AGAINST THE BORROWING BASE) IN AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS
OF SUCH EXTRAORDINARY RECEIPTS.

 


(F)  ALL PREPAYMENTS OF THE TERM LOAN MADE PURSUANT TO THIS SECTION SHALL BE
APPLIED TO THE REMAINING INSTALLMENTS DUE WITH RESPECT TO THE TERM LOAN IN THE
INVERSE ORDER OF THEIR MATURITY; PROVIDED, HOWEVER, THAT IF THE AMOUNT OF ANY
PREPAYMENT OF THE TERM LOAN MADE PURSUANT TO THIS SECTION EXCEEDS $500,000, SUCH
PREPAYMENT SHALL BE APPLIED RATABLY TO EACH REMAINING INSTALLMENT DUE WITH
RESPECT TO THE TERM LOAN.

 

2.3 Borrowing Procedures and Settlements.

 


(A)  PROCEDURE FOR BORROWING.  EACH BORROWING SHALL BE MADE BY AN IRREVOCABLE
WRITTEN REQUEST BY AN AUTHORIZED PERSON DELIVERED TO AGENT (WHICH NOTICE MUST BE
RECEIVED BY AGENT NO LATER THAN 10:00 A.M. (CALIFORNIA TIME) ON THE BUSINESS DAY
THAT IS THE REQUESTED FUNDING DATE SPECIFYING (I) THE AMOUNT OF SUCH BORROWING,
AND (II) THE REQUESTED FUNDING DATE, WHICH SHALL BE A BUSINESS DAY; PROVIDED,
HOWEVER, THAT IN THE CASE OF A REQUEST FOR SWING LOAN IN AN AMOUNT OF
$5,000,000, OR LESS, SUCH NOTICE WILL BE TIMELY RECEIVED IF IT IS RECEIVED BY
AGENT NO LATER THAN 10:00 A.M. (CALIFORNIA TIME) ON THE BUSINESS DAY THAT IS THE
REQUESTED FUNDING DATE) SPECIFYING (I) THE AMOUNT OF SUCH BORROWING, AND (II)
THE REQUESTED FUNDING DATE, WHICH SHALL BE A BUSINESS DAY.  AT AGENT’S ELECTION,
IN LIEU OF DELIVERING THE ABOVE-DESCRIBED WRITTEN REQUEST, ANY AUTHORIZED PERSON
MAY GIVE AGENT TELEPHONIC NOTICE OF SUCH REQUEST BY THE REQUIRED TIME, WITH SUCH
TELEPHONIC NOTICE TO BE CONFIRMED IN WRITING WITHIN 24 HOURS OF THE GIVING OF
SUCH NOTICE.

 


(B)  AGENT’S ELECTION.  PROMPTLY AFTER RECEIPT OF A REQUEST FOR A BORROWING
PURSUANT TO SECTION 2.3(A), AGENT SHALL ELECT, IN ITS DISCRETION, (I) TO HAVE
THE TERMS OF SECTION 2.3(C) APPLY TO SUCH REQUESTED BORROWING, OR (II) IF THE
BORROWING IS FOR AN ADVANCE, TO REQUEST SWING LENDER TO MAKE A SWING LOAN
PURSUANT TO THE TERMS OF SECTION 2.3(D) IN THE AMOUNT OF THE REQUESTED
BORROWING; PROVIDED, HOWEVER, THAT IF SWING LENDER DECLINES IN ITS SOLE
DISCRETION TO MAKE A SWING LOAN PURSUANT TO SECTION 2.3(D), AGENT SHALL ELECT TO
HAVE THE TERMS OF SECTION 2.3(C) APPLY TO SUCH REQUESTED BORROWING.

 


(C)  MAKING OF LOANS.

 

(I)            IN THE EVENT THAT AGENT SHALL ELECT TO HAVE THE TERMS OF THIS
SECTION 2.3(C) APPLY TO A REQUESTED BORROWING AS DESCRIBED IN SECTION 2.3(B),
THEN PROMPTLY AFTER RECEIPT OF A REQUEST FOR A BORROWING PURSUANT TO SECTION
2.3(A), AGENT SHALL NOTIFY THE LENDERS, NOT LATER THAN 1:00 P.M. (CALIFORNIA
TIME) ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE FUNDING DATE APPLICABLE
THERETO, BY TELECOPY, TELEPHONE, OR OTHER SIMILAR FORM OF TRANSMISSION, OF THE
REQUESTED BORROWING.  EACH LENDER SHALL MAKE THE AMOUNT OF SUCH LENDER’S PRO
RATA SHARE OF THE REQUESTED BORROWING AVAILABLE TO AGENT IN IMMEDIATELY

 

33

--------------------------------------------------------------------------------


 

AVAILABLE FUNDS, TO AGENT’S ACCOUNT, NOT LATER THAN 10:00 A.M. (CALIFORNIA TIME)
ON THE FUNDING DATE APPLICABLE THERETO.  AFTER AGENT’S RECEIPT OF THE PROCEEDS
OF SUCH ADVANCES (OR THE TERM LOAN, AS APPLICABLE), AGENT SHALL MAKE THE
PROCEEDS THEREOF AVAILABLE TO BORROWER ON THE APPLICABLE FUNDING DATE BY
TRANSFERRING IMMEDIATELY AVAILABLE FUNDS EQUAL TO SUCH PROCEEDS RECEIVED BY
AGENT TO BORROWER’S DESIGNATED ACCOUNT; PROVIDED, HOWEVER, THAT, SUBJECT TO THE
PROVISIONS OF SECTION 2.3(I), AGENT SHALL NOT REQUEST ANY LENDER TO MAKE, AND NO
LENDER SHALL HAVE THE OBLIGATION TO MAKE, ANY ADVANCE (OR ITS PORTION OF THE
TERM LOAN) IF AGENT SHALL HAVE ACTUAL KNOWLEDGE THAT (1) ONE OR MORE OF THE
APPLICABLE CONDITIONS PRECEDENT SET FORTH IN SECTION 3 WILL NOT BE SATISFIED ON
THE REQUESTED FUNDING DATE FOR THE APPLICABLE BORROWING UNLESS SUCH CONDITION
HAS BEEN WAIVED, OR (2) THE REQUESTED BORROWING WOULD EXCEED THE AVAILABILITY ON
SUCH FUNDING DATE.

 

(II)           UNLESS AGENT RECEIVES NOTICE FROM A LENDER ON OR PRIOR TO THE
CLOSING DATE OR, WITH RESPECT TO ANY BORROWING AFTER THE CLOSING DATE, PRIOR TO
9:00 A.M. (CALIFORNIA TIME) ON THE DATE OF SUCH BORROWING, THAT SUCH LENDER WILL
NOT MAKE AVAILABLE AS AND WHEN REQUIRED HEREUNDER TO AGENT FOR THE ACCOUNT OF
BORROWER THE AMOUNT OF THAT LENDER’S PRO RATA SHARE OF THE BORROWING, AGENT MAY
ASSUME THAT EACH LENDER HAS MADE OR WILL MAKE SUCH AMOUNT AVAILABLE TO AGENT IN
IMMEDIATELY AVAILABLE FUNDS ON THE FUNDING DATE AND AGENT MAY (BUT SHALL NOT BE
SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO BORROWER ON
SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT ANY LENDER SHALL NOT
HAVE MADE ITS FULL AMOUNT AVAILABLE TO AGENT IN IMMEDIATELY AVAILABLE FUNDS AND
AGENT IN SUCH CIRCUMSTANCES HAS MADE AVAILABLE TO BORROWER SUCH AMOUNT, THAT
LENDER SHALL ON THE BUSINESS DAY FOLLOWING SUCH FUNDING DATE MAKE SUCH AMOUNT
AVAILABLE TO AGENT, TOGETHER WITH INTEREST AT THE DEFAULTING LENDER RATE FOR
EACH DAY DURING SUCH PERIOD.  A NOTICE SUBMITTED BY AGENT TO ANY LENDER WITH
RESPECT TO AMOUNTS OWING UNDER THIS SUBSECTION SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR.  IF SUCH AMOUNT IS SO MADE AVAILABLE, SUCH PAYMENT TO AGENT
SHALL CONSTITUTE SUCH LENDER’S ADVANCE (OR PORTION OF THE TERM LOAN, AS
APPLICABLE) ON THE DATE OF BORROWING FOR ALL PURPOSES OF THIS AGREEMENT.  IF
SUCH AMOUNT IS NOT MADE AVAILABLE TO AGENT ON THE BUSINESS DAY FOLLOWING THE
FUNDING DATE, AGENT WILL NOTIFY BORROWER OF SUCH FAILURE TO FUND AND, UPON
DEMAND BY AGENT, BORROWER SHALL PAY SUCH AMOUNT TO AGENT FOR AGENT’S ACCOUNT,
TOGETHER WITH INTEREST THEREON FOR EACH DAY ELAPSED SINCE THE DATE OF SUCH
BORROWING, AT A RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE AT THE TIME
TO THE ADVANCES (OR PORTION OF THE TERM LOAN, AS APPLICABLE) COMPOSING SUCH
BORROWING.  THE FAILURE OF ANY LENDER TO MAKE ANY ADVANCE (OR PORTION OF THE
TERM LOAN, AS APPLICABLE) ON ANY FUNDING DATE SHALL NOT RELIEVE ANY OTHER LENDER
OF ANY OBLIGATION HEREUNDER TO MAKE AN ADVANCE (OR PORTION OF THE TERM LOAN, AS
APPLICABLE) ON SUCH FUNDING DATE, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO MAKE THE ADVANCE (OR PORTION OF THE TERM LOAN, AS
APPLICABLE) TO BE MADE BY SUCH OTHER LENDER ON ANY FUNDING DATE.

 

34

--------------------------------------------------------------------------------


 

(III)          AGENT SHALL NOT BE OBLIGATED TO TRANSFER TO A DEFAULTING LENDER
ANY PAYMENTS MADE BY BORROWER TO AGENT FOR THE DEFAULTING LENDER’S BENEFIT, AND,
IN THE ABSENCE OF SUCH TRANSFER TO THE DEFAULTING LENDER, AGENT SHALL TRANSFER
ANY SUCH PAYMENTS TO EACH OTHER NON-DEFAULTING LENDER MEMBER OF THE LENDER GROUP
RATABLY IN ACCORDANCE WITH THEIR COMMITMENTS (BUT ONLY TO THE EXTENT THAT SUCH
DEFAULTING LENDER’S ADVANCE WAS FUNDED BY THE OTHER MEMBERS OF THE LENDER GROUP)
OR, IF SO DIRECTED BY BORROWER AND IF NO DEFAULT OR EVENT OF DEFAULT HAD
OCCURRED AND IS CONTINUING (AND TO THE EXTENT SUCH DEFAULTING LENDER’S ADVANCE
WAS NOT FUNDED BY THE LENDER GROUP), RETAIN SAME TO BE RE-ADVANCED TO BORROWER
AS IF SUCH DEFAULTING LENDER HAD MADE ADVANCES TO BORROWER.  SUBJECT TO THE
FOREGOING, AGENT MAY HOLD AND, IN ITS PERMITTED DISCRETION, RE-LEND TO BORROWER
FOR THE ACCOUNT OF SUCH DEFAULTING LENDER THE AMOUNT OF ALL SUCH PAYMENTS
RECEIVED AND RETAINED BY IT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER.  SOLELY
FOR THE PURPOSES OF VOTING OR CONSENTING TO MATTERS WITH RESPECT TO THE LOAN
DOCUMENTS, SUCH DEFAULTING LENDER SHALL BE DEEMED NOT TO BE A “LENDER” AND SUCH
LENDER’S COMMITMENT SHALL BE DEEMED TO BE ZERO.  THIS SECTION SHALL REMAIN
EFFECTIVE WITH RESPECT TO SUCH LENDER UNTIL (X) THE OBLIGATIONS UNDER THIS
AGREEMENT SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME IMMEDIATELY DUE AND
PAYABLE, (Y) THE NON-DEFAULTING LENDERS, AGENT, AND BORROWER SHALL HAVE WAIVED
SUCH DEFAULTING LENDER’S DEFAULT IN WRITING, OR (Z) THE DEFAULTING LENDER MAKES
ITS PRO RATA SHARE OF THE APPLICABLE ADVANCE AND PAYS TO AGENT ALL AMOUNTS OWING
BY DEFAULTING LENDER IN RESPECT THEREOF.  THE OPERATION OF THIS SECTION SHALL
NOT BE CONSTRUED TO INCREASE OR OTHERWISE AFFECT THE COMMITMENT OF ANY LENDER,
TO RELIEVE OR EXCUSE THE PERFORMANCE BY SUCH DEFAULTING LENDER OR ANY OTHER
LENDER OF ITS DUTIES AND OBLIGATIONS HEREUNDER, OR TO RELIEVE OR EXCUSE THE
PERFORMANCE BY BORROWER OF ITS DUTIES AND OBLIGATIONS HEREUNDER TO AGENT OR TO
THE LENDERS OTHER THAN SUCH DEFAULTING LENDER.  ANY SUCH FAILURE TO FUND BY ANY
DEFAULTING LENDER SHALL CONSTITUTE A MATERIAL BREACH BY SUCH DEFAULTING LENDER
OF THIS AGREEMENT AND SHALL ENTITLE BORROWER (IN ADDITION TO ANY OTHER RIGHTS
AND REMEDIES OF BORROWER HEREUNDER AT LAW OR IN EQUITY) AT BORROWER’S OPTION,
UPON WRITTEN NOTICE TO AGENT, TO ARRANGE FOR A SUBSTITUTE LENDER TO ASSUME THE
COMMITMENT OF SUCH DEFAULTING LENDER, SUCH SUBSTITUTE LENDER TO BE ACCEPTABLE TO
AGENT.  IN CONNECTION WITH THE ARRANGEMENT OF SUCH A SUBSTITUTE LENDER, THE
DEFAULTING LENDER SHALL HAVE NO RIGHT TO REFUSE TO BE REPLACED HEREUNDER, AND
AGREES TO EXECUTE AND DELIVER A COMPLETED FORM OF ASSIGNMENT AND ACCEPTANCE
AGREEMENT IN FAVOR OF THE SUBSTITUTE LENDER (AND AGREES THAT IT SHALL BE DEEMED
TO HAVE EXECUTED AND DELIVERED SUCH DOCUMENT IF IT FAILS TO DO SO) SUBJECT ONLY
TO BEING REPAID ITS SHARE OF THE OUTSTANDING OBLIGATIONS (OTHER THAN BANK
PRODUCT OBLIGATIONS) (INCLUDING AN ASSUMPTION OF ITS PRO RATA SHARE OF THE RISK
PARTICIPATION LIABILITY) WITHOUT ANY PREMIUM OR PENALTY OF ANY KIND WHATSOEVER;
PROVIDED FURTHER, HOWEVER, THAT ANY SUCH ASSUMPTION OF THE COMMITMENT OF SUCH
DEFAULTING LENDER SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF ANY OF THE
LENDER GROUPS’ OR BORROWER’S RIGHTS OR

 

35

--------------------------------------------------------------------------------


 

REMEDIES AGAINST ANY SUCH DEFAULTING LENDER ARISING OUT OF OR IN RELATION TO
SUCH FAILURE TO FUND.

 


(D)  MAKING OF SWING LOANS.

 

(I)            IN THE EVENT AGENT SHALL ELECT, WITH THE CONSENT OF SWING LENDER,
AS A LENDER, TO HAVE THE TERMS OF THIS SECTION 2.3(D) APPLY TO A REQUESTED
BORROWING AS DESCRIBED IN SECTION 2.3(B), SWING LENDER AS A LENDER SHALL MAKE
SUCH ADVANCE IN THE AMOUNT OF SUCH BORROWING (ANY SUCH ADVANCE MADE SOLELY BY
SWING LENDER AS A LENDER PURSUANT TO THIS SECTION 2.3(D) BEING REFERRED TO AS A
“SWING LOAN” AND SUCH ADVANCES BEING REFERRED TO COLLECTIVELY AS “SWING LOANS”)
AVAILABLE TO BORROWER ON THE FUNDING DATE APPLICABLE THERETO BY TRANSFERRING
IMMEDIATELY AVAILABLE FUNDS TO BORROWER’S DESIGNATED ACCOUNT.  EACH SWING LOAN
IS AN ADVANCE HEREUNDER AND SHALL BE SUBJECT TO ALL THE TERMS AND CONDITIONS
APPLICABLE TO OTHER ADVANCES, EXCEPT THAT ALL PAYMENTS ON ANY SWING LOAN SHALL
BE PAYABLE TO SWING LENDER AS A LENDER SOLELY FOR ITS OWN ACCOUNT (AND FOR THE
ACCOUNT OF THE HOLDER OF ANY PARTICIPATION INTEREST WITH RESPECT TO SUCH SWING
LOAN).  SUBJECT TO THE PROVISIONS OF SECTION 2.3(I), AGENT SHALL NOT REQUEST
SWING LENDER AS A LENDER TO MAKE, AND SWING LENDER AS A LENDER SHALL NOT MAKE,
ANY SWING LOAN IF AGENT HAS ACTUAL KNOWLEDGE THAT (I) ONE OR MORE OF THE
APPLICABLE CONDITIONS PRECEDENT SET FORTH IN SECTION 3 WILL NOT BE SATISFIED ON
THE REQUESTED FUNDING DATE FOR THE APPLICABLE BORROWING UNLESS SUCH CONDITION
HAS BEEN WAIVED, OR (II) THE REQUESTED BORROWING WOULD EXCEED THE AVAILABILITY
ON SUCH FUNDING DATE.  SWING LENDER AS A LENDER SHALL NOT OTHERWISE BE REQUIRED
TO DETERMINE WHETHER THE APPLICABLE CONDITIONS PRECEDENT SET FORTH IN SECTION 3
HAVE BEEN SATISFIED ON THE FUNDING DATE APPLICABLE THERETO PRIOR TO MAKING, IN
ITS SOLE DISCRETION, ANY SWING LOAN.

 

(II)           THE SWING LOANS SHALL BE SECURED BY THE AGENT’S LIENS, SHALL
CONSTITUTE ADVANCES AND OBLIGATIONS HEREUNDER.

 


(E)  AGENT ADVANCES.

 

(I)            AGENT HEREBY IS AUTHORIZED BY BORROWER AND THE LENDERS, FROM TIME
TO TIME IN AGENT’S SOLE DISCRETION, (1) AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, OR (2) AT ANY TIME THAT ANY OF
THE OTHER APPLICABLE CONDITIONS PRECEDENT SET FORTH IN SECTION 3 HAVE NOT BEEN
SATISFIED, TO MAKE ADVANCES TO BORROWER ON BEHALF OF THE LENDERS THAT AGENT, IN
ITS PERMITTED DISCRETION DEEMS NECESSARY OR DESIRABLE (A) TO PRESERVE OR PROTECT
THE COLLATERAL, OR ANY PORTION THEREOF, (B) TO ENHANCE THE LIKELIHOOD OF
REPAYMENT OF THE OBLIGATIONS (OTHER THAN THE BANK PRODUCT OBLIGATIONS), OR (C)
TO PAY ANY OTHER AMOUNT CHARGEABLE TO BORROWER PURSUANT TO THE TERMS OF THIS
AGREEMENT, INCLUDING LENDER GROUP EXPENSES AND THE COSTS, FEES, AND EXPENSES
DESCRIBED IN SECTION 10 (ANY OF THE ADVANCES DESCRIBED IN THIS

 

36

--------------------------------------------------------------------------------


 

SECTION 2.3(E) SHALL BE REFERRED TO AS “AGENT ADVANCES”).  EACH AGENT ADVANCE IS
AN ADVANCE HEREUNDER AND SHALL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS
APPLICABLE TO OTHER ADVANCES, EXCEPT THAT ALL PAYMENTS THEREON SHALL BE PAYABLE
TO AGENT SOLELY FOR ITS OWN ACCOUNT (AND FOR THE ACCOUNT OF THE HOLDER OF ANY
PARTICIPATION INTEREST WITH RESPECT TO SUCH AGENT ADVANCE).

 

(II)           THE AGENT ADVANCES SHALL BE REPAYABLE ON DEMAND AND SECURED BY
THE AGENT’S LIENS GRANTED TO AGENT UNDER THE LOAN DOCUMENTS, SHALL CONSTITUTE
ADVANCES AND OBLIGATIONS HEREUNDER, AND SHALL BEAR INTEREST AT THE RATE
APPLICABLE FROM TIME TO TIME TO ADVANCES THAT ARE BASE RATE LOANS.

 


(F)  SETTLEMENT.  IT IS AGREED THAT EACH LENDER’S FUNDED PORTION OF THE ADVANCES
IS INTENDED BY THE LENDERS TO EQUAL, AT ALL TIMES, SUCH LENDER’S PRO RATA SHARE
OF THE OUTSTANDING ADVANCES.  SUCH AGREEMENT NOTWITHSTANDING, AGENT, SWING
LENDER, AND THE OTHER LENDERS AGREE (WHICH AGREEMENT SHALL NOT BE FOR THE
BENEFIT OF OR ENFORCEABLE BY BORROWER) THAT IN ORDER TO FACILITATE THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, SETTLEMENT AMONG
THEM AS TO THE ADVANCES, THE SWING LOANS, AND THE AGENT ADVANCES SHALL TAKE
PLACE ON A PERIODIC BASIS IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

 

(I)            AGENT SHALL REQUEST SETTLEMENT (“SETTLEMENT”) WITH THE LENDERS ON
A WEEKLY BASIS, OR ON A MORE FREQUENT BASIS IF SO DETERMINED BY AGENT, (1) ON
BEHALF OF SWING LENDER, WITH RESPECT TO EACH OUTSTANDING SWING LOAN, (2) FOR
ITSELF, WITH RESPECT TO EACH AGENT ADVANCE, AND (3) WITH RESPECT TO BORROWER’S
OR ITS SUBSIDIARIES’ COLLECTIONS RECEIVED, AS TO EACH BY NOTIFYING THE LENDERS
BY TELECOPY, TELEPHONE, OR OTHER SIMILAR FORM OF TRANSMISSION, OF SUCH REQUESTED
SETTLEMENT, NO LATER THAN 2:00 P.M. (CALIFORNIA TIME) ON THE BUSINESS DAY
IMMEDIATELY PRIOR TO THE DATE OF SUCH REQUESTED SETTLEMENT (THE DATE OF SUCH
REQUESTED SETTLEMENT BEING THE “SETTLEMENT DATE”).  SUCH NOTICE OF A SETTLEMENT
DATE SHALL INCLUDE A SUMMARY STATEMENT OF THE AMOUNT OF OUTSTANDING ADVANCES,
SWING  LOANS, AND AGENT ADVANCES FOR THE PERIOD SINCE THE PRIOR SETTLEMENT
DATE.  SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN (INCLUDING SECTION
2.3(C)(III)):  (Y) IF A LENDER’S BALANCE OF THE ADVANCES, SWING LOANS, AND AGENT
ADVANCES EXCEEDS SUCH LENDER’S PRO RATA SHARE OF THE ADVANCES, SWING LOANS, AND
AGENT ADVANCES AS OF A SETTLEMENT DATE, THEN AGENT SHALL, BY NO LATER THAN 12:00
P.M. (CALIFORNIA TIME) ON THE SETTLEMENT DATE, TRANSFER IN IMMEDIATELY AVAILABLE
FUNDS TO A DDA OF SUCH LENDER (AS SUCH LENDER MAY DESIGNATE), AN AMOUNT SUCH
THAT EACH SUCH LENDER SHALL, UPON RECEIPT OF SUCH AMOUNT, HAVE AS OF THE
SETTLEMENT DATE, ITS PRO RATA SHARE OF THE ADVANCES, SWING LOANS, AND AGENT
ADVANCES, AND (Z) IF A LENDER’S BALANCE OF THE ADVANCES, SWING LOANS, AND AGENT
ADVANCES IS LESS THAN SUCH LENDER’S PRO RATA SHARE OF THE ADVANCES, SWING LOANS,
AND AGENT ADVANCES AS OF A SETTLEMENT DATE, SUCH LENDER SHALL NO LATER THAN
12:00 P.M. (CALIFORNIA TIME) ON THE SETTLEMENT DATE TRANSFER IN IMMEDIATELY
AVAILABLE FUNDS TO THE AGENT’S ACCOUNT, AN AMOUNT SUCH THAT EACH SUCH LENDER
SHALL, UPON TRANSFER OF SUCH AMOUNT, HAVE AS OF THE SETTLEMENT DATE, ITS PRO
RATA

 

37

--------------------------------------------------------------------------------


 

SHARE OF THE ADVANCES, SWING LOANS, AND AGENT ADVANCES.  SUCH AMOUNTS MADE
AVAILABLE TO AGENT UNDER CLAUSE (Z) OF THE IMMEDIATELY PRECEDING SENTENCE SHALL
BE APPLIED AGAINST THE AMOUNTS OF THE APPLICABLE SWING LOAN OR AGENT ADVANCE
AND, TOGETHER WITH THE PORTION OF SUCH SWING LOAN OR AGENT ADVANCE REPRESENTING
SWING LENDER’S PRO RATA SHARE THEREOF, SHALL CONSTITUTE ADVANCES OF SUCH
LENDERS.  IF ANY SUCH AMOUNT IS NOT MADE AVAILABLE TO AGENT BY ANY LENDER ON THE
SETTLEMENT DATE APPLICABLE THERETO TO THE EXTENT REQUIRED BY THE TERMS HEREOF,
AGENT SHALL BE ENTITLED TO RECOVER FOR ITS ACCOUNT SUCH AMOUNT ON DEMAND FROM
SUCH LENDER TOGETHER WITH INTEREST THEREON AT THE DEFAULTING LENDER RATE.

 

(II)           IN DETERMINING WHETHER A LENDER’S BALANCE OF THE ADVANCES, SWING
LOANS, AND AGENT ADVANCES IS LESS THAN, EQUAL TO, OR GREATER THAN SUCH LENDER’S
PRO RATA SHARE OF THE ADVANCES, SWING LOANS, AND AGENT ADVANCES AS OF A
SETTLEMENT DATE, AGENT SHALL, AS PART OF THE RELEVANT SETTLEMENT, APPLY TO SUCH
BALANCE THE PORTION OF PAYMENTS ACTUALLY RECEIVED IN GOOD FUNDS BY AGENT WITH
RESPECT TO PRINCIPAL, INTEREST, FEES PAYABLE BY BORROWER AND ALLOCABLE TO THE
LENDERS HEREUNDER, AND PROCEEDS OF COLLATERAL.  TO THE EXTENT THAT A NET AMOUNT
IS OWED TO ANY SUCH LENDER AFTER SUCH APPLICATION, SUCH NET AMOUNT SHALL BE
DISTRIBUTED BY AGENT TO THAT LENDER AS PART OF SUCH NEXT SETTLEMENT.

 

(III)          BETWEEN SETTLEMENT DATES, AGENT, TO THE EXTENT NO AGENT ADVANCES
OR SWING LOANS ARE OUTSTANDING, MAY PAY OVER TO SWING LENDER ANY PAYMENTS
RECEIVED BY AGENT, THAT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT WOULD BE
APPLIED TO THE REDUCTION OF THE ADVANCES, FOR APPLICATION TO SWING LENDER’S PRO
RATA SHARE OF THE ADVANCES.  IF, AS OF ANY SETTLEMENT DATE, COLLECTIONS OF
BORROWER OR ITS SUBSIDIARIES RECEIVED SINCE THE THEN IMMEDIATELY PRECEDING
SETTLEMENT DATE HAVE BEEN APPLIED TO SWING LENDER’S PRO RATA SHARE OF THE
ADVANCES OTHER THAN TO SWING LOANS, AS PROVIDED FOR IN THE PREVIOUS SENTENCE,
SWING LENDER SHALL PAY TO AGENT FOR THE ACCOUNTS OF THE LENDERS, AND AGENT SHALL
PAY TO THE LENDERS, TO BE APPLIED TO THE OUTSTANDING ADVANCES OF SUCH LENDERS,
AN AMOUNT SUCH THAT EACH LENDER SHALL, UPON RECEIPT OF SUCH AMOUNT, HAVE, AS OF
SUCH SETTLEMENT DATE, ITS PRO RATA SHARE OF THE ADVANCES.  DURING THE PERIOD
BETWEEN SETTLEMENT DATES, SWING LENDER WITH RESPECT TO SWING LOANS, AGENT WITH
RESPECT TO AGENT ADVANCES, AND EACH LENDER (SUBJECT TO THE EFFECT OF LETTER
AGREEMENTS BETWEEN AGENT AND INDIVIDUAL LENDERS) WITH RESPECT TO THE ADVANCES
OTHER THAN SWING LOANS AND AGENT ADVANCES, SHALL BE ENTITLED TO INTEREST AT THE
APPLICABLE RATE OR RATES PAYABLE UNDER THIS AGREEMENT ON THE DAILY AMOUNT OF
FUNDS EMPLOYED BY SWING LENDER, AGENT, OR THE LENDERS, AS APPLICABLE.

 


(G)  NOTATION.  AGENT SHALL RECORD ON ITS BOOKS THE PRINCIPAL AMOUNT OF THE
ADVANCES (OR PORTION OF THE TERM LOAN, AS APPLICABLE) OWING TO EACH LENDER,
INCLUDING THE SWING LOANS OWING TO SWING LENDER, AND AGENT ADVANCES OWING TO
AGENT, AND THE

 

38

--------------------------------------------------------------------------------


 

interests therein of each Lender, from time to time.  In addition, each Lender
is authorized, at such Lender’s option, to note the date and amount of each
payment or prepayment of principal of such Lender’s Advances in its books and
records, including computer records.

 


(H)  LENDERS’ FAILURE TO PERFORM.  ALL ADVANCES (OTHER THAN SWING LOANS AND
AGENT ADVANCES) SHALL BE MADE BY THE LENDERS CONTEMPORANEOUSLY AND IN ACCORDANCE
WITH THEIR PRO RATA SHARES.  IT IS UNDERSTOOD THAT (I) NO LENDER SHALL BE
RESPONSIBLE FOR ANY FAILURE BY ANY OTHER LENDER TO PERFORM ITS OBLIGATION TO
MAKE ANY ADVANCE (OR OTHER EXTENSION OF CREDIT) HEREUNDER, NOR SHALL ANY
COMMITMENT OF ANY LENDER BE INCREASED OR DECREASED AS A RESULT OF ANY FAILURE BY
ANY OTHER LENDER TO PERFORM ITS OBLIGATIONS HEREUNDER, AND (II) NO FAILURE BY
ANY LENDER TO PERFORM ITS OBLIGATIONS HEREUNDER SHALL EXCUSE ANY OTHER LENDER
FROM ITS OBLIGATIONS HEREUNDER.

 


(I)  OPTIONAL OVERADVANCES.  ANY CONTRARY PROVISION OF THIS AGREEMENT
NOTWITHSTANDING, THE LENDERS HEREBY AUTHORIZE AGENT OR SWING LENDER, AS
APPLICABLE, AND AGENT OR SWING LENDER, AS APPLICABLE, MAY, BUT IS NOT OBLIGATED
TO, KNOWINGLY AND INTENTIONALLY, CONTINUE TO MAKE ADVANCES (INCLUDING SWING
LOANS) TO BORROWER NOTWITHSTANDING THAT AN OVERADVANCE EXISTS OR THEREBY WOULD
BE CREATED, SO LONG AS (I) AFTER GIVING EFFECT TO SUCH ADVANCES (INCLUDING A
SWING LOAN), THE OUTSTANDING REVOLVER USAGE DOES NOT EXCEED THE BORROWING BASE
BY MORE THAN $3,000,000, (II) AFTER GIVING EFFECT TO SUCH ADVANCES (INCLUDING A
SWING LOAN), THE OUTSTANDING REVOLVER USAGE (EXCEPT FOR AND EXCLUDING AMOUNTS
CHARGED TO THE LOAN ACCOUNT FOR INTEREST, FEES, OR LENDER GROUP EXPENSES) DOES
NOT EXCEED THE MAXIMUM REVOLVER AMOUNT, AND (III) AT THE TIME OF THE MAKING OF
ANY SUCH ADVANCE (INCLUDING ANY SWING LOAN), AGENT DOES NOT BELIEVE, IN GOOD
FAITH, THAT THE OVERADVANCE CREATED BY SUCH ADVANCE WILL BE OUTSTANDING FOR MORE
THAN 90 DAYS.  THE FOREGOING PROVISIONS ARE FOR THE EXCLUSIVE BENEFIT OF AGENT,
SWING LENDER, AND THE LENDERS AND ARE NOT INTENDED TO BENEFIT BORROWER IN ANY
WAY.  THE ADVANCES AND SWING LOANS, AS APPLICABLE, THAT ARE MADE PURSUANT TO
THIS SECTION 2.3(I) SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS AS ANY
OTHER ADVANCE OR SWING LOAN, AS APPLICABLE, EXCEPT THAT THE RATE OF INTEREST
APPLICABLE THERETO SHALL BE THE RATE APPLICABLE TO ADVANCES THAT ARE BASE RATE
LOANS UNDER SECTION 2.6(C) HEREOF WITHOUT REGARD TO THE PRESENCE OR ABSENCE OF A
DEFAULT OR EVENT OF DEFAULT.

 

(A)          IN THE EVENT AGENT OBTAINS ACTUAL KNOWLEDGE THAT THE REVOLVER USAGE
EXCEEDS THE AMOUNTS PERMITTED BY THE PRECEDING PARAGRAPH, REGARDLESS OF THE
AMOUNT OF, OR REASON FOR, SUCH EXCESS, AGENT SHALL NOTIFY THE LENDERS AS SOON AS
PRACTICABLE (AND PRIOR TO MAKING ANY (OR ANY ADDITIONAL) INTENTIONAL
OVERADVANCES (EXCEPT FOR AND EXCLUDING AMOUNTS CHARGED TO THE LOAN ACCOUNT FOR
INTEREST, FEES, OR LENDER GROUP EXPENSES) UNLESS AGENT DETERMINES THAT PRIOR
NOTICE WOULD RESULT IN IMMINENT HARM TO THE COLLATERAL OR ITS VALUE), AND THE
LENDERS WITH REVOLVER COMMITMENTS THEREUPON SHALL, TOGETHER WITH AGENT, JOINTLY
DETERMINE THE TERMS OF ARRANGEMENTS THAT SHALL BE IMPLEMENTED WITH BORROWER
INTENDED TO REDUCE, WITHIN A REASONABLE TIME, THE OUTSTANDING PRINCIPAL AMOUNT
OF THE ADVANCES TO BORROWER TO

 

39

--------------------------------------------------------------------------------


 

AN AMOUNT PERMITTED BY THE PRECEDING PARAGRAPH.  IN THE EVENT AGENT OR ANY
LENDER DISAGREES OVER THE TERMS OF REDUCTION OR REPAYMENT OF ANY OVERADVANCE,
THE TERMS OF REDUCTION OR REPAYMENT THEREOF SHALL BE IMPLEMENTED ACCORDING TO
THE DETERMINATION OF THE REQUIRED LENDERS.

 

(B)           EACH LENDER WITH A REVOLVER COMMITMENT SHALL BE OBLIGATED TO
SETTLE WITH AGENT AS PROVIDED IN SECTION 2.3(F) FOR THE AMOUNT OF SUCH LENDER’S
PRO RATA SHARE OF ANY UNINTENTIONAL OVERADVANCES BY AGENT REPORTED TO SUCH
LENDER, ANY INTENTIONAL OVERADVANCES MADE AS PERMITTED UNDER THIS SECTION
2.3(I), AND ANY OVERADVANCES RESULTING FROM THE CHARGING TO THE LOAN ACCOUNT OF
INTEREST, FEES, OR LENDER GROUP EXPENSES.

 

2.4 Payments.

 


(A)  PAYMENTS BY BORROWER.

 

(I)            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY
BORROWER SHALL BE MADE TO AGENT’S ACCOUNT FOR THE ACCOUNT OF THE LENDER GROUP
AND SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS, NO LATER THAN 11:00 A.M.
(CALIFORNIA TIME) ON THE DATE SPECIFIED HEREIN.  ANY PAYMENT RECEIVED BY AGENT
LATER THAN 11:00 A.M. (CALIFORNIA TIME) SHALL BE DEEMED TO HAVE BEEN RECEIVED ON
THE FOLLOWING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE UNTIL SUCH FOLLOWING BUSINESS DAY.

 

(II)           UNLESS AGENT RECEIVES NOTICE FROM BORROWER PRIOR TO THE DATE ON
WHICH ANY PAYMENT IS DUE TO THE LENDERS THAT BORROWER WILL NOT MAKE SUCH PAYMENT
IN FULL AS AND WHEN REQUIRED, AGENT MAY ASSUME THAT BORROWER HAS MADE (OR WILL
MAKE) SUCH PAYMENT IN FULL TO AGENT ON SUCH DATE IN IMMEDIATELY AVAILABLE FUNDS
AND AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO EACH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN
DUE SUCH LENDER.  IF AND TO THE EXTENT BORROWER DOES NOT MAKE SUCH PAYMENT IN
FULL TO AGENT ON THE DATE WHEN DUE, EACH LENDER SEVERALLY SHALL REPAY TO AGENT
ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST THEREON
AT THE DEFAULTING LENDER RATE FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH LENDER UNTIL THE DATE REPAID.

 


B)  APPORTIONMENT AND APPLICATION OF PAYMENTS.

 

(I)            EXCEPT AS OTHERWISE PROVIDED WITH RESPECT TO DEFAULTING LENDERS
AND EXCEPT AS OTHERWISE PROVIDED IN THE LOAN DOCUMENTS (INCLUDING LETTER
AGREEMENTS BETWEEN AGENT AND INDIVIDUAL LENDERS), AGGREGATE PRINCIPAL AND
INTEREST PAYMENTS SHALL BE APPORTIONED RATABLY AMONG THE LENDERS (ACCORDING TO
THE UNPAID PRINCIPAL BALANCE OF THE OBLIGATIONS TO WHICH SUCH PAYMENTS RELATE
HELD BY EACH LENDER) AND PAYMENTS OF FEES AND EXPENSES

 

40

--------------------------------------------------------------------------------


 

(OTHER THAN FEES OR EXPENSES THAT ARE FOR AGENT’S SEPARATE ACCOUNT, AFTER GIVING
EFFECT TO ANY LETTER AGREEMENTS BETWEEN AGENT AND INDIVIDUAL LENDERS) SHALL BE
APPORTIONED RATABLY AMONG THE LENDERS HAVING A PRO RATA SHARE OF THE TYPE OF
COMMITMENT OR OBLIGATION TO WHICH A PARTICULAR FEE RELATES.  ALL PAYMENTS SHALL
BE REMITTED TO AGENT AND ALL SUCH PAYMENTS (OTHER THAN PAYMENTS RECEIVED WHILE
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND WHICH RELATE TO THE
PAYMENT OF PRINCIPAL OR INTEREST OF SPECIFIC OBLIGATIONS OR WHICH RELATE TO THE
PAYMENT OF SPECIFIC FEES OR OTHER AMOUNTS), AND ALL PROCEEDS OF COLLATERAL
RECEIVED BY AGENT, SHALL BE APPLIED AS FOLLOWS:

 

(A)          FIRST, TO PAY ANY LENDER GROUP EXPENSES THEN DUE TO AGENT UNDER THE
LOAN DOCUMENTS, UNTIL PAID IN FULL,

 

(B)           SECOND, TO PAY ANY LENDER GROUP EXPENSES THEN DUE TO THE LENDERS
UNDER THE LOAN DOCUMENTS, ON A RATABLE BASIS, UNTIL PAID IN FULL,

 

(C)           THIRD, TO PAY ANY FEES THEN DUE TO AGENT (FOR ITS SEPARATE
ACCOUNT, AFTER GIVING EFFECT TO ANY LETTER AGREEMENTS BETWEEN AGENT AND
INDIVIDUAL LENDERS) UNDER THE LOAN DOCUMENTS UNTIL PAID IN FULL,

 

(D)          FOURTH, TO PAY ANY FEES THEN DUE TO ANY OR ALL OF THE LENDERS
(AFTER GIVING EFFECT TO ANY LETTER AGREEMENTS BETWEEN AGENT AND INDIVIDUAL
LENDERS) UNDER THE LOAN DOCUMENTS, ON A RATABLE BASIS, UNTIL PAID IN FULL,

 

(E)           FIFTH, TO PAY INTEREST DUE IN RESPECT OF ALL AGENT ADVANCES UNTIL
PAID IN FULL,

 

(F)           SIXTH, RATABLY TO PAY INTEREST DUE IN RESPECT OF THE ADVANCES
(OTHER THAN AGENT ADVANCES), THE SWING LOANS, AND THE TERM LOAN UNTIL PAID IN
FULL,

 

(G)           SEVENTH, TO PAY THE PRINCIPAL OF ALL AGENT ADVANCES UNTIL PAID IN
FULL,

 

(H)          EIGHTH, RATABLY TO PAY ALL PRINCIPAL AMOUNTS THEN DUE AND PAYABLE
(OTHER THAN AS A RESULT OF AN ACCELERATION THEREOF) WITH RESPECT TO THE TERM
LOAN UNTIL PAID IN FULL,

 

(I)            NINTH, TO PAY THE PRINCIPAL OF ALL SWING LOANS UNTIL PAID IN
FULL,

 

(J)            TENTH, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AND AT AGENT’S ELECTION (WHICH ELECTION AGENT AGREES WILL NOT BE
MADE IF AN OVERADVANCE WOULD BE CREATED THEREBY), TO PAY

 

41

--------------------------------------------------------------------------------


 

AMOUNTS THEN DUE AND OWING BY BORROWER OR ITS SUBSIDIARIES IN RESPECT OF BANK
PRODUCTS UNTIL PAID IN FULL,

 

(K)          ELEVENTH, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, TO PAY THE PRINCIPAL OF ALL ADVANCES UNTIL PAID IN FULL,

 

(L)           TWELFTH, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
RATABLY (I) TO PAY THE PRINCIPAL OF ALL ADVANCES UNTIL PAID IN FULL, AND (II) TO
AGENT, TO BE HELD BY AGENT, FOR THE BENEFIT OF THE BANK PRODUCT PROVIDERS, AS
APPLICABLE, AS CASH COLLATERAL IN AN AMOUNT UP TO THE AMOUNT OF THE BANK PRODUCT
RESERVE ESTABLISHED PRIOR TO THE OCCURRENCE OF, AND NOT IN CONTEMPLATION OF, THE
SUBJECT EVENT OF DEFAULT UNTIL BORROWER’S AND ITS SUBSIDIARIES’ OBLIGATIONS IN
RESPECT OF THE THEN EXTANT BANK PRODUCTS HAVE BEEN PAID IN FULL OR THE CASH
COLLATERAL AMOUNT HAS BEEN EXHAUSTED,

 

(M)         THIRTEENTH, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
TO PAY THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN (IN THE INVERSE ORDER
OF THE MATURITY OF THE INSTALLMENTS DUE THEREUNDER) UNTIL THE TERM LOAN IS PAID
IN FULL,

 

(N)          FOURTEENTH, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
TO AGENT, TO BE HELD BY AGENT, FOR THE RATABLE BENEFIT OF ISSUING LENDER AND
THOSE LENDERS HAVING A REVOLVER COMMITMENT, AS CASH COLLATERAL IN AN AMOUNT UP
TO 105% OF THE THEN EXTANT LETTER OF CREDIT USAGE UNTIL PAID IN FULL,

 

(O)          FIFTEENTH, TO PAY ANY OTHER OBLIGATIONS (INCLUDING BANK PRODUCT
OBLIGATIONS) UNTIL PAID IN FULL, AND

 

(P)           SIXTEENTH, TO BORROWER (TO BE WIRED PROMPTLY TO THE DESIGNATED
ACCOUNT) OR SUCH OTHER PERSON ENTITLED THERETO UNDER APPLICABLE LAW.

 

(II)           AGENT PROMPTLY SHALL DISTRIBUTE TO EACH LENDER, PURSUANT TO THE
APPLICABLE WIRE INSTRUCTIONS RECEIVED FROM EACH LENDER IN WRITING, SUCH FUNDS AS
IT MAY BE ENTITLED TO RECEIVE, SUBJECT TO A SETTLEMENT DELAY AS PROVIDED IN
SECTION 2.3(F).

 

(III)          IN EACH INSTANCE, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, THIS SECTION 2.4(B) SHALL NOT BE DEEMED TO APPLY TO ANY PAYMENT
BY BORROWER SPECIFIED BY BORROWER TO BE FOR THE PAYMENT OF SPECIFIC OBLIGATIONS
THEN DUE AND PAYABLE (OR PREPAYABLE) UNDER ANY PROVISION OF THIS AGREEMENT.

 

42

--------------------------------------------------------------------------------


 

(IV)          FOR PURPOSES OF THE FOREGOING, “PAID IN FULL” MEANS PAYMENT OF ALL
AMOUNTS OWING UNDER THE LOAN DOCUMENTS ACCORDING TO THE TERMS THEREOF, INCLUDING
LOAN FEES, SERVICE FEES, PROFESSIONAL FEES, INTEREST (AND SPECIFICALLY INCLUDING
INTEREST ACCRUED AFTER THE COMMENCEMENT OF ANY INSOLVENCY PROCEEDING), DEFAULT
INTEREST, INTEREST ON INTEREST, AND EXPENSE REIMBURSEMENTS, WHETHER OR NOT THE
SAME WOULD BE OR IS ALLOWED OR DISALLOWED IN WHOLE OR IN PART IN ANY INSOLVENCY
PROCEEDING.

 

(V)           IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE PRIORITY PROVISIONS
OF THIS SECTION 2.4 AND OTHER PROVISIONS CONTAINED IN ANY OTHER LOAN DOCUMENT,
IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH PRIORITY PROVISIONS IN SUCH
DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE,
TO BE IN CONCERT WITH EACH OTHER.  IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE
CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THIS
SECTION 2.4 SHALL CONTROL AND GOVERN.

 

2.5 Overadvances.  If, at any time or for any reason, the amount of Obligations
(other than Bank Product Obligations) owed by Borrower to the Lender Group
pursuant to Sections 2.1 and 2.12 is greater than either the Dollar or
percentage limitations set forth in Sections 2.1 or 2.12 (an “Overadvance”),
Borrower immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.4(b).  In addition, Borrower hereby
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full as and when due and payable under the terms of this
Agreement and the other Loan Documents.

 

2.6 Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.

 


(A)  INTEREST RATES.  EXCEPT AS PROVIDED IN CLAUSE (C) BELOW, ALL OBLIGATIONS
(EXCEPT FOR UNDRAWN LETTERS OF CREDIT AND EXCEPT FOR BANK PRODUCT OBLIGATIONS)
THAT HAVE BEEN CHARGED TO THE LOAN ACCOUNT PURSUANT TO THE TERMS HEREOF SHALL
BEAR INTEREST ON THE DAILY BALANCE THEREOF AS FOLLOWS (I) IF THE RELEVANT
OBLIGATION IS THE TERM LOAN, AT A PER ANNUM RATE EQUAL TO THE BASE RATE PLUS THE
BASE RATE TERM LOAN MARGIN, AND (II) OTHERWISE, AT A PER ANNUM RATE EQUAL TO THE
BASE RATE PLUS THE BASE RATE MARGIN.

 

The foregoing notwithstanding, at no time shall any portion of the Obligations
(other than Bank Product Obligations) bear interest on the Daily Balance thereof
at a per annum rate less than 7.00%.  To the extent that interest accrued
hereunder at the rate set forth herein would be less than the foregoing minimum
daily rate, the interest rate chargeable hereunder for such day automatically
shall be deemed increased to the minimum rate.

 


(B)  LETTER OF CREDIT FEE.  BORROWER SHALL PAY AGENT (FOR THE RATABLE BENEFIT OF
THE LENDERS WITH A REVOLVER COMMITMENT, SUBJECT TO ANY LETTER AGREEMENT BETWEEN
AGENT AND INDIVIDUAL LENDERS), A LETTER OF CREDIT FEE (IN ADDITION TO THE
CHARGES, COMMISSIONS, FEES, AND COSTS SET FORTH IN SECTION 2.12(E)) WHICH SHALL
ACCRUE AT A RATE EQUAL TO

 

43

--------------------------------------------------------------------------------


 

3.00% per annum times the Daily Balance of the undrawn amount of all outstanding
Letters of Credit.

 


(C)  DEFAULT RATE.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT
OF DEFAULT (AND AT THE ELECTION OF AGENT OR THE REQUIRED LENDERS),

 

(I)            ALL OBLIGATIONS (EXCEPT FOR UNDRAWN LETTERS OF CREDIT AND EXCEPT
FOR BANK PRODUCT OBLIGATIONS) THAT HAVE BEEN CHARGED TO THE LOAN ACCOUNT
PURSUANT TO THE TERMS HEREOF SHALL BEAR INTEREST ON THE DAILY BALANCE THEREOF AT
A PER ANNUM RATE EQUAL TO 4 PERCENTAGE POINTS ABOVE THE PER ANNUM RATE OTHERWISE
APPLICABLE HEREUNDER, AND

 

(II)           THE LETTER OF CREDIT FEE PROVIDED FOR ABOVE SHALL BE INCREASED TO
4 PERCENTAGE POINTS ABOVE THE PER ANNUM RATE OTHERWISE APPLICABLE HEREUNDER.

 


(D)  PAYMENT.  INTEREST, LETTER OF CREDIT FEES, AND ALL OTHER FEES PAYABLE
HEREUNDER SHALL BE DUE AND PAYABLE, IN ARREARS, ON THE FIRST DAY OF EACH MONTH
AT ANY TIME THAT OBLIGATIONS OR COMMITMENTS ARE OUTSTANDING.  BORROWER HEREBY
AUTHORIZES AGENT, FROM TIME TO TIME WITHOUT PRIOR NOTICE TO BORROWER, TO CHARGE
SUCH INTEREST AND FEES, ALL LENDER GROUP EXPENSES (AS AND WHEN INCURRED), THE
CHARGES, COMMISSIONS, FEES, AND COSTS PROVIDED FOR IN SECTION 2.12(E) (AS AND
WHEN ACCRUED OR INCURRED), THE FEES AND COSTS PROVIDED FOR IN SECTION 2.11 (AS
AND WHEN ACCRUED OR INCURRED), AND ALL OTHER PAYMENTS AS AND WHEN DUE AND
PAYABLE UNDER ANY LOAN DOCUMENT (INCLUDING THE AMOUNTS DUE AND PAYABLE WITH
RESPECT TO THE TERM LOAN AND INCLUDING ANY AMOUNTS DUE AND PAYABLE TO THE BANK
PRODUCT PROVIDERS IN RESPECT OF BANK PRODUCTS UP TO THE AMOUNT OF THE THEN
EXTANT BANK PRODUCT RESERVE) TO BORROWER’S LOAN ACCOUNT, WHICH AMOUNTS
THEREAFTER SHALL CONSTITUTE ADVANCES HEREUNDER AND SHALL ACCRUE INTEREST AT THE
RATE THEN APPLICABLE TO ADVANCES HEREUNDER; PROVIDED, HOWEVER, THAT IF, AT THE
TIME THAT ANY AMOUNTS DUE IN RESPECT OF INTEREST ON THE TERM LOAN ARE CHARGED TO
BORROWER’S LOAN ACCOUNT AN EVENT OF DEFAULT OR OVERADVANCE EXISTS, SUCH AMOUNTS
SHALL NOT CONSTITUTE ADVANCES BUT INSTEAD SHALL CONTINUE TO REMAIN OUTSTANDING
AS AMOUNTS DUE IN RESPECT OF THE TERM LOAN AND SUCH AMOUNTS SHALL BE COMPOUNDED
AND ADDED TO THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN.  ANY INTEREST
NOT PAID WHEN DUE SHALL BE COMPOUNDED BY BEING CHARGED TO BORROWER’S LOAN
ACCOUNT AND SHALL THEREAFTER CONSTITUTE ADVANCES HEREUNDER AND SHALL ACCRUE
INTEREST AT THE RATE THEN APPLICABLE TO ADVANCES THAT ARE BASE RATE LOANS
HEREUNDER; PROVIDED, HOWEVER, THAT IF, AT THE TIME THAT ANY AMOUNTS DUE IN
RESPECT OF INTEREST ON THE TERM LOAN ARE CHARGED TO BORROWER’S LOAN ACCOUNT AN
EVENT OF DEFAULT OR OVERADVANCE EXISTS, SUCH AMOUNTS SHALL NOT CONSTITUTE
ADVANCES BUT INSTEAD SHALL CONTINUE TO REMAIN OUTSTANDING AS AMOUNTS DUE IN
RESPECT OF THE TERM LOAN AND SUCH AMOUNTS SHALL BE COMPOUNDED AND ADDED TO THE
OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN.

 


(E)  COMPUTATION.  ALL INTEREST AND FEES CHARGEABLE UNDER THE LOAN DOCUMENTS
SHALL BE COMPUTED ON THE BASIS OF A 360 DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED.  IN THE EVENT THE BASE RATE IS CHANGED FROM TIME TO TIME HEREAFTER, THE
RATES OF

 

44

--------------------------------------------------------------------------------


 

interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

 


(F)  INTENT TO LIMIT CHARGES TO MAXIMUM LAWFUL RATE.  IN NO EVENT SHALL THE
INTEREST RATE OR RATES PAYABLE UNDER THIS AGREEMENT, PLUS ANY OTHER AMOUNTS PAID
IN CONNECTION HEREWITH, EXCEED THE HIGHEST RATE PERMISSIBLE UNDER ANY LAW THAT A
COURT OF COMPETENT JURISDICTION SHALL, IN A FINAL DETERMINATION, DEEM
APPLICABLE.  BORROWER AND THE LENDER GROUP, IN EXECUTING AND DELIVERING THIS
AGREEMENT, INTEND LEGALLY TO AGREE UPON THE RATE OR RATES OF INTEREST AND MANNER
OF PAYMENT STATED WITHIN IT; PROVIDED, HOWEVER, THAT, ANYTHING CONTAINED HEREIN
TO THE CONTRARY NOTWITHSTANDING, IF SAID RATE OR RATES OF INTEREST OR MANNER OF
PAYMENT EXCEEDS THE MAXIMUM ALLOWABLE UNDER APPLICABLE LAW, THEN, IPSO FACTO, AS
OF THE DATE OF THIS AGREEMENT, BORROWER IS AND SHALL BE LIABLE ONLY FOR THE
PAYMENT OF SUCH MAXIMUM AS ALLOWED BY LAW, AND PAYMENT RECEIVED FROM BORROWER IN
EXCESS OF SUCH LEGAL MAXIMUM, WHENEVER RECEIVED, SHALL BE APPLIED TO REDUCE THE
PRINCIPAL BALANCE OF THE OBLIGATIONS TO THE EXTENT OF SUCH EXCESS.

 

2.7 Cash Management.

 


(A)  BORROWER SHALL AND SHALL CAUSE EACH GUARANTOR TO (I) ESTABLISH AND MAINTAIN
CASH MANAGEMENT SERVICES OF A TYPE AND ON TERMS SATISFACTORY TO AGENT AT ONE OR
MORE OF THE BANKS SET FORTH ON SCHEDULE 2.7(A) (EACH, A “CASH MANAGEMENT BANK”),
AND SHALL REQUEST IN WRITING AND OTHERWISE TAKE SUCH REASONABLE STEPS TO ENSURE
THAT ALL OF ITS AND ITS SUBSIDIARIES’ ACCOUNT DEBTORS FORWARD PAYMENT OF THE
AMOUNTS OWED BY THEM DIRECTLY TO SUCH CASH MANAGEMENT BANK, AND (II) DEPOSIT OR
CAUSE TO BE DEPOSITED PROMPTLY, AND IN ANY EVENT NO LATER THAN THE FIRST
BUSINESS DAY AFTER THE DATE OF RECEIPT THEREOF, ALL OF THEIR COLLECTIONS
(INCLUDING THOSE SENT DIRECTLY BY THEIR ACCOUNT DEBTORS TO A CASH MANAGEMENT
BANK) INTO A BANK ACCOUNT IN AGENT’S NAME (A “CASH MANAGEMENT ACCOUNT”) AT ONE
OF THE CASH MANAGEMENT BANKS.

 


(B)  EACH CASH MANAGEMENT BANK SHALL ESTABLISH AND MAINTAIN CASH MANAGEMENT
AGREEMENTS WITH AGENT AND BORROWER, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT. 
EACH SUCH CASH MANAGEMENT AGREEMENT SHALL PROVIDE, AMONG OTHER THINGS, THAT (I)
ALL ITEMS OF PAYMENT DEPOSITED IN SUCH CASH MANAGEMENT ACCOUNT AND PROCEEDS
THEREOF ARE HELD BY SUCH CASH MANAGEMENT BANK AS AGENT OR BAILEE-IN-POSSESSION
FOR AGENT, (II) THE CASH MANAGEMENT BANK HAS NO RIGHTS OF SETOFF OR RECOUPMENT
OR ANY OTHER CLAIM AGAINST THE APPLICABLE CASH MANAGEMENT ACCOUNT OTHER THAN FOR
PAYMENT OF ITS SERVICE FEES AND OTHER CHARGES DIRECTLY RELATED TO THE
ADMINISTRATION OF SUCH CASH MANAGEMENT ACCOUNT AND FOR RETURNED CHECKS OR OTHER
ITEMS OF PAYMENT, AND (III) IT IMMEDIATELY WILL FORWARD BY DAILY SWEEP ALL
AMOUNTS IN THE APPLICABLE CASH MANAGEMENT ACCOUNT TO THE AGENT’S ACCOUNT.

 


(C)  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER MAY AMEND SCHEDULE 2.7(A) TO ADD OR REPLACE A CASH MANAGEMENT BANK OR
CASH MANAGEMENT ACCOUNT; PROVIDED, HOWEVER, THAT (I) SUCH PROSPECTIVE CASH
MANAGEMENT BANK SHALL BE SATISFACTORY TO AGENT AND AGENT SHALL HAVE CONSENTED IN
WRITING IN ADVANCE TO THE OPENING OF SUCH CASH MANAGEMENT ACCOUNT WITH THE
PROSPECTIVE CASH

 

45

--------------------------------------------------------------------------------


 

Management Bank, and (ii) prior to the time of the opening of such Cash
Management Account, Borrower (or its Subsidiary, as applicable) and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Cash Management Agreement.  Borrower (or its Subsidiaries, as applicable) shall
close any of its Cash Management Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days of notice from Agent that the creditworthiness of any
Cash Management Bank is no longer acceptable in Agent’s reasonable judgment, or
as promptly as practicable and in any event within 60 days of notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to Cash Management Accounts
or Agent’s liability under any Cash Management Agreement with such Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment.

 


(D)  THE CASH MANAGEMENT ACCOUNTS SHALL BE CASH COLLATERAL ACCOUNTS, WITH ALL
CASH, CHECKS AND SIMILAR ITEMS OF PAYMENT IN SUCH ACCOUNTS SECURING PAYMENT OF
THE OBLIGATIONS, AND IN WHICH BORROWER IS HEREBY DEEMED TO HAVE GRANTED A LIEN
TO AGENT. ANYTHING CONTAINED HEREIN OR IN THE CASH MANAGEMENT AGREEMENTS TO THE
CONTRARY NOTWITHSTANDING, (A) AT ANY TIME THAT THERE ARE NO OUTSTANDING
OBLIGATIONS (OTHER THAN UNDRAWN LETTERS OF CREDIT) OWING IN RESPECT OF ADVANCES
AND SO LONG AS AT SUCH TIME THERE IS NO EVENT OF DEFAULT THAT HAS OCCURRED AND
IS CONTINUING, AGENT AGREES TO PROMPTLY REMIT TO BORROWER’S DESIGNATED ACCOUNT
THE AMOUNT OF ANY AND ALL COLLECTED FUNDS THAT ARE SWEPT FROM THE CASH
MANAGEMENT ACCOUNTS TO THE AGENT’S ACCOUNT, AND (B) AT ANY TIME THAT THERE ARE
NO OUTSTANDING OBLIGATIONS (OTHER THAN UNDRAWN LETTERS OF CREDIT) OWING IN
RESPECT OF ADVANCES AND SO LONG AS AT SUCH TIME THERE IS NO EVENT OF DEFAULT
THAT HAS OCCURRED AND IS CONTINUING, ANY AND ALL COLLECTED FUNDS THAT ARE
RECEIVED INTO THE CASH MANAGEMENT ACCOUNTS, AND ANY PROCEEDS THEREOF REMITTED TO
THE AGENT’S ACCOUNT, ARE AND SHALL REMAIN THE PROPERTY OF BORROWER (OR THE
GUARANTORS’ AS APPLICABLE) SUBJECT TO THE PERFECTED SECURITY INTERESTS OF AGENT
CREATED THEREIN UNDER THE LOAN DOCUMENTS.

 

2.8 Crediting Payments; Float Charge.  The receipt of any payment item by Agent
(whether from transfers to Agent by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent’s Account or unless and until such payment item
is honored when presented for payment.  Should any payment item not be honored
when presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 11:00 a.m. (California time).  If any payment item is received into the
Agent’s Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.  From and after
the Closing Date, Agent shall be entitled to charge Borrower for two Business
Days of `clearance’ or `float’ at the rate then applicable under Section
2.6(a)(ii) on all Collections that are received by Borrower and the Guarantors
(regardless of whether forwarded by the Cash Management

 

46

--------------------------------------------------------------------------------


 

Banks to Agent).  This across-the-board two Business Day clearance or float
charge on all Collections of Borrower and the Guarantors is acknowledged by the
parties to constitute an integral aspect of the pricing of the financing of
Borrower and shall apply irrespective of whether or not there are any
outstanding monetary Obligations; the effect of such clearance or float charge
being the equivalent of charging two Business Days of interest on such
Collections.  The parties acknowledge and agree that the economic benefit of the
foregoing provisions of this Section 2.8 shall be for the ratable benefit of the
Lenders.

 

2.9 Designated Account.  Agent is authorized to make the Advances and the Term
Loan, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  Borrower agrees to establish and maintain the Designated
Account with the Designated Account Bank for the purpose of receiving the
proceeds of the Advances requested by Borrower and made by Agent or the Lenders
hereunder.  Unless otherwise agreed by Agent and Borrower, any Advance, Agent
Advance, or Swing Loan requested by Borrower and made by Agent or the Lenders
hereunder shall be made to the Designated Account.

 

2.10 Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Term Loan, all Advances (including Agent
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower’s account, the Letters of Credit issued by Issuing
Lender for Borrower’s account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses.  In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower’s account, including all amounts
received in the Agent’s Account from any Cash Management Bank.  Agent shall
render statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after
receipt thereof by Borrower, Borrower shall deliver to Agent written objection
thereto describing the error or errors contained in any such statements.

 

2.11 Fees.  Borrower shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:

 


(A)  [INTENTIONALLY OMITTED]

 


(B)  FEE LETTER FEES.  AS AND WHEN DUE AND PAYABLE UNDER THE TERMS OF THE FEE
LETTER, THE FEES SET FORTH IN THE FEE LETTER, AND

 

47

--------------------------------------------------------------------------------


 


(C)  AUDIT, APPRAISAL, AND VALUATION CHARGES. AUDIT, APPRAISAL, AND VALUATION
FEES AND CHARGES AS FOLLOWS (I) A FEE OF $850 PER DAY, PER AUDITOR, PLUS
OUT-OF-POCKET EXPENSES FOR EACH FINANCIAL AUDIT OF BORROWER PERFORMED BY
PERSONNEL EMPLOYED BY AGENT, (II) IF IMPLEMENTED, A ONE TIME CHARGE OF $5,000
FOR EACH REPORTING ENTITY OR UNIT, PLUS OUT-OF-POCKET EXPENSES FOR EXPENSES FOR
THE ESTABLISHMENT OF ELECTRONIC COLLATERAL REPORTING SYSTEMS, (III) A FEE OF
$1,500 PER DAY PER APPRAISER, PLUS OUT-OF-POCKET EXPENSES, FOR EACH APPRAISAL OF
THE COLLATERAL HYPOTHECATED UNDER THE LOAN DOCUMENTS PERFORMED BY PERSONNEL
EMPLOYED BY AGENT, AND (IV) THE ACTUAL CHARGES PAID OR INCURRED BY AGENT IF IT
ELECTS TO EMPLOY THE SERVICES OF ONE OR MORE THIRD PERSONS TO PERFORM FINANCIAL
AUDITS OF BORROWER OR ITS SUBSIDIARIES, TO APPRAISE THE COLLATERAL HYPOTHECATED
UNDER THE LOAN DOCUMENT, OR ANY PORTION THEREOF, OR TO ASSESS BORROWER’S OR ITS
SUBSIDIARIES’ BUSINESS VALUATION. THE FOREGOING NOTWITHSTANDING, SO LONG AS NO
EVENT OF DEFAULT IS CONTINUING, BORROWER SHALL NOT BE REQUIRED TO PAY THE FEES
AND CHARGES OF MORE THAN 4 AUDITS PER FISCAL YEAR.

 


2.12 LETTERS OF CREDIT.

 


(A)  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE ISSUING LENDER
AGREES TO ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF BORROWER (EACH, AN “L/C”)
OR TO PURCHASE PARTICIPATIONS OR EXECUTE INDEMNITIES OR REIMBURSEMENT
OBLIGATIONS (EACH SUCH UNDERTAKING, AN “L/C UNDERTAKING”) WITH RESPECT TO
LETTERS OF CREDIT ISSUED BY AN UNDERLYING ISSUER (AS OF THE CLOSING DATE, THE
PROSPECTIVE UNDERLYING ISSUER IS TO BE WELLS FARGO) FOR THE ACCOUNT OF
BORROWER.  TO REQUEST THE ISSUANCE OF AN L/C OR AN L/C UNDERTAKING (OR THE
AMENDMENT, RENEWAL, OR EXTENSION OF AN OUTSTANDING L/C OR L/C UNDERTAKING),
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
LENDER) TO THE ISSUING LENDER AND AGENT (REASONABLY IN ADVANCE OF THE REQUESTED
DATE OF ISSUANCE, AMENDMENT, RENEWAL, OR EXTENSION) A NOTICE REQUESTING THE
ISSUANCE OF AN L/C OR L/C UNDERTAKING, OR IDENTIFYING THE L/C OR L/C UNDERTAKING
TO BE AMENDED, RENEWED, OR EXTENDED, THE DATE OF ISSUANCE, AMENDMENT, RENEWAL,
OR EXTENSION, THE DATE ON WHICH SUCH L/C OR L/C UNDERTAKING IS TO EXPIRE, THE
AMOUNT OF SUCH L/C OR L/C UNDERTAKING, THE NAME AND ADDRESS OF THE BENEFICIARY
THEREOF (OR THE BENEFICIARY OF THE UNDERLYING LETTER OF CREDIT, AS APPLICABLE),
AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW, OR
EXTEND SUCH L/C OR L/C UNDERTAKING.  IF REQUESTED BY THE ISSUING LENDER,
BORROWER ALSO SHALL BE AN APPLICANT UNDER THE APPLICATION WITH RESPECT TO ANY
UNDERLYING LETTER OF CREDIT THAT IS TO BE THE SUBJECT OF AN L/C UNDERTAKING. 
THE ISSUING LENDER SHALL HAVE NO OBLIGATION TO ISSUE A LETTER OF CREDIT IF ANY
OF THE FOLLOWING WOULD RESULT AFTER GIVING EFFECT TO THE REQUESTED LETTER OF
CREDIT:

 

(I)            THE LETTER OF CREDIT USAGE WOULD EXCEED THE BORROWING BASE LESS
THE THEN EXTANT AMOUNT OF OUTSTANDING ADVANCES, OR

 

(II)           THE LETTER OF CREDIT USAGE WOULD EXCEED $5,000,000, OR

 

(III)          THE LETTER OF CREDIT USAGE WOULD EXCEED THE MAXIMUM REVOLVER
AMOUNT LESS THE THEN EXTANT AMOUNT OF OUTSTANDING ADVANCES.

 

48

--------------------------------------------------------------------------------


 

Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if Borrower
shall have received written or telephonic notice of such L/C Disbursement prior
to 10:00 a.m., California time, on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 11:00
a.m., California time, on the Business Day that Borrower receives such notice,
if such notice is received prior to 10:00 a.m., California time, on the date of
receipt, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
thereafter, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans under Section 2.6.  To the extent an L/C Disbursement is deemed
to be an Advance hereunder, Borrower’s obligation to reimburse such L/C
Disbursement shall be discharged and replaced by the resulting Advance. 
Promptly following receipt by Agent of any payment from Borrower pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.12(c) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interest may appear.

 


(B)  PROMPTLY FOLLOWING RECEIPT OF A NOTICE OF L/C DISBURSEMENT PURSUANT TO
SECTION 2.12(A), EACH LENDER WITH A REVOLVER COMMITMENT AGREES TO FUND ITS PRO
RATA SHARE OF ANY ADVANCE DEEMED MADE PURSUANT TO THE FOREGOING SUBSECTION ON
THE SAME TERMS AND CONDITIONS AS IF BORROWER HAD REQUESTED SUCH ADVANCE AND
AGENT SHALL PROMPTLY PAY TO ISSUING LENDER THE AMOUNTS SO RECEIVED BY IT FROM
THE LENDERS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO A LETTER
OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION ON THE
PART OF THE ISSUING LENDER OR THE LENDERS WITH REVOLVER COMMITMENTS, THE ISSUING
LENDER SHALL BE DEEMED TO HAVE GRANTED TO EACH LENDER WITH A REVOLVER
COMMITMENT, AND EACH LENDER WITH A REVOLVER COMMITMENT SHALL BE DEEMED TO HAVE
PURCHASED, A PARTICIPATION IN EACH LETTER OF CREDIT, IN AN AMOUNT EQUAL TO ITS
PRO RATA SHARE OF THE RISK PARTICIPATION LIABILITY OF SUCH LETTER OF CREDIT, AND
EACH SUCH LENDER AGREES TO PAY TO AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER,
SUCH LENDER’S PRO RATA SHARE OF ANY PAYMENTS MADE BY THE ISSUING LENDER UNDER
SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING,
EACH LENDER WITH A REVOLVER COMMITMENT HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES TO PAY TO AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER, SUCH LENDER’S PRO
RATA SHARE OF EACH L/C DISBURSEMENT MADE BY THE ISSUING LENDER AND NOT
REIMBURSED BY BORROWER ON THE DATE DUE AS PROVIDED IN CLAUSE (A) OF THIS
SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO BORROWER FOR
ANY REASON.  EACH LENDER WITH A REVOLVER COMMITMENT ACKNOWLEDGES AND AGREES THAT
ITS OBLIGATION TO DELIVER TO AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER, AN
AMOUNT EQUAL TO ITS RESPECTIVE PRO RATA SHARE OF EACH L/C DISBURSEMENT MADE BY
THE ISSUING LENDER PURSUANT TO THIS SECTION 2.12(B)

 

49

--------------------------------------------------------------------------------


 

shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3 hereof.  If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender in respect of
such Letter of Credit as provided in this Section, Agent (for the account of the
Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.


 


(C)  BORROWER HEREBY AGREES TO INDEMNIFY, SAVE, DEFEND, AND HOLD THE LENDER
GROUP HARMLESS FROM ANY LOSS, COST, EXPENSE, OR LIABILITY, AND REASONABLE
ATTORNEYS FEES INCURRED BY THE LENDER GROUP ARISING OUT OF OR IN CONNECTION WITH
ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED
HEREUNDER TO INDEMNIFY FOR ANY LOSS, COST, EXPENSE, OR LIABILITY TO THE EXTENT
THAT IT IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING
LENDER OR ANY OTHER MEMBER OF THE LENDER GROUP.  BORROWER AGREES TO BE BOUND BY
THE UNDERLYING ISSUER’S REGULATIONS AND INTERPRETATIONS OF ANY UNDERLYING LETTER
OF CREDIT OR BY ISSUING LENDER’S INTERPRETATIONS OF ANY L/C ISSUED BY ISSUING
LENDER TO OR FOR BORROWER’S ACCOUNT, EVEN THOUGH THIS INTERPRETATION MAY BE
DIFFERENT FROM BORROWER’S OWN, AND BORROWER UNDERSTANDS AND AGREES THAT THE
LENDER GROUP SHALL NOT BE LIABLE FOR ANY ERROR, NEGLIGENCE, OR MISTAKE, WHETHER
OF OMISSION OR COMMISSION, IN FOLLOWING BORROWER’S INSTRUCTIONS OR THOSE
CONTAINED IN THE LETTER OF CREDIT OR ANY MODIFICATIONS, AMENDMENTS, OR
SUPPLEMENTS THERETO.  BORROWER UNDERSTANDS THAT THE L/C UNDERTAKINGS MAY REQUIRE
ISSUING LENDER TO INDEMNIFY THE UNDERLYING ISSUER FOR CERTAIN COSTS OR
LIABILITIES ARISING OUT OF CLAIMS BY BORROWER AGAINST SUCH UNDERLYING ISSUER. 
BORROWER HEREBY AGREES TO INDEMNIFY, SAVE, DEFEND, AND HOLD THE LENDER GROUP
HARMLESS WITH RESPECT TO ANY LOSS, COST, EXPENSE (INCLUDING REASONABLE ATTORNEYS
FEES), OR LIABILITY INCURRED BY THE LENDER GROUP UNDER ANY L/C UNDERTAKING AS A
RESULT OF THE LENDER GROUP’S INDEMNIFICATION OF ANY UNDERLYING ISSUER; PROVIDED,
HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED HEREUNDER TO INDEMNIFY FOR ANY
LOSS, COST, EXPENSE, OR LIABILITY TO THE EXTENT THAT IT IS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING LENDER OR ANY OTHER MEMBER OF
THE LENDER GROUP.


 


(D)  BORROWER HEREBY AUTHORIZES AND DIRECTS ANY UNDERLYING ISSUER TO DELIVER TO
THE ISSUING LENDER ALL INSTRUMENTS, DOCUMENTS, AND OTHER WRITINGS AND PROPERTY
RECEIVED BY SUCH UNDERLYING ISSUER PURSUANT TO SUCH UNDERLYING LETTER OF CREDIT
AND TO ACCEPT AND RELY UPON THE ISSUING LENDER’S INSTRUCTIONS WITH RESPECT TO
ALL MATTERS ARISING IN CONNECTION WITH SUCH UNDERLYING LETTER OF CREDIT AND THE
RELATED APPLICATION.


 


(E)  ANY AND ALL CHARGES, COMMISSIONS, FEES, AND COSTS INCURRED BY THE ISSUING
LENDER RELATING TO UNDERLYING LETTERS OF CREDIT SHALL BE LENDER GROUP EXPENSES
FOR PURPOSES OF THIS AGREEMENT AND IMMEDIATELY SHALL BE REIMBURSABLE BY BORROWER
TO AGENT FOR THE ACCOUNT OF THE ISSUING LENDER; IT BEING ACKNOWLEDGED AND AGREED
BY BORROWER THAT, AS OF THE CLOSING DATE, THE ISSUANCE CHARGE IMPOSED BY THE
PROSPECTIVE UNDERLYING ISSUER IS .825% PER ANNUM TIMES THE FACE AMOUNT OF EACH
UNDERLYING LETTER OF CREDIT, THAT SUCH ISSUANCE CHARGE MAY BE CHANGED FROM TIME
TO TIME, AND THAT THE UNDERLYING ISSUER ALSO IMPOSES A SCHEDULE OF CHARGES FOR
AMENDMENTS, EXTENSIONS, DRAWINGS, AND RENEWALS.

 

50

--------------------------------------------------------------------------------


 


(F)  IF BY REASON OF (I) ANY CHANGE AFTER THE CLOSING DATE IN ANY APPLICABLE
LAW, TREATY, RULE, OR REGULATION OR ANY CHANGE IN THE INTERPRETATION OR
APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, OR (II) COMPLIANCE BY THE
UNDERLYING ISSUER OR THE LENDER GROUP WITH ANY DIRECTION, REQUEST, OR
REQUIREMENT (IRRESPECTIVE OF WHETHER HAVING THE FORCE OF LAW) OF ANY
GOVERNMENTAL AUTHORITY OR MONETARY AUTHORITY INCLUDING, REGULATION D OF THE
FEDERAL RESERVE BOARD AS FROM TIME TO TIME IN EFFECT (AND ANY SUCCESSOR
THERETO):

 

(I)            ANY RESERVE, DEPOSIT, OR SIMILAR REQUIREMENT IS OR SHALL BE
IMPOSED OR MODIFIED IN RESPECT OF ANY LETTER OF CREDIT ISSUED HEREUNDER, OR

 

(II)           THERE SHALL BE IMPOSED ON THE UNDERLYING ISSUER OR THE LENDER
GROUP ANY OTHER CONDITION REGARDING ANY UNDERLYING LETTER OF CREDIT OR ANY
LETTER OF CREDIT ISSUED PURSUANT HERETO,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within 180 days after
the additional cost is incurred or the amount received is reduced, notify
Borrower, and Borrower shall pay on demand such amounts as Agent may specify to
be necessary to compensate the Lender Group for such additional cost or reduced
receipt, together with interest on such amount from the date of such demand
until payment in full thereof at the rate then applicable to Base Rate Loans
hereunder.  The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

2.13 Registered Notes.  Agent, acting for these purposes solely as agent of
Borrower, shall maintain the Register referred to in Section 14.1.  The
Borrowings recorded on the Register (a “Registered Loan”) may not be evidenced
by promissory notes other than Registered Notes (as defined below).  Upon the
registration of the Borrowings, Borrower agrees, at the request of any Lender,
to execute and deliver to such Lender a promissory note, in conformity with the
terms of this Agreement, in registered form to evidence such Registered Loan, in
form and substance reasonably satisfactory to such Lender, and registered as
provided in Section 14.1 (a “Registered Note”), payable to the order of such
Lender and otherwise duly completed.  Once recorded on the Register, the
Borrowings evidenced by such Registered Note may not be removed from the
Register so long as they remain outstanding, and a Registered Note may not be
exchanged for a promissory note that is not a Registered Note.

 

2.14 Securitization.  Borrower hereby acknowledges that the Lenders and each of
their Affiliates may sell or securitize the Borrowings (a “Securitization”)
through the pledge of the Borrowings as collateral security for loans to such
Lenders or their Affiliates or through the sale of the Borrowings or the
issuance of direct or indirect interests in the Borrowings, which loans to such
Lenders or their Affiliate or direct or indirect interests will be rated by
Moody’s, Standard & Poor’s or one or more other rating agencies (the “Rating

 

51

--------------------------------------------------------------------------------


 

Agencies”). Borrower shall undertake commercially reasonable efforts with such
Lenders and their Affiliates to effect the Securitization including, without
limitation, by (a) amending this Agreement and the other Loan Documents, and
executing such additional documents, as reasonably requested by such Lenders in
connection with the Securitization, provided that (i) any such amendment or
additional documentation does not impose costs on Borrower and the Lender that
elects to securitize its Borrowings shall pay for costs and expenses associated
therewith, and (ii) any such amendment or additional documentation does not
materially adversely affect the rights, or materially increase the obligations,
of Borrower under the Loan Documents or change or affect in a manner adverse to
Borrower the financial terms of the Borrowings, (b) providing such information
as may be reasonably requested by such Lenders in connection with the rating of
the Borrowings or the Securitization, and (c) providing in connection with any
rating of the Borrowings a certificate (i) agreeing to indemnify such Lenders
and any of their Affiliates, any of the Rating Agencies, or any party providing
credit support or otherwise participating in the Securitization (collectively,
the “Securitization Parties”) for any losses, claims, damages or liabilities
(the “Liabilities”) to which such Lenders, their Affiliates or such
Securitization Parties may become subject insofar as the Liabilities arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any Loan Document or in any writing delivered by or
on behalf of Borrowers or its Affiliates to the Lender Group in connection with
any Loan Document or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary in order to make the statements therein, in light of the circumstances
under which they were made not misleading, and such indemnity shall survive any
transfer by any Lender or its successors or assigns of the Borrowings, and (ii)
agreeing to reimburse such Lenders and any of their Affiliates for any legal or
other expenses reasonably incurred by such Persons in connection with defending
the Liabilities. Notwithstanding the foregoing, it is understood that Borrower
and its Affiliates shall not be obligated to incur any increased cost or
administrative burden in connection with any Securitization and that the Lender
or its Affiliates or Related Funds that consummates a Securitization will retain
all rights to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document to the same extent as would be
required under Section 14.1(e) hereof as if such Lender was an Originating
Lender and the transferee was a Participant.

 


3.                   CONDITIONS; TERM OF AGREEMENT.

 

3.1 Conditions Precedent to the Initial Extension of Credit.  The obligation of
the Lender Group (or any member thereof) to make the initial Advance (or
otherwise to extend any credit provided for hereunder), is subject to the
fulfillment, to the satisfaction of Agent, of each of the conditions precedent
set forth below:

 


(A)  THE CLOSING DATE SHALL OCCUR ON OR BEFORE NOVEMBER 19, 2002;


 


(B)  AGENT SHALL HAVE RECEIVED ALL FINANCING STATEMENTS REQUIRED BY AGENT, DULY
AUTHORIZED BY BORROWER OR ITS SUBSIDIARIES;

 

52

--------------------------------------------------------------------------------


 


(C)  AGENT SHALL HAVE RECEIVED EACH OF THE FOLLOWING DOCUMENTS, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT, DULY EXECUTED, AND EACH SUCH DOCUMENT SHALL BE
IN FULL FORCE AND EFFECT:

 

(I)            THE BORROWER STOCK PLEDGE AGREEMENT, TOGETHER WITH ALL
CERTIFICATES REPRESENTING THE SHARES OF STOCK PLEDGED THEREUNDER PREVIOUSLY
PLEDGED TO THE EXISTING LENDER, AS WELL AS STOCK POWERS WITH RESPECT THERETO
ENDORSED IN BLANK,

 

(II)           THE CASH MANAGEMENT AGREEMENTS,

 

(III)          THE CONTROL AGREEMENTS,

 

(IV)          THE COPYRIGHT SECURITY AGREEMENTS,

 

(V)           THE DISBURSEMENT LETTER,

 

(VI)          THE DUE DILIGENCE LETTER,

 

(VII)         THE FEE LETTER,

 

(VIII)        THE GUARANTOR SECURITY AGREEMENT,

 

(IX)           THE GUARANTOR STOCK PLEDGE AGREEMENT, TOGETHER WITH ALL
CERTIFICATES REPRESENTING THE SHARES OF STOCK PLEDGED THEREUNDER AND PREVIOUSLY
PLEDGED TO THE EXISTING LENDER, AS WELL AS STOCK POWERS WITH RESPECT THERETO
ENDORSED IN BLANK,

 

(X)            THE GUARANTY,

 

(XI)           THE INTERCOMPANY NOTE,

 

(XII)          THE INTERCOMPANY SUBORDINATION AGREEMENT,

 

(XIII)         THE OFFICERS’ CERTIFICATE,

 

(XIV)        THE PATENT SECURITY AGREEMENTS,

 

(XV)         THE PAY-OFF LETTER, TOGETHER WITH UCC TERMINATION STATEMENTS AND
OTHER DOCUMENTATION EVIDENCING THE TERMINATION BY EXISTING LENDER OF ITS LIENS
IN AND TO THE PROPERTIES AND ASSETS OF BORROWER AND ITS SUBSIDIARIES, AND

 

(XVI)        THE TRADEMARK SECURITY AGREEMENTS;


 


(D)  AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE SECRETARY OF BORROWER
ATTESTING TO THE RESOLUTIONS OF BORROWER’S BOARD OF DIRECTORS AUTHORIZING ITS

 

53

--------------------------------------------------------------------------------


 

execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party and authorizing specific officers of
Borrower to execute the same;

 


(E)  AGENT SHALL HAVE RECEIVED COPIES OF BORROWER’S GOVERNING DOCUMENTS, AS
AMENDED, MODIFIED, OR SUPPLEMENTED TO THE CLOSING DATE, CERTIFIED BY THE
SECRETARY OF BORROWER;


 


(F)  AGENT SHALL HAVE RECEIVED A CERTIFICATE OF STATUS WITH RESPECT TO BORROWER,
DATED WITHIN 10 DAYS OF THE CLOSING DATE, SUCH CERTIFICATE TO BE ISSUED BY THE
APPROPRIATE OFFICER OF THE JURISDICTION OF ORGANIZATION OF BORROWER, WHICH
CERTIFICATE SHALL INDICATE THAT BORROWER IS IN GOOD STANDING IN SUCH
JURISDICTION;


 


(G)  AGENT SHALL HAVE RECEIVED CERTIFICATES OF STATUS WITH RESPECT TO BORROWER,
EACH DATED WITHIN 30 DAYS OF THE CLOSING DATE, SUCH CERTIFICATES TO BE ISSUED BY
THE APPROPRIATE OFFICER OF THE JURISDICTIONS (OTHER THAN THE JURISDICTION OF
ORGANIZATION OF BORROWER) IN WHICH ITS FAILURE TO BE DULY QUALIFIED OR LICENSED
WOULD CONSTITUTE A MATERIAL ADVERSE CHANGE, WHICH CERTIFICATES SHALL INDICATE
THAT BORROWER IS IN GOOD STANDING IN SUCH JURISDICTIONS;


 


(H)  AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE SECRETARY OF EACH
GUARANTOR ATTESTING TO THE RESOLUTIONS OF SUCH GUARANTOR’S BOARD OF DIRECTORS
AUTHORIZING ITS EXECUTION, DELIVERY, AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH SUCH GUARANTOR IS A PARTY AND AUTHORIZING SPECIFIC OFFICERS OF SUCH
GUARANTOR TO EXECUTE THE SAME;


 


(I)  AGENT SHALL HAVE RECEIVED COPIES OF EACH GUARANTOR’S GOVERNING DOCUMENTS,
AS AMENDED, MODIFIED, OR SUPPLEMENTED TO THE CLOSING DATE, CERTIFIED BY THE
SECRETARY OF SUCH GUARANTOR;


 


(J)  AGENT SHALL HAVE RECEIVED A CERTIFICATE OF STATUS WITH RESPECT TO EACH
GUARANTOR, DATED WITHIN 10 DAYS OF THE CLOSING DATE, SUCH CERTIFICATE TO BE
ISSUED BY THE APPROPRIATE OFFICER OF THE JURISDICTION OF ORGANIZATION OF SUCH
GUARANTOR, WHICH CERTIFICATE SHALL INDICATE THAT SUCH GUARANTOR IS IN GOOD
STANDING IN SUCH JURISDICTION;


 


(K)  AGENT SHALL HAVE RECEIVED CERTIFICATES OF STATUS WITH RESPECT TO EACH
GUARANTOR, EACH DATED WITHIN 30 DAYS OF THE CLOSING DATE, SUCH CERTIFICATES TO
BE ISSUED BY THE APPROPRIATE OFFICER OF THE JURISDICTIONS (OTHER THAN THE
JURISDICTION OF ORGANIZATION OF SUCH GUARANTOR) IN WHICH ITS FAILURE TO BE DULY
QUALIFIED OR LICENSED WOULD CONSTITUTE A MATERIAL ADVERSE CHANGE, WHICH
CERTIFICATES SHALL INDICATE THAT SUCH GUARANTOR IS IN GOOD STANDING IN SUCH
JURISDICTIONS;


 


(L)  AGENT SHALL HAVE RECEIVED A CERTIFICATE OF INSURANCE, TOGETHER WITH THE
ENDORSEMENTS THERETO, AS ARE REQUIRED BY SECTION 6.8, THE FORM AND SUBSTANCE OF
WHICH SHALL BE SATISFACTORY TO AGENT;


 


(M)  AGENT SHALL HAVE RECEIVED AN OPINION OF BORROWER’S AND GUARANTORS’ COUNSEL
IN FORM AND SUBSTANCE SATISFACTORY TO AGENT;

 

54

--------------------------------------------------------------------------------


 


(N)  AGENT SHALL HAVE RECEIVED SATISFACTORY EVIDENCE (INCLUDING A CERTIFICATE OF
THE CHIEF FINANCIAL OFFICER OF BORROWER) THAT ALL TAX RETURNS REQUIRED TO BE
FILED BY BORROWER AND ITS SUBSIDIARIES HAVE BEEN TIMELY FILED AND ALL TAXES UPON
BORROWER AND ITS SUBSIDIARIES OR THEIR PROPERTIES, ASSETS, INCOME, AND
FRANCHISES (INCLUDING REAL PROPERTY TAXES AND PAYROLL TAXES) HAVE BEEN PAID
PRIOR TO DELINQUENCY, EXCEPT SUCH TAXES THAT ARE THE SUBJECT OF A PERMITTED
PROTEST;


 


(O)  BORROWER AND ITS SUBSIDIARIES SHALL HAVE THE REQUIRED AVAILABILITY AFTER
GIVING EFFECT TO THE INITIAL EXTENSIONS OF CREDIT HEREUNDER AND THE PAYMENT OF
ALL FEES AND EXPENSES REQUIRED TO BE PAID BY BORROWER ON THE CLOSING DATE UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS;


 


(P)  AGENT SHALL HAVE COMPLETED ITS BUSINESS, LEGAL, AND COLLATERAL DUE
DILIGENCE, INCLUDING A COLLATERAL AUDIT AND REVIEW OF BORROWER’S AND ITS
SUBSIDIARIES BOOKS AND RECORDS, A VERIFICATION OF BORROWER’S AND ITS
SUBSIDIARIES’ CASH BALANCES, ACCOUNTS, ACCOUNTS PAYABLE, AND TAXES, AND
VERIFICATION OF BORROWER’S REPRESENTATIONS AND WARRANTIES TO THE LENDER GROUP,
THE RESULTS OF WHICH SHALL BE SATISFACTORY TO AGENT;


 


(Q)  AGENT SHALL HAVE RECEIVED BANK STATEMENTS WITH RESPECT TO SUBSTANTIALLY ALL
CASH AND CASH EQUIVALENTS OF BORROWER’S SUBSIDIARIES OTHER THAN THE GUARANTORS,
AND AGENT SHALL HAVE VERIFIED, BASED ON SUCH BANK STATEMENTS, THAT AS OF THE
CLOSING DATE SUCH SUBSIDIARIES HAVE UNRESTRICTED CASH AND CASH EQUIVALENTS IN AN
AMOUNT WHICH IS SATISFACTORY TO AGENT IN ITS DISCRETION,


 


(R)  AGENT SHALL HAVE RECEIVED COMPLETED REFERENCE CHECKS WITH RESPECT TO
BORROWER’S SENIOR MANAGEMENT, THE RESULTS OF WHICH ARE SATISFACTORY TO AGENT IN
ITS SOLE DISCRETION;


 


(S)  AGENT SHALL HAVE RECEIVED THE CLOSING DATE ENTERPRISE VALUATION, THE
RESULTS OF WHICH SHALL BE SATISFACTORY TO AGENT;


 


(T)  AGENT SHALL HAVE RECEIVED BORROWER’S CLOSING DATE BUSINESS PLAN;


 


(U)  AGENT SHALL HAVE RECEIVED BORROWER’S AND ITS SUBSIDIARIES OCTOBER 31, 2002
PROFIT AND LOSS STATEMENT AND CALCULATION OF EBITDA, ALL PREPARED ON A BASIS
CONSISTENT WITH BORROWER’S HISTORICAL FINANCIAL STATEMENTS, TOGETHER WITH
APPROPRIATE SUPPORTING DETAILS AND A STATEMENT OF UNDERLYING ASSUMPTIONS;


 


(V)  BORROWER SHALL HAVE PAID ALL LENDER GROUP EXPENSES INCURRED IN CONNECTION
WITH THE TRANSACTIONS EVIDENCED BY THIS AGREEMENT;


 


(W)  AGENT SHALL HAVE RECEIVED COPIES OF EACH OF THE AES DOCUMENTS, THE DASSAULT
DOCUMENTS, THE GE TRANSACTIONAL DOCUMENTS, THE INDENTURE DOCUMENTS, THE FTC
ORDER, THE AUSTRALIA ACQUISITION DOCUMENTS, THE JAPAN ACQUISITION DOCUMENTS, AND
THE KOREA ACQUISITION DOCUMENTS, TOGETHER WITH A CERTIFICATE OF THE SECRETARY OF
BORROWER CERTIFYING EACH SUCH DOCUMENT AS BEING A TRUE, CORRECT, AND COMPLETE
COPY THEREOF;

 

55

--------------------------------------------------------------------------------


 


(X)  BORROWER AND EACH OF THAT GUARANTORS SHALL HAVE RECEIVED ALL LICENSES,
APPROVALS OR EVIDENCE OF OTHER ACTIONS REQUIRED BY ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH THE EXECUTION AND DELIVERY BY BORROWER OR THE GUARANTORS OF THE
LOAN DOCUMENT OR WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY;
AND


 


(Y)  ALL OTHER DOCUMENTS AND LEGAL MATTERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN DELIVERED, EXECUTED, OR RECORDED
AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.

 

3.2 Conditions Subsequent to the Initial Extension of Credit.  The obligation of
the Lender Group (or any member thereof) to continue to make Advances (or
otherwise extend credit hereunder) is subject to the fulfillment, on or before
the date applicable thereto, of each of the conditions subsequent set forth
below (the failure by Borrower to so perform or cause to be performed
constituting an Event of Default):


 


(A)  ON OR BEFORE THE LATER OF (I) 5 DAYS AFTER THE DATE WHEN AGENT DELIVERS TO
BORROWER A DRAFT OF THE CANADIAN DOCUMENTS, AND (II) 10 DAYS AFTER THE CLOSING
DATE, AGENT SHALL HAVE RECEIVED THE CANADIAN DOCUMENTS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT, DULY EXECUTED, AND EACH SUCH DOCUMENT SHALL BE
IN FULL FORCE AND EFFECT, TOGETHER WITH SUCH EVIDENCE AS AGENT SHALL REQUIRE IN
ITS DISCRETION THAT THE PPSA FILINGS HAVE BEEN DULY FILED WITH THE APPROPRIATE
FILING OFFICE,


 


(B)  ON OR BEFORE NOVEMBER 22, 2002, AGENT SHALL HAVE RECEIVED AN OPINION OF
BORROWER’S AND GUARANTORS’ COUNSEL RELATIVE TO THE ENFORCEABILITY OF THE LOAN
DOCUMENTS, ASSUMING THAT CALIFORNIA LAW IS THE GOVERNING LAW WITH RESPECT
THERETO, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT,


 


(C)  WITHIN 35 DAYS OF THE CLOSING DATE, DELIVER TO AGENT CERTIFIED COPIES OF
THE POLICIES OF INSURANCE, TOGETHER WITH THE ENDORSEMENTS THERETO, AS ARE
REQUIRED BY SECTION 6.8, THE FORM AND SUBSTANCE OF WHICH SHALL BE SATISFACTORY
TO AGENT AND ITS COUNSEL;


 


(D)  WITHIN 35 DAYS OF THE CLOSING DATE, DELIVER TO AGENT A SET OF PROJECTIONS
OF BORROWER FOR THE 3 YEAR PERIOD FOLLOWING THE CLOSING DATE (ON A YEAR BY YEAR
BASIS, AND FOR THE 1 YEAR PERIOD FOLLOWING THE CLOSING DATE, ON A QUARTER BY
QUARTER BASIS), IN FORM AND SUBSTANCE (INCLUDING AS TO SCOPE AND UNDERLYING
ASSUMPTIONS) SATISFACTORY TO AGENT;


 


(E)  FOR THE PERIOD OF 30 DAYS AFTER THE CLOSING DATE, BORROWER SHALL USE ITS
REASONABLE COMMERCIAL EFFORTS TO OBTAIN COLLATERAL ACCESS AGREEMENTS WITH
RESPECT TO THE FOLLOWING LOCATIONS: SANTA ANA, CALIFORNIA, LOS ANGELES,
CALIFORNIA, AND ANN ARBOR, MICHIGAN;


 


(F)  WITHIN 30 DAYS OF THE RECEIPT BY BORROWER OF A WRITTEN REQUEST BY AGENT,
BORROWER SHALL RETAIN A FINANCIAL CONSULTANT WHO IS ACCEPTABLE TO AGENT, WHICH
FINANCIAL CONSULTANT SHALL PERFORM SUCH SERVICES AS AGENT SHALL REQUIRE IN ITS
DISCRETION, AND

 

56

--------------------------------------------------------------------------------


 


(G)  ON OR BEFORE DECEMBER 31, 2003, DELIVER TO AGENT WITH RESPECT TO THE CFC’S
THAT ARE DIRECT SUBSIDIARIES OF BORROWER OR A GUARANTOR EITHER (A) EVIDENCE THAT
THE SUBSIDIARY HAS BEEN DISSOLVED AND ITS ASSETS TRANSFERRED IN A PERMITTED
RESTRUCTURING TRANSACTION, (B) THE ORIGINAL CERTIFICATES REPRESENTING THE SHARES
OF STOCK OF SUCH CFC THAT ARE HYPOTHECATED PURSUANT TO THE BORROWER STOCK PLEDGE
AGREEMENT OR THE GUARANTOR STOCK PLEDGE AGREEMENT (WITH STOCK POWERS WITH
RESPECT THERETO ENDORSED IN BLANK), OR (C) EVIDENCE THAT THE JURISDICTION OF
ORGANIZATION OF THE CFC DOES NOT PROVIDE FOR THE ISSUANCE OF CERTIFICATED
SECURITIES,


 


(H)  WITHIN 5 BUSINESS DAYS OF THE CLOSING DATE, AGENT SHALL HAVE RECEIVED A
COPY OF THE WRITTEN AGREEMENT BETWEEN BORROWER AND KIRKLAND & ELLIS REGARDING
THE PAYMENT TERMS WITH RESPECT TO BORROWER’S INDEBTEDNESS TO KIRKLAND & ELLIS,
WHICH AGREEMENT SHALL PROVIDE (AMONG OTHER THINGS) THAT SUCH INDEBTEDNESS SHALL
BE PAYABLE IN BIWEEKLY INSTALLMENTS OF NOT MORE THAN $125,000, AND WHICH SHALL
OTHERWISE BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT,


 


(I)  WITHIN 10 DAYS OF THE CLOSING DATE, AGENT SHALL HAVE RECEIVED SEARCHES
REFLECTING THE FILING OF ALL FINANCING STATEMENTS FILED BY AGENT ON OR BEFORE
THE CLOSING DATE, THE RESULTS OF WHICH SHALL BE SATISFACTORY TO AGENT, AND


 


(J)  WITHIN 10 DAYS OF THE CLOSING DATE, AGENT SHALL HAVE RECEIVED A DULY
EXECUTED CONTROL AGREEMENT RELATIVE TO BORROWER’S SECURITIES ACCOUNT MAINTAINED
WITH SSB, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.

 

3.3 Conditions Precedent to all Extensions of Credit.  The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:


 


(A)  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE DATE OF SUCH EXTENSION OF CREDIT, AS THOUGH MADE ON AND AS OF SUCH
DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE),


 


(B)  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE
DATE OF SUCH EXTENSION OF CREDIT, NOR SHALL EITHER RESULT FROM THE MAKING
THEREOF,


 


(C)  NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY NATURE
PROHIBITING, DIRECTLY OR INDIRECTLY, THE EXTENDING OF SUCH CREDIT SHALL HAVE
BEEN ISSUED AND REMAIN IN FORCE BY ANY GOVERNMENTAL AUTHORITY AGAINST BORROWER,
AGENT, ANY LENDER, OR ANY OF THEIR AFFILIATES, AND


 


(D)  NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED.

 

3.4 Term.  This Agreement shall continue in full force and effect for a term
ending on November 18, 2006 (the “Maturity Date”).  The foregoing
notwithstanding, the Lender

 

57

--------------------------------------------------------------------------------


 

Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

 

3.5 Effect of Termination.  On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including (a) either (i) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Revolver Commitment in an amount equal to 105%
of the then extant Letter of Credit Usage, or (ii) causing the original Letters
of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral to be held by Agent for the benefit of the Bank Product Providers
with respect to the then extant Bank Product Obligations).  No termination of
this Agreement, however, shall relieve or discharge Borrower of its duties,
Obligations, or covenants hereunder and the Agent’s Liens in the Collateral
shall remain in effect until all Obligations have been paid in full and the
Lender Group’s obligations to provide additional credit hereunder have been
terminated.  When this Agreement has been terminated and all of the Obligations
have been paid in full and the Lender Group’s obligations to provide additional
credit under the Loan Documents have been terminated irrevocably, Agent will, at
Borrower’s sole expense, execute and deliver any UCC termination statements,
lien releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.

 

3.6 Early Termination by Borrower.  Borrower has the option, at any time upon 90
days prior written notice to Agent, to terminate this Agreement by paying to
Agent, for the benefit of the Lender Group, in cash, the Obligations (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral to be held
by Agent for the benefit of the Bank Product Providers with respect to the then
extant Bank Product Obligations), in full, together with the Applicable
Prepayment Premium (to be allocated based upon letter agreements between Agent
and individual Lenders).  If Borrower has sent a notice of termination pursuant
to the provisions of this Section, then the Commitments shall terminate and
Borrower shall be obligated to repay the Obligations (including (a) either (i)
providing cash collateral to be held by Agent for the benefit of those Lenders
with a Revolver Commitment in an amount equal to 105% of the then extant Letter
of Credit Usage, or (ii) causing the original Letters of Credit to be returned
to the Issuing Lender, and (b) providing cash collateral to be held by Agent for
the benefit of the Bank Product Providers with respect to the then extant Bank
Product Obligations), in full, together with the Applicable Prepayment Premium,
on the date set forth as the date of termination of this Agreement in such
notice.  In the event of the termination of this Agreement and repayment of the
Obligations at any time prior to the Maturity Date, for any other reason,
including (a) termination upon the election of the Required Lenders to

 

58

--------------------------------------------------------------------------------


 

terminate after the occurrence and during the continuation of an Event of
Default, (b) foreclosure and sale of Collateral, (c) sale of the Collateral in
any Insolvency Proceeding, or (d) restructure, reorganization, or compromise of
the Obligations by the confirmation of a plan of reorganization or any other
plan of compromise, restructure, or arrangement in any Insolvency Proceeding,
then, in view of the impracticability and extreme difficulty of ascertaining the
actual amount of damages to the Lender Group or profits lost by the Lender Group
as a result of such early termination, and by mutual agreement of the parties as
to a reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrower shall pay the Applicable Prepayment Premium to Agent (to
be allocated based upon letter agreements between Agent and individual Lenders),
measured as of the date of such termination.  The foregoing to the contrary
notwithstanding, in the event that any termination of this Agreement by Borrower
pursuant to the first sentence of this Section 3.6 occurs as a proximate result
of or in proximate connection with a refinancing of the Obligations provided by
a commercial banking unit of Wells Fargo, then the Applicable Prepayment Premium
shall equal zero.

 


4.                   CREATION OF SECURITY INTEREST.

 

4.1 Grant of Security Interest.  Borrower hereby grants to Agent, for the
benefit of the Lender Group and any Bank Product Provider, a continuing security
interest in all of its right, title, and interest in all currently existing and
hereafter acquired or arising Personal Property Collateral in order to secure
prompt repayment of any and all of the Obligations in accordance with the terms
and conditions of the Loan Documents and in order to secure prompt performance
by Borrower of each of its covenants and duties under the Loan Documents.  The
Agent’s Liens in and to the Personal Property Collateral shall attach to all
Personal Property Collateral without further act on the part of Agent or
Borrower.  Anything contained in this Agreement or any other Loan Document to
the contrary notwithstanding, except for Permitted Dispositions, Borrower has no
authority, express or implied, to dispose of any item or portion of the
Collateral.

 

4.2 Negotiable Collateral.  In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, and if and to
the extent that perfection or priority of Agent’s security interest is dependent
on or enhanced by possession, Borrower, immediately upon the request of Agent,
shall endorse and deliver physical possession of such Negotiable Collateral to
Agent.

 

4.3 Collection of Accounts, General Intangibles, and Negotiable Collateral.  At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Borrower
that Borrower’s Accounts, chattel paper, or General Intangibles have been
assigned to Agent or that Agent has a security interest therein, or (b) collect
Borrower’s Accounts, chattel paper, or General Intangibles directly and charge
the collection costs and expenses to the Loan Account.  Borrower agrees that it
will hold in trust for the Lender Group, as the Lender Group’s trustee, any of
its or its Subsidiaries’ Collections that it receives and immediately will
deliver such

 

59

--------------------------------------------------------------------------------


 

Collections to Agent or a Cash Management Bank in their original form as
received by Borrower.

 

4.4 Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.


 


(A)  BORROWER AUTHORIZES AGENT TO FILE ANY FINANCING STATEMENT REQUIRED
HEREUNDER, AND ANY CONTINUATION STATEMENT OR AMENDMENT WITH RESPECT THERETO, IN
ANY APPROPRIATE FILING OFFICE WITHOUT THE SIGNATURE OF BORROWER WHERE PERMITTED
BY APPLICABLE LAW. BORROWER HEREBY RATIFIES THE FILING OF ANY FINANCING
STATEMENT FILED WITHOUT THE SIGNATURE OF BORROWER PRIOR TO THE DATE HEREOF.


(B)  IF BORROWER OR ANY GUARANTOR ACQUIRES ANY COMMERCIAL TORT CLAIMS AFTER THE
DATE HEREOF INVOLVING A CLAIM OF $500,000, OR GREATER, BORROWER SHALL PROMPTLY
(BUT IN ANY EVENT WHEN BORROWER DELIVERS ITS NEXT QUARTERLY FINANCIAL
STATEMENTS) DELIVER TO AGENT A WRITTEN DESCRIPTION OF SUCH COMMERCIAL TORT CLAIM
AND SHALL DELIVER A WRITTEN AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT, PURSUANT TO WHICH BORROWER OR THE APPLICABLE GUARANTOR, AS APPLICABLE,
SHALL PLEDGE AND COLLATERALLY ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN AND
TO SUCH COMMERCIAL TORT CLAIM TO AGENT, AS SECURITY FOR THE OBLIGATIONS (A
“COMMERCIAL TORT CLAIM ASSIGNMENT”).


 


(C)  AT ANY TIME UPON THE REQUEST OF AGENT, BORROWER SHALL EXECUTE OR DELIVER TO
AGENT, AND SHALL CAUSE THE GUARANTORS TO EXECUTE OR DELIVER TO AGENT, ANY AND
ALL FINANCING STATEMENTS, ORIGINAL FINANCING STATEMENTS IN LIEU OF CONTINUATION
STATEMENTS, FIXTURE FILINGS, SECURITY AGREEMENTS, PLEDGES, ASSIGNMENTS,
COMMERCIAL TORT CLAIM ASSIGNMENTS, ENDORSEMENTS OF CERTIFICATES OF TITLE, AND
ALL OTHER DOCUMENTS (COLLECTIVELY, THE “ADDITIONAL DOCUMENTS”) THAT AGENT MAY
REQUEST IN ITS PERMITTED DISCRETION, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT, TO CREATE, PERFECT, AND CONTINUE PERFECTED OR TO BETTER PERFECT THE
AGENT’S LIENS IN THE ASSETS OF BORROWER AND THE GUARANTORS (WHETHER NOW OWNED OR
HEREAFTER ARISING OR ACQUIRED, TANGIBLE OR INTANGIBLE, REAL (OTHER THAN REAL
PROPERTY LEASES) OR PERSONAL), TO CREATE AND PERFECT LIENS IN FAVOR OF AGENT IN
ANY FEE TITLE TO REAL PROPERTY ACQUIRED AFTER THE CLOSING DATE, AND IN ORDER TO
FULLY CONSUMMATE ALL OF THE TRANSACTIONS CONTEMPLATED HEREBY AND UNDER THE OTHER
LOAN DOCUMENTS.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER
AUTHORIZES AGENT TO EXECUTE ANY SUCH ADDITIONAL DOCUMENTS IN BORROWER’S NAME AND
AUTHORIZES AGENT TO FILE SUCH EXECUTED ADDITIONAL DOCUMENTS IN ANY APPROPRIATE
FILING OFFICE.  IN ADDITION, ON A QUARTERLY BASIS, BORROWER SHALL (I) PROVIDE
AGENT WITH A REPORT OF ALL NEW MATERIAL PATENTABLE, COPYRIGHTABLE, OR
TRADEMARKABLE MATERIALS ACQUIRED OR GENERATED BY BORROWER OR THE GUARANTORS
DURING THE PRIOR PERIOD, (II) SOLELY AT THE REQUEST OF AGENT (BUT NOT
OTHERWISE), CAUSE ALL MATERIAL PATENTS, COPYRIGHTS, AND TRADEMARKS ACQUIRED OR
GENERATED BY BORROWER OR THE GUARANTORS THAT ARE NOT ALREADY THE SUBJECT OF A
REGISTRATION WITH THE APPROPRIATE FILING OFFICE (OR AN APPLICATION THEREFOR
DILIGENTLY PROSECUTED) TO BE REGISTERED WITH SUCH APPROPRIATE FILING OFFICE IN A
MANNER SUFFICIENT TO IMPART CONSTRUCTIVE NOTICE OF BORROWER’S OR THE APPLICABLE
GUARANTOR’S OWNERSHIP THEREOF, AND (III) CAUSE TO BE PREPARED, EXECUTED, AND
DELIVERED TO AGENT SUPPLEMENTAL SCHEDULES TO


 

60

--------------------------------------------------------------------------------


 


THE APPLICABLE LOAN DOCUMENTS TO IDENTIFY SUCH PATENTS, COPYRIGHTS, AND
TRADEMARKS AS BEING SUBJECT TO THE SECURITY INTERESTS CREATED THEREUNDER.

 

4.5 Power of Attorney.  Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as Borrower’s true and lawful attorney, with power to (a) if Borrower
refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.4, sign the name of Borrower on any of the documents
described in Section 4.4, (b) at any time that an Event of Default has occurred
and is continuing, sign Borrower’s name on any invoice or bill of lading
relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests for verification of Borrower’s or the
Guarantors’ Accounts, (d) endorse Borrower’s name on any payment item that may
come into the Lender Group’s possession, (e) at any time that an Event of
Default has occurred and is continuing, make, settle, and adjust all claims
under Borrower’s policies of insurance and make all determinations and decisions
with respect to such policies of insurance, and (f) at any time that an Event of
Default has occurred and is continuing, settle and adjust disputes and claims
respecting Borrower’s or the Guarantors’ Accounts, chattel paper, or General
Intangibles directly with Account Debtors, for amounts and upon terms that Agent
determines to be reasonable, and Agent may cause to be executed and delivered
any documents and releases that Agent determines to be necessary.  The
appointment of Agent as Borrower’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and the Lender
Group’s obligations to extend credit hereunder are terminated.

 

4.6 Right to Inspect.  Agent and each Lender (through any of their respective
officers, employees, or agents) shall have the right, from time to time, so long
as no Default or Event of Default has occurred and is continuing, during normal
business hours, or if a Default or an Event of Default has occurred and is
continuing, at any time, to inspect the Books and make copies or abstracts
thereof and to check, test, and appraise the assets hypothecated under the Loan
Documents in order to verify Borrower’s and its Subsidiaries’ financial
condition or the amount, quality, value, condition of, or any other matter
relating to, the assets hypothecated under the Loan Documents.

 

4.7 Control Agreements.  Borrower agrees that it will not, and will not permit
the Guarantors to, transfer assets out of any of their DDAs or Securities
Accounts; provided, however, that so long as no Event of Default has occurred
and is continuing or would result therefrom, Borrower and the Guarantors may use
such assets (and the proceeds thereof) to the extent not prohibited by this
Agreement or the other Loan Documents and, if the transfer is to another bank or
securities intermediary, so long as Borrower (or the Guarantor, as applicable),
Agent, and the substitute bank or securities intermediary have entered into a
Control Agreement.  Borrower agrees that it will and will cause the Guarantors
to take any or all reasonable steps that Agent requests in order for Agent to
obtain control in accordance with Sections 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to any of its or their Securities Accounts, DDAs, electronic
chattel paper, Investment Property, and letter-of-credit rights.  No arrangement
contemplated hereby or by any Control Agreement in respect

 

61

--------------------------------------------------------------------------------


 

of any Securities Accounts or other Investment Property shall be modified by
Borrower without the prior written consent of Agent.  Upon the occurrence and
during the continuance of a Default or Event of Default, Agent may notify any
bank or securities intermediary to liquidate the applicable DDA or Securities
Account or any related Investment Property maintained or held thereby and remit
the proceeds thereof to the Agent’s Account.

 


5.                   REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date, and at and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

5.1 No Encumbrances.  Borrower and its Subsidiaries have good and indefeasible
title to their personal property assets free and clear of Liens except for
Permitted Liens.


 

5.2 Eligible Accounts.  The Eligible Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the licensing of software or the rendition of services to such Account Debtors
in the ordinary course of a Borrowing Base Participant’s business, owed to such
Borrowing Base Participant without known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation.  As to each Account that is
identified by Borrower as an Eligible Account in a borrowing base report
submitted to Agent, such Account is not excluded as ineligible by virtue of one
or more of the excluding criteria set forth in the definition of Eligible
Accounts.

 

5.3 [Intentionally Omitted].

 

5.4 Equipment.  All of the Equipment of Borrower and its Subsidiaries is used or
held for use in their business and is fit for such purposes in all material
respects.

 

5.5 Location of Inventory and Equipment.  The Inventory and Equipment of
Borrower and the Guarantors are not stored with a bailee, warehouseman, or
similar party and are located only at, or in-transit between, the locations
identified on Schedule 5.5 (as such Schedule may be updated pursuant to Section
6.9).

 

5.6 [intentionally omitted].

 

5.7 State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims.

 


(A) THE STATE OF ORGANIZATION OF BORROWER AND EACH OF ITS SUBSIDIARIES
SUBSIDIARY IS SET FORTH ON SCHEDULE 5.7(A).

 

62

--------------------------------------------------------------------------------


 


(B) THE CHIEF EXECUTIVE OFFICE OF BORROWER AND EACH GUARANTOR IS LOCATED AT THE
ADDRESS INDICATED ON SCHEDULE 5.7(B) (AS SUCH SCHEDULE MAY BE UPDATED PURSUANT
TO SECTION 6.9).

 


(C) BORROWER’S AND EACH OF THE GUARANTORS’ FEIN AND ORGANIZATIONAL
IDENTIFICATION NUMBER, IF ANY, ARE IDENTIFIED ON SCHEDULE 5.7(C).

 


(D) AS OF THE CLOSING DATE, TO BORROWER’S KNOWLEDGE, BORROWER AND THE GUARANTORS
DO NOT HOLD ANY COMMERCIAL TORT CLAIMS INVOLVING CLAIMS OF $500,000, OR MORE,
EXCEPT AS SET FORTH ON SCHEDULE 5.7(D).

 

5.8 Due Organization and Qualification; Subsidiaries.


 


(A)  BORROWER IS DULY ORGANIZED AND EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION AND QUALIFIED TO DO BUSINESS IN ANY
STATE WHERE THE FAILURE TO BE SO QUALIFIED REASONABLY COULD BE EXPECTED TO HAVE
A MATERIAL ADVERSE CHANGE.


 


(B)  SET FORTH ON SCHEDULE 5.8(B), IS A COMPLETE AND ACCURATE DESCRIPTION OF THE
AUTHORIZED CAPITAL STOCK OF BORROWER, BY CLASS, AND, AS OF THE CLOSING DATE, A
DESCRIPTION OF THE NUMBER OF SHARES OF EACH SUCH CLASS THAT ARE ISSUED AND
OUTSTANDING.  OTHER THAN AS DESCRIBED ON SCHEDULE 5.8(B), THERE ARE NO
SUBSCRIPTIONS, OPTIONS, WARRANTS, OR CALLS RELATING TO ANY SHARES OF BORROWER’S
CAPITAL STOCK, INCLUDING ANY RIGHT OF CONVERSION OR EXCHANGE UNDER ANY
OUTSTANDING SECURITY OR OTHER INSTRUMENT.  BORROWER IS NOT SUBJECT TO ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO REPURCHASE OR OTHERWISE ACQUIRE OR
RETIRE ANY SHARES OF ITS CAPITAL STOCK OR ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY OF ITS CAPITAL STOCK.


 


(C)  SET FORTH ON SCHEDULE 5.8(C), IS A COMPLETE AND ACCURATE LIST OF BORROWER’S
DIRECT AND INDIRECT SUBSIDIARIES, SHOWING: (I) THE JURISDICTION OF THEIR
ORGANIZATION, (II) WITH RESPECT TO EACH DOMESTIC SUBSIDIARY OF BORROWER, THE
NUMBER OF SHARES OF EACH CLASS OF COMMON AND PREFERRED STOCK AUTHORIZED FOR EACH
OF SUCH SUBSIDIARIES, (III) THE NUMBER (WITH RESPECT TO THE DOMESTIC
SUBSIDIARIES OF BORROWER) AND THE PERCENTAGE (WITH RESPECT TO ALL OF BORROWER’S
SUBSIDIARIES) OF THE OUTSTANDING SHARES OF EACH SUCH CLASS OWNED DIRECTLY OR
INDIRECTLY BY BORROWER, AND (IV) THE DIRECT OWNER OR OWNERS OF SUCH SHARES.  ALL
OF THE OUTSTANDING CAPITAL STOCK OF EACH DOMESTIC SUBSIDIARY OF BORROWER HAS
BEEN VALIDLY ISSUED AND IS FULLY PAID AND NON-ASSESSABLE.


 


(D)  EXCEPT AS SET FORTH ON SCHEDULE 5.8(C), THERE ARE NO SUBSCRIPTIONS,
OPTIONS, WARRANTS, OR CALLS RELATING TO ANY SHARES OF BORROWER’S DOMESTIC
SUBSIDIARIES’ CAPITAL STOCK, INCLUDING ANY RIGHT OF CONVERSION OR EXCHANGE UNDER
ANY OUTSTANDING SECURITY OR OTHER INSTRUMENT.  EXCEPT AS SET FORTH ON SCHEDULE
5.8(C), NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO REPURCHASE OR OTHERWISE ACQUIRE OR
RETIRE ANY SHARES OF BORROWER’S SUBSIDIARIES’ CAPITAL STOCK OR ANY SECURITY
CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SUCH CAPITAL STOCK.

 

63

--------------------------------------------------------------------------------


 

5.9 Due Authorization; No Conflict.

 


(A)  THE EXECUTION, DELIVERY, AND PERFORMANCE BY BORROWER OF THIS AGREEMENT AND
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF BORROWER.


 


(B)  THE EXECUTION, DELIVERY, AND PERFORMANCE BY BORROWER OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY DO NOT AND WILL NOT (I) VIOLATE
ANY PROVISION OF FEDERAL, STATE, OR LOCAL LAW OR REGULATION APPLICABLE TO
BORROWER, THE GOVERNING DOCUMENTS OF BORROWER, OR ANY ORDER, JUDGMENT, OR DECREE
OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY BINDING ON BORROWER,
(II) MATERIALLY CONFLICT WITH, RESULT IN A MATERIAL BREACH OF, OR CONSTITUTE
(WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY MATERIAL
CONTRACTUAL OBLIGATION OF BORROWER, (III) RESULT IN OR REQUIRE THE CREATION OR
IMPOSITION OF ANY LIEN OF ANY NATURE WHATSOEVER UPON ANY PROPERTIES OR ASSETS OF
BORROWER, OTHER THAN PERMITTED LIENS, OR (IV) REQUIRE ANY APPROVAL OF BORROWER’S
INTERESTHOLDERS OR ANY APPROVAL OR CONSENT OF ANY PERSON UNDER ANY MATERIAL
CONTRACTUAL OBLIGATION OF BORROWER, OTHER THAN CONSENTS OR APPROVALS THAT HAVE
BEEN OBTAINED AND THAT ARE STILL IN FORCE AND EFFECT.


 


(C)  OTHER THAN THE FILING OF FINANCING STATEMENTS, THE EXECUTION, DELIVERY, AND
PERFORMANCE BY BORROWER OF THIS AGREEMENT AND THE LOAN DOCUMENTS TO WHICH
BORROWER IS A PARTY DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT,
OR APPROVAL OF, OR NOTICE TO, OR OTHER ACTION WITH OR BY, ANY GOVERNMENTAL
AUTHORITY, OTHER THAN CONSENTS OR APPROVALS THAT HAVE BEEN OBTAINED AND THAT ARE
STILL IN FORCE AND EFFECT.


 


(D)  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY,
AND ALL OTHER DOCUMENTS CONTEMPLATED HEREBY AND THEREBY, WHEN EXECUTED AND
DELIVERED BY BORROWER WILL BE THE LEGALLY VALID AND BINDING OBLIGATIONS OF
BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY EQUITABLE PRINCIPLES OR BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR LAWS RELATING TO
OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 


(E)  THE AGENT’S LIENS ARE VALIDLY CREATED, PERFECTED, AND FIRST PRIORITY LIENS,
SUBJECT ONLY TO PERMITTED LIENS.


 


(F)  THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH GUARANTOR OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF SUCH GUARANTOR.


 


(G)  THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH GUARANTOR OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION
OF FEDERAL, STATE, OR LOCAL LAW OR REGULATION APPLICABLE TO SUCH GUARANTOR, THE
GOVERNING DOCUMENTS OF SUCH GUARANTOR, OR ANY ORDER, JUDGMENT, OR DECREE OF ANY
COURT OR OTHER GOVERNMENTAL AUTHORITY BINDING ON SUCH GUARANTOR, (II) MATERIALLY
CONFLICT WITH, RESULT IN A MATERIAL BREACH OF, OR CONSTITUTE (WITH DUE NOTICE OR
LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY MATERIAL CONTRACTUAL OBLIGATION OF
SUCH GUARANTOR, (III) RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY
LIEN OF ANY NATURE WHATSOEVER UPON ANY PROPERTIES OR ASSETS OF SUCH GUARANTOR,
OTHER THAN PERMITTED LIENS, OR (IV) REQUIRE ANY APPROVAL OF SUCH GUARANTOR’S
INTERESTHOLDERS OR ANY APPROVAL OR CONSENT OF ANY PERSON UNDER ANY MATERIAL
CONTRACTUAL OBLIGATION OF SUCH

 

64

--------------------------------------------------------------------------------


 

Guarantor, other than consents or approvals that have been obtained and that are
still in force and effect.


 


(H)  OTHER THAN THE FILING OF FINANCING STATEMENTS, THE EXECUTION, DELIVERY, AND
PERFORMANCE BY EACH GUARANTOR OF THE LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A
PARTY DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT, OR APPROVAL
OF, OR NOTICE TO, OR OTHER ACTION WITH OR BY, ANY GOVERNMENTAL AUTHORITY, OTHER
THAN CONSENTS OR APPROVALS THAT HAVE BEEN OBTAINED AND THAT ARE STILL IN FORCE
AND EFFECT.


 


(I)  THE LOAN DOCUMENTS TO WHICH EACH GUARANTOR IS A PARTY, AND ALL OTHER
DOCUMENTS CONTEMPLATED HEREBY AND THEREBY, WHEN EXECUTED AND DELIVERED BY SUCH
GUARANTOR WILL BE THE LEGALLY VALID AND BINDING OBLIGATIONS OF SUCH GUARANTOR,
ENFORCEABLE AGAINST SUCH GUARANTOR IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS ENFORCEMENT MAY BE LIMITED BY EQUITABLE PRINCIPLES OR BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR LAWS RELATING TO OR LIMITING
CREDITORS’ RIGHTS GENERALLY.

 

5.10 Litigation.  Other than those matters disclosed on Schedule 5.10, there are
no actions, suits, or proceedings pending or, to the best knowledge of Borrower,
threatened against Borrower, or any of its Subsidiaries, as applicable, except
for (a) matters that are fully covered by insurance (subject to customary
deductibles), and (b) matters arising after the Closing Date that, if decided
adversely to Borrower, or any of its Subsidiaries, as applicable, reasonably
could not be expected to result in a Material Adverse Change.

 

5.11 No Material Adverse Change.  All financial statements relating to Borrower
and its Subsidiaries that have been delivered by Borrower to the Lender Group
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Borrower’s and
its Subsidiaries’ financial condition as of the date thereof and results of
operations for the period then ended.  There has not been a Material Adverse
Change with respect to Borrower and its Subsidiaries since the date of the
latest financial statements submitted to the Lender Group on or before the
Closing Date.

 

5.12 Fraudulent Transfer.


 


(A)  EACH OF BORROWER AND EACH OF THE GUARANTORS IS SOLVENT.


 


(B)  NO TRANSFER OF PROPERTY IS BEING MADE BY BORROWER OR ANY GUARANTOR AND NO
OBLIGATION IS BEING INCURRED BY BORROWER OR ANY OF THE GUARANTORS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
WITH THE INTENT TO HINDER, DELAY, OR DEFRAUD EITHER PRESENT OR FUTURE CREDITORS
OF BORROWER OR SUCH GUARANTORS.

 

5.13 Employee Benefits.  None of Borrower, any of its Subsidiaries, or any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.

 

65

--------------------------------------------------------------------------------


 

5.14 Environmental Condition.  Except as set forth on Schedule 5.14, (a) to
Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ assets has ever
been used by Borrower, its Subsidiaries, or by previous owners or operators in
the disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such production, storage, handling, treatment,
release or transport was in violation, in any material respect, of applicable
Environmental Law, (b) to Borrower’s knowledge, none of Borrower’s or its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) neither Borrower nor any of its Subsidiaries has received
notice that a Lien arising under any Environmental Law has attached to any
revenues or to any Real Property owned or operated by Borrower or its
Subsidiaries, and (d) neither Borrower nor its  Subsidiaries has received a
summons, citation, notice, or directive from the Environmental Protection Agency
or any other federal or state governmental agency concerning any action or
omission by Borrower or its Subsidiaries resulting in the releasing or disposing
of Hazardous Materials into the environment.

 

5.15 Brokerage Fees.  Neither Borrower nor any of its Subsidiaries has utilized
the services of any broker or finder in connection with Borrower’s obtaining
financing from the Lender Group under this Agreement and no brokerage commission
or finders fee is payable by Borrower or its Subsidiaries in connection
herewith.

 

5.16 Intellectual Property.  Borrower and its Subsidiaries own, or hold licenses
in, all trademarks, trade names, copyrights, patents, patent rights, and
licenses that are necessary to the conduct of its business as currently
conducted.  Attached hereto as Schedule 5.16 (as updated from time to time) is a
true, correct, and complete listing of all material registered patents, patent
applications, registered trademarks, trademark applications, registered
copyrights, and copyright registrations as to which Borrower or one of its
Subsidiaries is the owner or is an exclusive licensee.  Each such material
patent, patent application, trademark, trademark application, copyright, and
copyright registration is owned or held by Borrower or one of the Guarantors.

 

5.17 Leases.  Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating.  All of such leases are valid and
subsisting and no material default by Borrower or its Subsidiaries exists under
any of them.

 

5.18 DDAs and Securities Accounts.  Set forth on Schedule 5.18 are all of
Borrower’s and the Guarantors’ DDAs and Securities Accounts, including, with
respect to each bank or securities intermediary (i) the name and address of such
Person, and (ii) the account numbers of the DDAs or Securities Accounts
maintained with such Person.

 

5.19 Complete Disclosure.  All factual information (taken as a whole) furnished
by or on behalf of Borrower or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction

 

66

--------------------------------------------------------------------------------


 

contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of Borrower or its Subsidiaries
in writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  On the Closing
Date, the Closing Date Projections represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent
Borrower’s good faith best estimate of its future performance for the periods
covered thereby.

 

5.20 Indebtedness.  Set forth on Schedule 5.20 is a true and complete list of
all Indebtedness of Borrower and its Subsidiaries outstanding immediately prior
to the Closing Date that is to remain outstanding after the Closing Date and
such Schedule accurately reflects the aggregate principal amount of such
Indebtedness and the principal terms thereof.

 


6.                   AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Borrower shall
and shall cause each of its Subsidiaries to do all of the following:

 

6.1 Accounting System.  Maintain a system of accounting that enables Borrower to
produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by Agent.  Borrower also shall, and shall cause its
Subsidiaries to, maintain their billing systems and/or practices as approved by
Agent prior to the Closing Date, which billing systems and/or practices shall
not be modified in any material respect without Agent’s prior written consent;
provided, that updates in such billing software in the ordinary course of
business shall not constitute a material modification to such billing software.

 

6.2 Collateral Reporting.  Provide Agent (and if so requested by Agent, with
copies for each Lender) with the following documents at the following times in
form satisfactory to Agent:

 

67

--------------------------------------------------------------------------------


 

Weekly

 

(a) a sales journal, collection journal, and credit register since the last such
schedule, a report regarding credit memoranda that have been issued regarding
Borrowing Base Participants since the last such report, and a calculation of the
Borrowing Base as of such date,

 

 

 

 

 

(b) notice of all returns, disputes, or claims regarding Borrowing Base
Participants,

 

 

 

 

 

(c) a detailed calculation of the Borrowing Base (including detail regarding
those Accounts of a Borrowing Base Participant that are not Eligible Accounts),

 

 

 

 

 

(d) a detailed aging, by total and by Account Debtor, of the Accounts of
Borrowing Base Participants, together with a reconciliation to the detailed
calculation of the Borrowing Base previously provided to Agent, and

 

 

 

 

 

(e) a summary aging, by vendor, of the Borrowing Base Participants’ accounts
payable  and any book overdraft.

 

 

 

Monthly (not later than the 10th day of each month)

 

(f) a calculation of Dilution for the prior month.

 

 

 

Quarterly

 

(g) a report identifying all known Commercial Tort Claims which have not been
previously been reported to Agent in writing, if any, of Borrower or any
Guarantor involving claims of $500,000, or more,

 

 

 

 

 

(h) a detailed list of each Borrowing Base Participant’s customers, and

 

 

 

 

 

(i) a report regarding each Borrowing Base Participant’s accrued, but unpaid, ad
valorem taxes.

 

 

 

Upon request by Agent

 

(j) copies of invoices in connection with the Borrowing Base Participants’
Accounts, credit memos, remittance advices, deposit slips, shipping and delivery
documents in connection with their Accounts and, for Inventory and Equipment
acquired by Borrowing Base Participants, purchase orders and invoices, and

 

 

 

 

 

(k) such other reports as to the collateral hypothecated under the Loan
Documents, or the financial condition of Borrower and its Subsidiaries, as Agent
may request.

 

68

--------------------------------------------------------------------------------


 

In addition, Borrower agrees to cooperate fully with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

 

6.3 Financial Statements, Reports, Certificates.  Deliver to Agent, with copies
to each Lender:


 


(A)  AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE END OF EACH
MONTH DURING EACH OF BORROWER’S FISCAL YEARS,

 

(I)            A COMPANY PREPARED INCOME STATEMENT AND CALCULATION OF EBITDA
COVERING BORROWER’S AND ITS SUBSIDIARIES’ OPERATIONS DURING SUCH PERIOD,

 

(II)           COMMENCING WITH MARCH, 2003, A COMPANY PREPARED BALANCE SHEET,
INCOME STATEMENT, AND STATEMENT OF CASH FLOW COVERING BORROWER’S AND THE
GUARANTORS’ OPERATIONS DURING SUCH PERIOD,

 

(III)          A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER
TO THE EFFECT THAT:

 

(A)          THE FINANCIAL STATEMENTS DELIVERED HEREUNDER FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION OF BORROWER AND ITS SUBSIDIARIES,

 

(B)           THE REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH CERTIFICATE, AS THOUGH MADE ON AND AS OF
SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE), AND

 

(C)           THERE DOES NOT EXIST ANY CONDITION OR EVENT THAT CONSTITUTES A
DEFAULT OR EVENT OF DEFAULT (OR, TO THE EXTENT OF ANY NON-COMPLIANCE, DESCRIBING
SUCH NON-COMPLIANCE AS TO WHICH HE OR SHE MAY HAVE KNOWLEDGE AND WHAT ACTION
BORROWER HAS TAKEN, IS TAKING, OR PROPOSES TO TAKE WITH RESPECT THERETO), AND

 

(IV)          A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER
WHICH SETS FORTH (A) BORROWER’S DETAILED CALCULATION OF OBLIGOR EXCESS
AVAILABILITY AND QUALIFIED CASH AS OF THE LAST DAY OF THE MONTH IMMEDIATELY
PRECEDING THE DELIVERY THEREOF, TOGETHER WITH BANK STATEMENTS DATED ON OR ABOUT
THE LAST DAY OF SUCH MONTH EVIDENCING THE AMOUNT OF QUALIFIED CASH SET FORTH
THEREIN, AND (B) BORROWER’S DETAILED CALCULATION OF CONSOLIDATED EXCESS
AVAILABILITY AND UNRESTRICTED CASH AND CASH EQUIVALENTS OF BORROWER AND ITS
SUBSIDIARIES AS OF THE LAST DAY OF THE MONTH IMMEDIATELY PRECEDING THE DELIVERY
THEREOF, TOGETHER WITH BANK STATEMENTS DATED ON OR ABOUT THE LAST DAY OF SUCH

 

69

--------------------------------------------------------------------------------


 

month evidencing substantially all of the cash and Cash Equivalents set forth
therein, and


 


(B)  AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE END OF EACH
OF THE FIRST 3 FISCAL QUARTERS DURING EACH OF BORROWER’S FISCAL YEARS,

 

(I)            A COMPANY PREPARED CONSOLIDATED BALANCE SHEET, INCOME STATEMENT,
AND STATEMENT OF CASH FLOW COVERING BORROWER’S AND ITS SUBSIDIARIES’ OPERATIONS
DURING SUCH PERIOD,

 

(II)           A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF BORROWER
TO THE EFFECT THAT:

 

(A)          THE FINANCIAL STATEMENTS DELIVERED HEREUNDER HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP (EXCEPT FOR THE LACK OF FOOTNOTES AND BEING SUBJECT TO
YEAR-END AUDIT ADJUSTMENTS) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION OF BORROWER AND ITS SUBSIDIARIES,

 

(B)           THE REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH CERTIFICATE, AS THOUGH MADE ON AND AS OF
SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE), AND

 

(C)           THERE DOES NOT EXIST ANY CONDITION OR EVENT THAT CONSTITUTES A
DEFAULT OR EVENT OF DEFAULT (OR, TO THE EXTENT OF ANY NON-COMPLIANCE, DESCRIBING
SUCH NON-COMPLIANCE AS TO WHICH HE OR SHE MAY HAVE KNOWLEDGE AND WHAT ACTION
BORROWER HAS TAKEN, IS TAKING, OR PROPOSES TO TAKE WITH RESPECT THERETO), AND

 

(III)          A COMPLIANCE CERTIFICATE DEMONSTRATING, IN REASONABLE DETAIL,
COMPLIANCE AT THE END OF SUCH PERIOD WITH THE APPLICABLE FINANCIAL COVENANTS
CONTAINED IN SECTION 7.18, AND

 

(IV)          A PRINCIPAL OFFICERS CERTIFICATE, AND


 


(C)  AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF EACH
OF BORROWER’S FISCAL YEARS,

 

(I)            FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES FOR EACH
SUCH FISCAL YEAR, AUDITED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REASONABLY
ACCEPTABLE TO AGENT AND CERTIFIED, WITHOUT ANY QUALIFICATIONS, BY SUCH
ACCOUNTANTS TO HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP (SUCH AUDITED
FINANCIAL STATEMENTS TO INCLUDE A BALANCE SHEET, INCOME STATEMENT, AND

 

70

--------------------------------------------------------------------------------


 

statement of cash flow and, if prepared, such accountants’ letter to
management),

 

(II)           TO THE EXTENT SUCH STATEMENTS CONTINUE TO BE GIVEN BY CERTIFIED
PUBLIC ACCOUNTANTS GENERALLY, A WRITTEN STATEMENT BY BORROWER’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS STATING WHETHER, IN CONNECTION WITH THEIR AUDIT
EXAMINATION, ANY CONDITION OR EVENT THAT CONSTITUTES A DEFAULT OR EVENT OF
DEFAULT UNDER SECTION 7.18 HAS COME TO THEIR ATTENTION AND, IF SUCH A CONDITION
OR EVENT HAS COME TO THEIR ATTENTION, SPECIFYING THE NATURE AND PERIOD THEREOF,


 


(D)  AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS PRIOR TO THE START OF
EACH OF BORROWER’S FIRST AND THIRD FISCAL QUARTERS,

 

(I)            COPIES OF BORROWER’S PROJECTIONS, IN FORM AND SUBSTANCE
(INCLUDING AS TO SCOPE AND UNDERLYING ASSUMPTIONS) SATISFACTORY TO AGENT, IN ITS
SOLE DISCRETION, FOR THE FORTHCOMING 3 YEARS, YEAR BY YEAR, AND FOR THE
FORTHCOMING TWELVE MONTHS, MONTH BY MONTH, CERTIFIED BY THE CHIEF FINANCIAL
OFFICER OF BORROWER AS BEING SUCH OFFICER’S GOOD FAITH BEST ESTIMATE OF THE
FINANCIAL PERFORMANCE OF BORROWER DURING THE PERIOD COVERED THEREBY,


 


(E)  IF AND WHEN FILED BY BORROWER,

 

(I)            FORM 10-Q QUARTERLY REPORTS, FORM 10-K ANNUAL REPORTS, AND FORM
8-K CURRENT REPORTS,

 

(II)           ANY OTHER FILINGS MADE BY BORROWER WITH THE SEC,

 

(III)          COPIES OF BORROWER’S FEDERAL INCOME TAX RETURNS, AND ANY
AMENDMENTS THERETO, FILED WITH THE INTERNAL REVENUE SERVICE, AND

 

(IV)          ANY OTHER INFORMATION THAT IS PROVIDED BY BORROWER TO ITS
SHAREHOLDERS GENERALLY,


 


(F)  IF AND WHEN FILED BY BORROWER OR ITS SUBSIDIARIES AND AS REQUESTED BY
AGENT, SATISFACTORY EVIDENCE OF PAYMENT OF APPLICABLE EXCISE TAXES IN EACH
JURISDICTIONS IN WHICH (I) BORROWER OR ITS SUBSIDIARIES CONDUCTS BUSINESS OR IS
REQUIRED TO PAY ANY SUCH EXCISE TAX, (II) WHERE BORROWER’S OR ITS SUBSIDIARIES’
FAILURE TO PAY ANY SUCH APPLICABLE EXCISE TAX WOULD RESULT IN A LIEN ON THE
PROPERTIES OR ASSETS OF BORROWER OR ITS SUBSIDIARIES, OR (III) WHERE BORROWER’S
OR ITS SUBSIDIARIES’ FAILURE TO PAY ANY SUCH APPLICABLE EXCISE TAX REASONABLY
COULD BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE,


 


(G)  AS SOON AS BORROWER HAS KNOWLEDGE OF ANY EVENT OR CONDITION THAT
CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT, NOTICE THEREOF AND A STATEMENT OF
THE CURATIVE ACTION THAT BORROWER PROPOSES TO TAKE WITH RESPECT THERETO, AND

 

71

--------------------------------------------------------------------------------


 


(H)  UPON THE REQUEST OF AGENT, ANY OTHER REPORT REASONABLY REQUESTED RELATING
TO THE FINANCIAL CONDITION OF BORROWER OR ITS SUBSIDIARIES.

 

In addition to the financial statements referred to above, Borrower agrees to
deliver financial statements prepared on both a consolidated and consolidating
basis and agrees that no Subsidiary of Borrower will have a fiscal year
different from that of Borrower. Borrower agrees to cooperate with Agent to
allow Agent to consult with its independent certified public accountants if
Agent reasonably requests the right to do so and that, in such connection, its
independent certified public accountants are authorized to communicate with
Agent and to release to Agent whatever financial information concerning Borrower
or its Subsidiaries Agent reasonably may request.

 

6.4 Guarantor Reports.  Cause each Guarantor to deliver its annual financial
statements at the time when Borrower provides its audited financial statements
to Agent and copies of all federal income tax returns as soon as the same are
available and in any event no later than 30 days after the same are required to
be filed by law.

 

6.5 Returns.  Cause returns and allowances, as between Borrower and its
Subsidiaries and their Account Debtors, to be on the same basis and in
accordance with the usual customary practices of Borrower and its Subsidiaries,
as they exist at the time of the execution and delivery of this Agreement.

 

6.6 Maintenance of Properties.  Maintain and preserve all of its properties
which are necessary or useful in the proper conduct to its business in good
working order and condition, ordinary wear and tear excepted, and comply in all
material respects at all times with the provisions of all material leases to
which it is a party as lessee so as to prevent any loss or forfeiture thereof or
thereunder.

 

6.7 Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest.  Borrower will and will cause its Subsidiaries to make timely
payment or deposit of all tax payments and withholding taxes required of it and
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Agent with proof satisfactory to Agent indicating that Borrower
and its Subsidiaries have made such payments or deposits.

 

6.8 Insurance.


 


(A)  AT BORROWER’S EXPENSE, MAINTAIN INSURANCE RESPECTING ITS AND ITS
SUBSIDIARIES ASSETS WHEREVER LOCATED, COVERING LOSS OR DAMAGE BY FIRE, THEFT,
EXPLOSION, AND ALL OTHER HAZARDS AND RISKS AS ORDINARILY ARE INSURED AGAINST BY
OTHER PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESSES. BORROWER ALSO SHALL
MAINTAIN BUSINESS INTERRUPTION, PUBLIC LIABILITY, AND PRODUCT LIABILITY
INSURANCE, AS WELL AS INSURANCE AGAINST LARCENY, EMBEZZLEMENT,

 

72

--------------------------------------------------------------------------------


 


AND CRIMINAL MISAPPROPRIATION.  ALL SUCH POLICIES OF INSURANCE SHALL BE IN SUCH
AMOUNTS AND WITH SUCH INSURANCE COMPANIES AS ARE REASONABLY SATISFACTORY TO
AGENT. BORROWER SHALL DELIVER COPIES OF ALL SUCH POLICIES WITH RESPECT TO
BORROWER AND THE GUARANTORS TO AGENT WITH A SATISFACTORY LENDER’S LOSS PAYABLE
ENDORSEMENT NAMING AGENT AS SOLE LOSS PAYEE OR ADDITIONAL INSURED, AS
APPROPRIATE.  EACH SUCH POLICY OF INSURANCE OR ENDORSEMENT SHALL CONTAIN A
CLAUSE REQUIRING THE INSURER TO GIVE NOT LESS THAN 30 DAYS PRIOR WRITTEN NOTICE
TO AGENT IN THE EVENT OF CANCELLATION OF THE POLICY FOR ANY REASON WHATSOEVER.


 


(B)  BORROWER SHALL GIVE AGENT PROMPT NOTICE OF ANY LOSS IN EXCESS OF $500,000
WHICH IS COVERED BY SUCH INSURANCE WITH RESPECT TO BORROWER AND THE GUARANTORS. 
AGENT SHALL HAVE THE EXCLUSIVE RIGHT TO ADJUST ANY LOSSES PAYABLE UNDER ANY SUCH
INSURANCE POLICIES IN EXCESS OF $500,000, WITHOUT ANY LIABILITY TO BORROWER
WHATSOEVER IN RESPECT OF SUCH ADJUSTMENTS.  ANY MONIES RECEIVED AS PAYMENT FOR
ANY LOSS UNDER ANY INSURANCE POLICY MENTIONED ABOVE (OTHER THAN LIABILITY
INSURANCE POLICIES) OR AS PAYMENT OF ANY AWARD OR COMPENSATION FOR CONDEMNATION
OR TAKING BY EMINENT DOMAIN, SHALL BE PAID OVER TO AGENT TO BE APPLIED AT THE
OPTION OF THE REQUIRED LENDERS EITHER TO THE PREPAYMENT OF THE OBLIGATIONS OR
SHALL BE DISBURSED TO BORROWER UNDER STAGED PAYMENT TERMS REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS FOR APPLICATION TO THE COST OF REPAIRS,
REPLACEMENTS, OR RESTORATIONS. ANY SUCH REPAIRS, REPLACEMENTS, OR RESTORATIONS
SHALL BE EFFECTED WITH REASONABLE PROMPTNESS AND SHALL BE OF A VALUE AT LEAST
EQUAL TO THE VALUE OF THE ITEMS OF PROPERTY DESTROYED PRIOR TO SUCH DAMAGE OR
DESTRUCTION.


 


(C)  BORROWER WILL NOT AND WILL NOT SUFFER OR PERMIT THE GUARANTORS TO TAKE OUT
SEPARATE INSURANCE CONCURRENT IN FORM OR CONTRIBUTING IN THE EVENT OF LOSS WITH
THAT REQUIRED TO BE MAINTAINED UNDER THIS SECTION 6.8, UNLESS AGENT IS INCLUDED
THEREON AS NAMED INSURED WITH THE LOSS PAYABLE TO AGENT UNDER A LENDER’S LOSS
PAYABLE ENDORSEMENT OR ITS EQUIVALENT.  BORROWER IMMEDIATELY SHALL NOTIFY AGENT
WHENEVER SUCH SEPARATE INSURANCE IS TAKEN OUT, SPECIFYING THE INSURER THEREUNDER
AND FULL PARTICULARS AS TO THE POLICIES EVIDENCING THE SAME, AND COPIES OF SUCH
POLICIES PROMPTLY SHALL BE PROVIDED TO AGENT.

 

6.9 Location of Inventory and Equipment.  Keep Borrower’s and the Guarantors’
Inventory and Equipment only at the locations identified on Schedule 5.5 and
their chief executive offices only at the locations identified on Schedule
5.7(b); provided, however, that Borrower may amend Schedule 5.5 and Schedule 5.7
so long as such amendment occurs by written notice to Agent not less than 30
days prior to the date on which such Inventory or Equipment is moved to such new
location or such chief executive office is relocated, so long as such new
location is within the continental United States, and so long as, at the time of
such written notification, Borrower provides Agent a Collateral Access Agreement
with respect thereto.

 

6.10 Compliance with Laws.  Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

 

73

--------------------------------------------------------------------------------


 

6.11 Leases.  Pay when due all rents and other amounts payable under any
material leases to which Borrower or any Guarantor is a party or by which
Borrower’s or any such Guarantors’ properties and assets are bound, unless such
payments are the subject of a Permitted Protest.

 

6.12 Brokerage Commissions.  Pay any and all brokerage commission or finders
fees incurred in connection with or as a result of Borrower’s obtaining
financing from the Lender Group under this Agreement.  Borrower agrees and
acknowledges that payment of all such brokerage commissions or finders fees
shall be the sole responsibility of Borrower, and Borrower agrees to indemnify,
defend, and hold Agent and the Lender Group harmless from and against any claim
of any broker or finder arising out of Borrower’s obtaining financing from the
Lender Group under this Agreement.

 

6.13 Existence. Except for the consummation of Permitted Reorganization
Transactions, at all times preserve and keep in full force and effect (a)
Borrower’s and the Guarantors’ valid existence and good standing and any rights
and franchises material to their businesses, and (b) Borrower’s Subsidiaries’
(other than the Guarantors) valid existence and good standing and any rights and
franchises material to their businesses, except to the extent that such failure
could not reasonably be expected to result in a Material Adverse Change.

 

6.14 Environmental.


 


(A)  KEEP ANY PROPERTY EITHER OWNED OR OPERATED BY BORROWER OR ITS SUBSIDIARIES
FREE OF ANY ENVIRONMENTAL LIENS OR POST BONDS OR OTHER FINANCIAL ASSURANCES
SUFFICIENT TO SATISFY THE OBLIGATIONS OR LIABILITY EVIDENCED BY SUCH
ENVIRONMENTAL LIENS, (B) COMPLY, IN ALL MATERIAL RESPECTS, WITH ENVIRONMENTAL
LAWS AND PROVIDE TO AGENT DOCUMENTATION OF SUCH COMPLIANCE WHICH AGENT
REASONABLY REQUESTS, (C) PROMPTLY NOTIFY AGENT OF ANY RELEASE OF A HAZARDOUS
MATERIAL IN ANY REPORTABLE QUANTITY FROM OR ONTO PROPERTY OWNED OR OPERATED BY
BORROWER OR ITS SUBSIDIARIES AND TAKE ANY REMEDIAL ACTIONS REQUIRED TO ABATE
SAID RELEASE OR OTHERWISE TO COME INTO COMPLIANCE WITH APPLICABLE ENVIRONMENTAL
LAW, AND (D) PROMPTLY PROVIDE AGENT WITH WRITTEN NOTICE WITHIN 10 DAYS OF THE
RECEIPT OF ANY OF THE FOLLOWING:  (I) NOTICE THAT AN ENVIRONMENTAL LIEN HAS BEEN
FILED AGAINST ANY OF THE REAL OR PERSONAL PROPERTY OF BORROWER OR ITS
SUBSIDIARIES, (II) COMMENCEMENT OF ANY ENVIRONMENTAL ACTION OR NOTICE THAT AN
ENVIRONMENTAL ACTION WILL BE FILED AGAINST BORROWER OR ITS SUBSIDIARIES, AND
(III) NOTICE OF A VIOLATION, CITATION, OR OTHER ADMINISTRATIVE ORDER WHICH
REASONABLY COULD BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE.

 

6.15 Disclosure Updates.  Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, (a) notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made, and (b) correct any defect or error that may be discovered therein
or in any Loan Document or in the execution, acknowledgement, filing, or
recordation thereof.

 

74

--------------------------------------------------------------------------------


 

6.16 Copyrights.  Maintain copies of all source and object code for the material
software in which Borrower or a Guarantor has an interest at safe and secure
offsite locations reasonably acceptable to Agent and shall, at the request of
Agent, advise the operators of such locations of Agent’s security interest in
such software, shall keep Agent fully informed of each such location, and shall
maintain the currency of all such software stored offsite.

 


7.                   NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Borrower will not
and will not permit any of its Subsidiaries to do any of the following:

 

7.1 Indebtedness.  Create, incur, assume, permit, guarantee, or otherwise become
or remain, directly or indirectly, liable with respect to any Indebtedness,
except:


 


(A)  INDEBTEDNESS EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
TOGETHER WITH INDEBTEDNESS OWED TO UNDERLYING ISSUERS WITH RESPECT TO UNDERLYING
LETTERS OF CREDIT,


 


(B)  INDEBTEDNESS SET FORTH ON SCHEDULE 5.20,


 


(C)  PERMITTED PURCHASE MONEY INDEBTEDNESS,


 


(D)  REFINANCINGS, RENEWALS, OR EXTENSIONS OF INDEBTEDNESS PERMITTED UNDER
CLAUSES (B) AND (C) OF THIS SECTION 7.1 (AND CONTINUANCE OR RENEWAL OF ANY
PERMITTED LIENS ASSOCIATED THEREWITH) SO LONG AS: (I) THE TERMS AND CONDITIONS
OF SUCH REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT, IN AGENT’S JUDGMENT,
MATERIALLY IMPAIR THE PROSPECTS OF REPAYMENT OF THE OBLIGATIONS BY BORROWER AND
THE GUARANTORS OR MATERIALLY IMPAIR BORROWER’S AND THE GUARANTORS’
CREDITWORTHINESS, (II) SUCH REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT RESULT
IN AN INCREASE IN THE PRINCIPAL AMOUNT OF, OR INTEREST RATE WITH RESPECT TO, THE
INDEBTEDNESS SO REFINANCED, RENEWED, OR EXTENDED, (III) SUCH REFINANCINGS,
RENEWALS, OR EXTENSIONS DO NOT RESULT IN A SHORTENING OF THE AVERAGE WEIGHTED
MATURITY OF THE INDEBTEDNESS SO REFINANCED, RENEWED, OR EXTENDED, NOR ARE THEY
ON TERMS OR CONDITIONS THAT, TAKEN AS A WHOLE, ARE MATERIALLY MORE BURDENSOME OR
RESTRICTIVE TO BORROWER AND THE GUARANTORS, (IV) IF THE INDEBTEDNESS THAT IS
REFINANCED, RENEWED, OR EXTENDED WAS CONTRACTUALLY OR STRUCTURALLY SUBORDINATED
IN RIGHT OF PAYMENT TO THE OBLIGATIONS, THEN THE TERMS AND CONDITIONS OF THE
REFINANCING, RENEWAL, OR EXTENSION INDEBTEDNESS MUST INCLUDE SUBORDINATION TERMS
AND CONDITIONS THAT ARE AT LEAST AS FAVORABLE TO THE LENDER GROUP AS THOSE THAT
WERE APPLICABLE TO THE REFINANCED, RENEWED, OR EXTENDED INDEBTEDNESS, AND (V)
THE REFINANCING INDEBTEDNESS IS NOT RECOURSE TO ANY PERSON THAT IS LIABLE ON
ACCOUNT OF THE OBLIGATIONS OTHER THAN THOSE PERSONS WHICH WERE OBLIGATED WITH
RESPECT TO THE INDEBTEDNESS THAT WAS REFINANCED,


 


(E)  ENDORSEMENT OF INSTRUMENTS OR OTHER PAYMENT ITEMS FOR DEPOSIT,


 


(F)  INDEBTEDNESS IN RESPECT OF OUTSTANDING INSURANCE PREMIUMS RELATING TO
BORROWER’S DIRECTORS AND OFFICERS INSURANCE COVERAGE PAYABLE TO THE APPLICABLE
INSURANCE

 

75

--------------------------------------------------------------------------------


 


CARRIER (OR ITS THIRD-PARTY FINANCING AFFILIATE), IN THE ORDINARY COURSE OF
BUSINESS, IN AN AGGREGATE OUTSTANDING AMOUNT AT ANY ONE TIME NOT IN EXCESS OF
$2,500,000,


 


(G)  INDEBTEDNESS COMPOSING TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES TO THE
EXTENT THE PAYMENT THEREOF SHALL NOT AT THE TIME BE REQUIRED TO BE MADE,


 


(H)  INDEBTEDNESS ARISING FROM JUDGMENTS OR DECREES IN CIRCUMSTANCES NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.8,


 


(I)  PERMITTED SUBORDINATED DEBT,


 


(J)  PERMITTED GUARANTEES, AND


 


(K)  INDEBTEDNESS COMPOSING PERMITTED INVESTMENTS.

 

7.2 Liens.  Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under Section
7.1(d) and so long as the replacement Liens only encumber those assets that
secured the refinanced, renewed, or extended Indebtedness).

 

7.3 Restrictions on Fundamental Changes.


 


(A)  EXCEPT IN CONNECTION WITH THE CONSUMMATION OF PERMITTED REORGANIZATION
TRANSACTIONS, OR PERMITTED ACQUISITIONS, ENTER INTO ANY MERGER, CONSOLIDATION,
REORGANIZATION, OR RECAPITALIZATION, OR RECLASSIFY ITS STOCK.


 


(B)  EXCEPT IN CONNECTION WITH THE CONSUMMATION OF PERMITTED REORGANIZATION
TRANSACTIONS, LIQUIDATE, WIND UP, OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION
OR DISSOLUTION).


 


(C)  EXCEPT IN CONNECTION WITH THE CONSUMMATION OF PERMITTED REORGANIZATION
TRANSACTIONS OR PERMITTED DISPOSITIONS, CONVEY, SELL, LEASE, LICENSE, ASSIGN,
TRANSFER, OR OTHERWISE DISPOSE OF, IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS, ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS.

 

7.4 Disposal of Assets.  Other than Permitted Dispositions or Permitted
Reorganization Transactions, convey, sell, lease, license, assign, transfer, or
otherwise dispose of any of Borrower’s or its Subsidiaries assets.

 

7.5 Change Name.  Change Borrower’s or any Guarantor’s name, FEIN, or
organizational identity; provided, however, that Borrower or any Guarantor may
change its name upon at least 30 days prior written notice to Agent of such
change and so long as, at the time of such written notification, Borrower or
such Guarantor provides any financing statements necessary to perfect and
continue perfected the Agent’s Liens.

 

76

--------------------------------------------------------------------------------


 

7.6 Nature of Business.  Make any material change in the principal nature of its
or their business.

 

7.7 Prepayments and Amendments.

 


(A)  EXCEPT IN CONNECTION WITH A REFINANCING PERMITTED BY SECTION 7.1(D) AND
EXCEPT FOR PERMITTED INTERCOMPANY ADVANCES, PREPAY, REDEEM, DEFEASE, PURCHASE,
OR OTHERWISE ACQUIRE ANY INDEBTEDNESS OF BORROWER OR ITS SUBSIDIARIES, OTHER
THAN THE OBLIGATIONS IN ACCORDANCE WITH THIS AGREEMENT, AND

 


(B)  EXCEPT IN CONNECTION WITH A REFINANCING PERMITTED BY SECTION 7.1(D),
DIRECTLY OR INDIRECTLY, AMEND, MODIFY, ALTER, INCREASE, OR CHANGE ANY OF THE
TERMS OR CONDITIONS OF ANY AGREEMENT, INSTRUMENT, DOCUMENT, INDENTURE, OR OTHER
WRITING EVIDENCING OR CONCERNING INDEBTEDNESS PERMITTED UNDER SECTIONS 7.1(B) OR
(C) (INCLUDING WITHOUT LIMITATION THE AES DOCUMENTS, THE DASSAULT DOCUMENTS, THE
GE TRANSACTIONAL DOCUMENTS OR THE INDENTURE DOCUMENTS), IN EACH CASE AS IN
EFFECT AS OF THE CLOSING DATE) IF ANY SUCH AMENDMENT, MODIFICATION, ALTERATION,
INCREASE OR CHANGE COULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT ON THE
LENDER GROUP, BORROWER OR ANY OF ITS SUBSIDIARIES.

 

7.8 Change of Control.  Cause, permit, or suffer, directly or indirectly, any
Change of Control.

 

7.9 [Intentionally Omitted].

 

7.10 Distributions.  Other than Permitted Distributions, make any distribution
or declare or pay any dividends (in cash or other property, other than common
Stock) on, or purchase, acquire, redeem, or retire any of Borrower’s Stock, of
any class, whether now or hereafter outstanding.

 

7.11 Accounting Methods.  Without Agent’s prior written consent, modify or
change its method of accounting (other than as may be required to conform to
GAAP) or enter into, modify, or terminate any agreement currently existing, or
at any time hereafter entered into with any third party accounting firm or
service bureau for the preparation or storage of Borrower’s or its Subsidiaries’
accounting records without said accounting firm or service bureau agreeing to
provide Agent information regarding Borrower’s and its Subsidiaries’ financial
condition.

 

7.12 Investments.  Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Borrower and the Guarantors shall not have Permitted Investments in DDAs or
Securities Accounts in an aggregate amount in excess of $250,000 at any one time
(calculated, for the first 10 days following the Closing Date, exclusive of the
Permitted Investments maintained by Borrower in its Securities Account
maintained with SSB) unless Borrower or the Guarantor, as applicable, and the
applicable securities intermediary or bank have entered into Control Agreements
governing such Permitted Investments in order to perfect (and further establish)
the Agent’s Liens in

 

77

--------------------------------------------------------------------------------


 

such Permitted Investments.  Subject to the foregoing proviso, Borrower shall
not and shall not permit the Guarantors to establish or maintain any DDA or
Securities Account unless Agent shall have received a Control Agreement in
respect of such DDA or Securities Account.  So long as any Permitted
Intercompany Advance made on or after the Closing Date is outstanding with
respect to any Subsidiary of Borrower that is not a Guarantor, all such
Subsidiaries shall not have Permitted Investments in DDAs or Securities Accounts
in an aggregate amount in excess of $17,000,000 at any one time.

 

7.13 Transactions with Affiliates.  Other than in connection with a Permitted
Intercompany Advance and other than the deferral of royalty revenues to address
temporary working capital needs, directly or indirectly enter into or permit to
exist any transaction with any Affiliate of Borrower except for transactions
that are in the ordinary course of business, upon fair and reasonable terms,
that are fully disclosed to Agent, and that are no less favorable than would be
obtained in an arm’s length transaction with a non-Affiliate.

 

7.14 Suspension.  Suspend or go out of a substantial portion of its or their
business.

 

7.15 Compensation.  Fail to cause the compensation of the members of Borrower’s
Board of Directors and officers to be reviewed on an annual basis by an
independent committee of Borrower’s Board of Directors.

 

7.16 Use of Proceeds.  Use the proceeds of the Advances and the Term Loan for
any purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing to
Existing Lender, and (ii) to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes.

 

7.17 Inventory and Equipment with Bailees.  Store the Inventory or Equipment of
Borrower or its Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party without Agent’s prior written consent.

 

7.18 Financial Covenants.

 


(A)  FAIL TO MAINTAIN OR ACHIEVE:

 

(I)            MINIMUM EBITDA.  EBITDA, MEASURED ON A FISCAL QUARTER-END BASIS,
OF AT LEAST THE REQUIRED AMOUNT SET FORTH IN THE FOLLOWING TABLE FOR THE
APPLICABLE PERIOD SET FORTH OPPOSITE THERETO:

 

78

--------------------------------------------------------------------------------


 

Applicable Amount

 

Applicable Period

$

12,750,000

 

For the 3 month period
ending December 31, 2002

 

 

 

 

$

20,500,000

 

For the 6 month period
ending March 31, 2003

 

 

 

 

$

29,500,000

 

For the 9 month period
ending June 30, 2003

 

 

 

 

$

40,500,000

 

For the 12 month period
ending September 30, 2003

 

 

 

 

$

43,000,000

 

For the 12 month period
ending December 31, 2003

 

 

 

 

$

45,000,000

 

For the 12 month period
ending March 31, 2004

 

 

 

 

$

48,000,000

 

For the 12 month period
ending June 30, 2004

 

 

 

 

$

50,500,000

 

For the 12 month period
ending September 30, 2004

 

 

 

 

$

54,000,000

 

For the 12 month period
ending December 31, 2004 and each fiscal quarter
ended thereafter

 

(II)           MINIMUM RECURRING REVENUES. RECURRING REVENUES, MEASURED ON THE
LAST DAY OF EACH OF BORROWER’S FISCAL QUARTERS OF AT LEAST THE REQUIRED AMOUNT
SET FORTH IN THE FOLLOWING TABLE FOR THE APPLICABLE PERIOD SET FORTH OPPOSITE
THERETO:

 

Applicable Amount

 

Applicable Period

$

20,000,000

 

For the 3 month period
ending December 31, 2002

 

 

 

 

$

21,000,000

 

For the 3 month period
ending March 31, 2003

 

 

 

 

$

22,000,000

 

For the 3 month period
ending June 30, 2003

 

 

 

 

$

22,000,000

 

For the 3 month period
ending September 30, 2003

 

 

 

 

$

23,000,000

 

For the 3 month period
ending December 31, 2003

 

 

 

 

$

24,000,000

 

For the 3 month period
ending March 31, 2004 and each fiscal quarter ended
thereafter

 

79

--------------------------------------------------------------------------------


 

(III)          MINIMUM LIQUIDITY.  (A) FROM AND AFTER THE CLOSING DATE UNTIL
DECEMBER 31, 2003, (I) OBLIGOR EXCESS AVAILABILITY PLUS QUALIFIED CASH AT ANY
TIME OF AT LEAST $5,000,000, AND (II) UNRESTRICTED CASH AND CASH EQUIVALENTS OF
BORROWER’S SUBSIDIARIES OTHER THAN THE GUARANTORS, CONSOLIDATED EXCESS
AVAILABILITY AND QUALIFIED CASH IN AN AMOUNT NOT LESS THAN $20,000,000, (B) FROM
AND AFTER JANUARY 1, 2004 UNTIL DECEMBER 31, 2004, (I) OBLIGOR EXCESS
AVAILABILITY PLUS QUALIFIED CASH AT ANY TIME OF AT LEAST $12,500,000, AND (II)
UNRESTRICTED CASH AND CASH EQUIVALENTS OF BORROWER’S SUBSIDIARIES OTHER THAN THE
GUARANTORS, CONSOLIDATED EXCESS AVAILABILITY AND QUALIFIED CASH IN AN AMOUNT NOT
LESS THAN $40,000,000, AND (C) FROM AND AFTER JANUARY 1, 2005, (I) OBLIGOR
EXCESS AVAILABILITY PLUS QUALIFIED CASH AT ANY TIME OF AT LEAST $15,000,000, AND
(II) UNRESTRICTED CASH AND CASH EQUIVALENTS OF BORROWER’S SUBSIDIARIES OTHER
THAN THE GUARANTORS, CONSOLIDATED EXCESS AVAILABILITY AND QUALIFIED CASH IN AN
AMOUNT NOT LESS THAN $50,000,000.

 


(B)  MAKE:

 

(I)            CAPITAL EXPENDITURES.  CAPITAL EXPENDITURES IN ANY FISCAL PERIOD
IN EXCESS OF THE AMOUNT SET FORTH IN THE FOLLOWING TABLE FOR THE APPLICABLE
PERIOD SET FORTH OPPOSITE THERETO:

 

Applicable Amount

 

Applicable Period

$

3,150,000

 

For the 3 month period
ending December 31, 2002

 

 

 

 

$

12,100,000

 

For the 12 month period
ending December 31, 2003

 

 

 

 

$

14,000,000

 

For the 12 month period
ending December 31, 2004

 

 

 

 

$

16,100,000

 

For the 12 month period
ending December 31, 2005

 

 

 

 

$

18,500,000

 

For the 12 month period
ending December 31, 2006

 

80

--------------------------------------------------------------------------------


 

If any amount so permitted to be expended for Capital Expenditures during any
such Fiscal Year is not expended during any such fiscal period of Borrower, the
Borrower and its Subsidiaries may make additional Capital Expenditures in the
succeeding fiscal year so long as the amount of such additional Capital
Expenditures does not exceed $250,000 with respect to the fiscal period ending
December 31, 2002, or $1,000,000 with respect to any fiscal year thereafter.

 

7.19 Copyright Registrations.  Other than copyrights registered with the United
States Copyright Office on or before the Closing Date, register any copyrights
or permit any copyrights in which Borrower or a Guarantor has in interest to be
registered, in each case with the United States Copyright Office, unless
Borrower gives Agent 30 days prior written notice thereof, and concurrent with
such registration, executes and delivers such amendments or supplements to the
Copyright Security Agreement, or such additional copyright security agreements,
in each case as Agent shall require in its discretion.

 


8.                   EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees and charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);

 

8.2 If Borrower or any of its Subsidiaries fail to (a) perform, keep, or observe
any covenant or other provision contained in Sections 6.2, 6.3, 6.4, 6.7, 6.10,
or 6.11 hereof and such failure or neglect continues for a period of 5 days
after the date on which such failure or neglect first occurs, or (b) perform,
keep, or observe any covenant or other provision contained in Sections 6.1, 6.5,
6.6, 6.9, 6.12, or 6.14 hereof or any other Section of this Agreement (other
than a Section that is expressly dealt with elsewhere in this Section 8) or the
other Loan Documents (other than a Section of such other Loan Documents dealt
with elsewhere in this Section 8) and such failure or neglect is not cured
within 15 days after the date on which such failure or neglect first occurs, (c)
perform, keep, or observe any covenant or other provision contained in Section
3.2, Section 6 (other than a subsection of Section 6 that is dealt with
elsewhere in this Section 8), or Section 7 of this Agreement or any comparable
provision contained in any of the other Loan Documents;

 

8.3 If any material portion of Borrower’s or its Subsidiaries’ assets is
attached, seized, subjected to a writ or distress warrant, levied upon, or comes
into the possession of any third Person;

 

81

--------------------------------------------------------------------------------


 

8.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

 

8.5 If an Insolvency Proceeding is commenced against Borrower, or any of its
Subsidiaries, and any of the following events occur:  (a) Borrower or the
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 45 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, Agent (including any
successor agent) and each other member of the Lender Group shall be relieved of
their obligations to extend credit hereunder, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
Borrower or any of its Subsidiaries, or (e) an order for relief shall have been
entered therein;

 

8.6 If Borrower or any of its Subsidiaries is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of the business affairs of the Borrower and its Subsidiaries, taken as a whole;

 

8.7 If a notice of Lien, levy, or assessment is filed of record with respect to
any of Borrower’s or any of its Subsidiaries’ assets by the United States, or
any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any of Borrower’s or any of its Subsidiaries’ assets and the
same is not paid before such payment is delinquent;

 

8.8 If a judgment or other claim in excess of $250,000 becomes a Lien or
encumbrance upon any material portion of Borrower’s or any of its Subsidiaries’
assets;

 

8.9 If (a) there is a default under or with respect to the AES Documents, the
Dassault Documents, the GE Transactional Documents, the Indenture Documents, or
any agreement or document evidencing Indebtedness for borrowed money, which when
aggregated with all other such defaults of Borrower and its Subsidiaries or any
of them equals or exceeds $250,000, if the effect of such default (i) occurs at
the final maturity of the obligations thereunder, or (ii) results in a right by
the other party thereto, irrespective of whether exercised, to accelerate the
maturity of Borrower’s or its Subsidiaries’ obligations thereunder, unless such
right is waived, or (b) there is a default in any other agreement to which
Borrower or any of its Subsidiaries is a party the loss of which could
reasonably be expected to result in a Material Adverse Effect and such default
results in a right by the other party thereto, irrespective of whether
exercised, to terminate such agreement, or to refuse to renew such agreement
pursuant to an automatic renewal right therein, unless such right is waived;

 

8.10 If Borrower or any of its Subsidiaries makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted (or
not prohibited) by the terms of the subordination provisions applicable to such
Indebtedness;

 

82

--------------------------------------------------------------------------------


 

8.11 If any material misstatement or misrepresentation exists now or hereafter
in any warranty, representation, statement, or Record made to the Lender Group
by Borrower, any Guarantor, or any officer, employee, agent, or director of
Borrower or any Guarantor;

 

8.12 If the obligation of a Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor thereunder; or

 

8.13 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the collateral covered hereby or thereby (other
than the failure of this Agreement or any other Loan Document to create a
perfected Lien in and to property and assets having an aggregate value of less
than $50,000); or

 

8.14 Any material provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by Borrower or its Subsidiaries, or a proceeding
shall be commenced by Borrower or its Subsidiaries, or by any Governmental
Authority having jurisdiction over Borrower or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or Borrower or its
Subsidiaries shall deny that Borrower or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document.

 


9.                   THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

9.1 Rights and Remedies.  Upon the occurrence, and during the continuation, of
an Event of Default, the Required Lenders (at their election but without notice
of their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Borrower:

 


(A)  DECLARE ALL OBLIGATIONS, WHETHER EVIDENCED BY THIS AGREEMENT, BY ANY OF THE
OTHER LOAN DOCUMENTS, OR OTHERWISE, IMMEDIATELY DUE AND PAYABLE;

 


(B)  CEASE ADVANCING MONEY OR EXTENDING CREDIT TO OR FOR THE BENEFIT OF BORROWER
UNDER THIS AGREEMENT, UNDER ANY OF THE LOAN DOCUMENTS, OR UNDER ANY OTHER
AGREEMENT BETWEEN BORROWER AND THE LENDER GROUP;

 


(C)  TERMINATE THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AS TO ANY
FUTURE LIABILITY OR OBLIGATION OF THE LENDER GROUP, BUT WITHOUT AFFECTING ANY OF
THE AGENT’S LIENS IN THE COLLATERAL AND WITHOUT AFFECTING THE OBLIGATIONS;

 


(D)  SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH BORROWER’S ACCOUNT
DEBTORS FOR AMOUNTS AND UPON TERMS WHICH AGENT CONSIDERS ADVISABLE, AND IN SUCH
CASES, AGENT WILL CREDIT BORROWER’S LOAN ACCOUNT WITH ONLY THE NET AMOUNTS
RECEIVED BY


 

83

--------------------------------------------------------------------------------


 


AGENT IN PAYMENT OF SUCH DISPUTED ACCOUNTS AFTER DEDUCTING ALL LENDER GROUP
EXPENSES INCURRED OR EXPENDED IN CONNECTION THEREWITH;

 


(E)  CAUSE BORROWER TO HOLD ALL OF ITS RETURNED INVENTORY IN TRUST FOR THE
LENDER GROUP AND SEGREGATE ALL SUCH INVENTORY FROM ALL OTHER ASSETS OF BORROWER
OR IN BORROWER’S POSSESSION;

 


(F)  WITHOUT NOTICE TO OR DEMAND UPON BORROWER OR ANY GUARANTOR, MAKE SUCH
PAYMENTS AND DO SUCH ACTS AS AGENT CONSIDERS NECESSARY OR REASONABLE TO PROTECT
ITS SECURITY INTERESTS IN THE COLLATERAL.  BORROWER AGREES TO ASSEMBLE THE
PERSONAL PROPERTY COLLATERAL IF AGENT SO REQUIRES, AND TO MAKE THE PERSONAL
PROPERTY COLLATERAL AVAILABLE TO AGENT AT A PLACE THAT AGENT MAY DESIGNATE WHICH
IS REASONABLY CONVENIENT TO BOTH PARTIES.  BORROWER AUTHORIZES AGENT TO ENTER
THE PREMISES WHERE THE PERSONAL PROPERTY COLLATERAL IS LOCATED, TO TAKE AND
MAINTAIN POSSESSION OF THE PERSONAL PROPERTY COLLATERAL, OR ANY PART OF IT, AND
TO PAY, PURCHASE, CONTEST, OR COMPROMISE ANY LIEN THAT IN AGENT’S DETERMINATION
APPEARS TO CONFLICT WITH THE AGENT’S LIENS AND TO PAY ALL EXPENSES INCURRED IN
CONNECTION THEREWITH AND TO CHARGE BORROWER’S LOAN ACCOUNT THEREFOR.  WITH
RESPECT TO ANY OF BORROWER’S OWNED OR LEASED PREMISES, BORROWER HEREBY GRANTS
AGENT A LICENSE TO ENTER INTO POSSESSION OF SUCH PREMISES AND TO OCCUPY THE
SAME, WITHOUT CHARGE, IN ORDER TO EXERCISE ANY OF THE LENDER GROUP’S RIGHTS OR
REMEDIES PROVIDED HEREIN, AT LAW, IN EQUITY, OR OTHERWISE;

 


(G)  WITHOUT NOTICE TO BORROWER (SUCH NOTICE BEING EXPRESSLY WAIVED), AND
WITHOUT CONSTITUTING A RETENTION OF ANY COLLATERAL IN SATISFACTION OF AN
OBLIGATION (WITHIN THE MEANING OF THE CODE), SET OFF AND APPLY TO THE
OBLIGATIONS ANY AND ALL (I) BALANCES AND DEPOSITS OF BORROWER HELD BY THE LENDER
GROUP (INCLUDING ANY AMOUNTS RECEIVED IN THE CASH MANAGEMENT ACCOUNTS), OR (II)
INDEBTEDNESS AT ANY TIME OWING TO OR FOR THE CREDIT OR THE ACCOUNT OF BORROWER
HELD BY THE LENDER GROUP;

 


(H)  HOLD, AS CASH COLLATERAL, ANY AND ALL BALANCES AND DEPOSITS OF BORROWER
HELD BY THE LENDER GROUP, AND ANY AMOUNTS RECEIVED IN THE CASH MANAGEMENT
ACCOUNTS, TO SECURE THE FULL AND FINAL REPAYMENT OF ALL OF THE OBLIGATIONS;


 


(I)  SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE FOR SALE,
ADVERTISE FOR SALE, AND SELL (IN THE MANNER PROVIDED FOR HEREIN) THE PERSONAL
PROPERTY COLLATERAL.  BORROWER HEREBY GRANTS TO AGENT A LICENSE OR OTHER RIGHT
TO USE, WITHOUT CHARGE, BORROWER’S LABELS, PATENTS, COPYRIGHTS, TRADE SECRETS,
TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER, OR ANY PROPERTY
OF A SIMILAR NATURE, AS IT PERTAINS TO THE PERSONAL PROPERTY COLLATERAL, IN
COMPLETING PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY PERSONAL
PROPERTY COLLATERAL AND BORROWER’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE
AGREEMENTS SHALL INURE TO THE LENDER GROUP’S BENEFIT;


 


(J)  SELL THE PERSONAL PROPERTY COLLATERAL AT EITHER A PUBLIC OR PRIVATE SALE,
OR BOTH, BY WAY OF ONE OR MORE CONTRACTS OR TRANSACTIONS, FOR CASH OR ON TERMS,
IN SUCH MANNER AND AT SUCH PLACES (INCLUDING BORROWER’S PREMISES) AS AGENT
DETERMINES IS COMMERCIALLY REASONABLE.  IT IS NOT NECESSARY THAT THE PERSONAL
PROPERTY COLLATERAL BE PRESENT AT ANY SUCH SALE;


 

84

--------------------------------------------------------------------------------


 


(K)  AGENT SHALL GIVE NOTICE OF THE DISPOSITION OF THE PERSONAL PROPERTY
COLLATERAL AS FOLLOWS:

 

(I)            AGENT SHALL GIVE BORROWER A NOTICE IN WRITING OF THE TIME AND
PLACE OF PUBLIC SALE, OR, IF THE SALE IS A PRIVATE SALE OR SOME OTHER
DISPOSITION OTHER THAN A PUBLIC SALE IS TO BE MADE OF THE PERSONAL PROPERTY
COLLATERAL, THE TIME ON OR AFTER WHICH THE PRIVATE SALE OR OTHER DISPOSITION IS
TO BE MADE; AND

 

(II)           THE NOTICE SHALL BE PERSONALLY DELIVERED OR MAILED, POSTAGE
PREPAID, TO BORROWER AS PROVIDED IN SECTION 12, AT LEAST 10 DAYS BEFORE THE
EARLIEST TIME OF DISPOSITION SET FORTH IN THE NOTICE; NO NOTICE NEEDS TO BE
GIVEN PRIOR TO THE DISPOSITION OF ANY PORTION OF THE PERSONAL PROPERTY
COLLATERAL THAT IS PERISHABLE OR THREATENS TO DECLINE SPEEDILY IN VALUE OR THAT
IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET;

 


(L)  AGENT, ON BEHALF OF THE LENDER GROUP, MAY CREDIT BID AND PURCHASE AT ANY
PUBLIC SALE; AND

 


(M)  AGENT MAY SEEK THE APPOINTMENT OF A RECEIVER OR KEEPER TO TAKE POSSESSION
OF ALL OR ANY PORTION OF THE COLLATERAL OR TO OPERATE SAME AND, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, MAY SEEK THE APPOINTMENT OF SUCH A RECEIVER WITHOUT THE
REQUIREMENT OF PRIOR NOTICE OR A HEARING;

 


(N)  THE LENDER GROUP SHALL HAVE ALL OTHER RIGHTS AND REMEDIES AVAILABLE AT LAW
OR IN EQUITY OR PURSUANT TO ANY OTHER LOAN DOCUMENT; AND

 


(O)  ANY DEFICIENCY THAT EXISTS AFTER DISPOSITION OF THE PERSONAL PROPERTY
COLLATERAL AS PROVIDED ABOVE WILL BE PAID IMMEDIATELY BY BORROWER.  ANY EXCESS
WILL BE RETURNED, WITHOUT INTEREST AND SUBJECT TO THE RIGHTS OF THIRD PERSONS,
BY AGENT TO BORROWER.

 

9.2 Remedies Cumulative.  The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 


10.            TAXES AND EXPENSES.

 

If Borrower or any of its Subsidiaries fails to pay any monies (whether taxes,
assessments, insurance premiums, or, in the case of leased properties or assets,
rents or other amounts payable under such leases) due to third Persons, or fails
to make any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to Borrower, may do any or all of the following:  (a)
make payment of the same or any part thereof, (b) set up such

 

85

--------------------------------------------------------------------------------


 

reserves in Borrower’s Loan Account as Agent deems necessary to protect the
Lender Group from the exposure created by such failure, or (c) in the case of
the failure to comply with Section 6.8 hereof, obtain and maintain insurance
policies of the type described in Section 6.8 and take any action with respect
to such policies as Agent deems prudent.  Any such amounts paid by Agent shall
constitute Lender Group Expenses and any such payments shall not constitute an
agreement by the Lender Group to make similar payments in the future or a waiver
by the Lender Group of any Event of Default under this Agreement.  Agent need
not inquire as to, or contest the validity of, any such expense, tax, or Lien
and the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

 


11.            WAIVERS; INDEMNIFICATION.

 

11.1 Demand; Protest; etc.  Except to the extent specifically and expressly
provided for herein, Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

 

11.2 The Lender Group’s Liability for Collateral.  Borrower hereby agrees that: 
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:  (i)
the safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

 

11.3 Indemnification.  Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons with respect to each Lender,
each Participant, and each of their respective officers, directors, employees,
agents, and attorneys-in-fact (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, and damages, and all reasonable
attorneys fees and disbursements and other costs and expenses actually incurred
in connection therewith (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution, delivery, enforcement, performance, or administration of this
Agreement, any of the other Loan Documents, or the transactions contemplated
hereby or thereby, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this Section
11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful

 

86

--------------------------------------------------------------------------------


 

misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON, TO THE EXTENT THAT A COURT OF
COMPETENT JURISDICTION HAS NOT FINALLY DETERMINED THAT SUCH NEGLIGENT ACT OR
OMISSION CONSTITUTES GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY SUCH INDEMNIFIED
PERSON.

 


12.            NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:

 

 

 

If to Borrower:

MSC.SOFTWARE CORPORATION

 

 

 

 

2 MacArthur Place

 

 

 

 

Santa Ana, California 92707-5924

 

 

 

 

Attn: Louis Greco

 

 

 

 

Fax No. 714.784.4155

 

 

 

 

 

 

 

 

with copies to:

O’MELVENY & MYERS

 

 

 

 

400 South Hope Street

 

 

 

 

Los Angeles, California 90071-2899

 

 

 

 

Attn:  Ann C. Menard, Esq.

 

 

 

 

Fax No. 213.430.6407

 

 

 

 

 

 

 

 

If to Agent:

FOOTHILL CAPITAL CORPORATION

 

 

 

 

2450 Colorado Avenue

 

 

 

 

Suite 3000 West

 

 

 

 

Santa Monica, California  90404

 

 

 

 

Attn: Business Finance Division Manager

 

 

 

 

Fax No. 310.453.7413

 

 

87

--------------------------------------------------------------------------------


 

 

 

with copies to:

BROBECK, PHLEGER & HARRISON LLP

 

 

 

 

550 South Hope Street, 24th Floor

 

 

 

 

Los Angeles, California 90071

 

 

 

 

Attn:  John Francis Hilson, Esq.

 

 

 

 

Fax No. 213.745.3345

 

 

Agent and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Borrower acknowledges and agrees that notices sent by the
Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

 


13.            CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 


(A)  THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.


 


(B)  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF
NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(B).

 

88

--------------------------------------------------------------------------------


 


(C)  BORROWER AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWER AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 


14.            ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

14.1 Assignments and Participations.

 


(A)  ANY LENDER MAY, WITH THE WRITTEN CONSENT OF AGENT AND BORROWER (PROVIDED
THAT NO WRITTEN CONSENT OF AGENT OR BORROWER SHALL BE REQUIRED IN CONNECTION
WITH ANY ASSIGNMENT AND DELEGATION BY A LENDER TO AN ELIGIBLE TRANSFEREE),
ASSIGN AND DELEGATE TO ONE OR MORE ASSIGNEES (EACH AN “ASSIGNEE”) ALL, OR ANY
RATABLE PART OF ALL, OF THE OBLIGATIONS, THE COMMITMENTS AND THE OTHER RIGHTS
AND OBLIGATIONS OF SUCH LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, IN
A MINIMUM AMOUNT OF $5,000,000 (EXCEPT SUCH MINIMUM AMOUNT SHALL NOT APPLY TO
ANY AFFILIATE OF A LENDER OR TO A RELATED FUND OR ACCOUNT MANAGED BY A LENDER);
PROVIDED, HOWEVER, THAT BORROWER AND AGENT MAY CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE INTEREST SO ASSIGNED TO AN
ASSIGNEE UNTIL (I) WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT
INSTRUCTIONS, ADDRESSES, AND RELATED INFORMATION WITH RESPECT TO THE ASSIGNEE,
HAVE BEEN GIVEN TO BORROWER AND AGENT BY SUCH LENDER AND THE ASSIGNEE, (II) SUCH
LENDER AND ITS ASSIGNEE HAVE DELIVERED TO BORROWER AND AGENT AN ASSIGNMENT AND
ACCEPTANCE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, AND (III) THE ASSIGNOR
LENDER OR ASSIGNEE HAS PAID TO AGENT FOR AGENT’S SEPARATE ACCOUNT A PROCESSING
FEE IN THE AMOUNT OF $5,000.  ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE CONSENT OF AGENT OR BORROWER SHALL NOT BE REQUIRED (AND
PAYMENT OF ANY FEES SHALL NOT BE REQUIRED) IF (Y) SUCH ASSIGNMENT IS IN
CONNECTION WITH ANY MERGER, CONSOLIDATION, SALE, TRANSFER, OR OTHER DISPOSITION
OF ALL OR ANY SUBSTANTIAL PORTION OF THE BUSINESS OR LOAN PORTFOLIO OF SUCH
LENDER OR (Z) THE ASSIGNEE IS AN AFFILIATE OF A LENDER OR A RELATED FUND.

 


(B)  FROM AND AFTER THE DATE THAT AGENT NOTIFIES THE ASSIGNOR LENDER (WITH A
COPY TO BORROWER) THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND ACCEPTANCE AND
PAYMENT OF THE ABOVE-REFERENCED PROCESSING FEE, (I) THE ASSIGNEE THEREUNDER
SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER
HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, SHALL HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, AND (II) THE
ASSIGNOR LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS (EXCEPT WITH RESPECT TO


 

89

--------------------------------------------------------------------------------


 


SECTION 11.3 HEREOF) AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING
PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO AND
THERETO), AND SUCH ASSIGNMENT SHALL EFFECT A NOVATION BETWEEN BORROWER AND THE
ASSIGNEE.

 


(C)  BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH
OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (1) OTHER THAN AS PROVIDED IN
SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR
WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR
VALUE OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED PURSUANT HERETO,
(2) SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF BORROWER OR THE
PERFORMANCE OR OBSERVANCE BY BORROWER OF ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED PURSUANT HERETO, (3) SUCH
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH
SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE,
(4) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT, SUCH
ASSIGNING LENDER OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT, (5) SUCH
ASSIGNEE APPOINTS AND AUTHORIZES AGENT TO TAKE SUCH ACTIONS AND TO EXERCISE SUCH
POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO AGENT, BY THE TERMS HEREOF,
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO, AND (6) SUCH
ASSIGNEE AGREES THAT IT WILL PERFORM ALL OF THE OBLIGATIONS WHICH BY THE TERMS
OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.

 


(D)  IMMEDIATELY UPON EACH ASSIGNEE’S MAKING ITS PROCESSING FEE PAYMENT UNDER
THE ASSIGNMENT AND ACCEPTANCE AND RECEIPT AND ACKNOWLEDGMENT BY AGENT OF SUCH
FULLY EXECUTED ASSIGNMENT AND ACCEPTANCE, THIS AGREEMENT SHALL BE DEEMED TO BE
AMENDED TO THE EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION
OF THE ASSIGNEE AND THE RESULTING ADJUSTMENT OF THE COMMITMENTS ARISING
THEREFROM.  THE COMMITMENT ALLOCATED TO EACH ASSIGNEE SHALL REDUCE SUCH
COMMITMENTS OF THE ASSIGNING LENDER PRO TANTO.

 


(E)  ANY LENDER MAY AT ANY TIME, WITH THE WRITTEN CONSENT OF AGENT, SELL TO ONE
OR MORE COMMERCIAL BANKS, FINANCIAL INSTITUTIONS, OR OTHER PERSONS NOT
AFFILIATES OF SUCH LENDER (A “PARTICIPANT”) PARTICIPATING INTERESTS IN ITS
OBLIGATIONS, THE COMMITMENT, AND THE OTHER RIGHTS AND INTERESTS OF THAT LENDER
(THE “ORIGINATING LENDER”) HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
(PROVIDED THAT NO WRITTEN CONSENT OF AGENT SHALL BE REQUIRED IN CONNECTION WITH
ANY SALE OF ANY SUCH PARTICIPATING INTERESTS BY A LENDER TO AN ELIGIBLE
TRANSFEREE); PROVIDED, HOWEVER, THAT (I) THE ORIGINATING LENDER SHALL REMAIN A
“LENDER” FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
PARTICIPANT RECEIVING THE PARTICIPATING INTEREST IN THE OBLIGATIONS, THE
COMMITMENTS, AND THE OTHER RIGHTS AND


 

90

--------------------------------------------------------------------------------


 


INTERESTS OF THE ORIGINATING LENDER HEREUNDER SHALL NOT CONSTITUTE A “LENDER”
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE ORIGINATING LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) THE ORIGINATING
LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(III) BORROWER, AGENT, AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH THE ORIGINATING LENDER IN CONNECTION WITH THE ORIGINATING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(IV) NO LENDER SHALL TRANSFER OR GRANT ANY PARTICIPATING INTEREST UNDER WHICH
THE PARTICIPANT HAS THE RIGHT TO APPROVE ANY AMENDMENT TO, OR ANY CONSENT OR
WAIVER WITH RESPECT TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT TO THE
EXTENT SUCH AMENDMENT TO, OR CONSENT OR WAIVER WITH RESPECT TO THIS AGREEMENT OR
OF ANY OTHER LOAN DOCUMENT WOULD (A) EXTEND THE FINAL MATURITY DATE OF THE
OBLIGATIONS HEREUNDER IN WHICH SUCH PARTICIPANT IS PARTICIPATING, (B) REDUCE THE
INTEREST RATE APPLICABLE TO THE OBLIGATIONS HEREUNDER IN WHICH SUCH PARTICIPANT
IS PARTICIPATING, (C) RELEASE ALL OR A MATERIAL PORTION OF THE COLLATERAL OR
GUARANTIES (EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN OR IN ANY OF THE LOAN
DOCUMENTS) SUPPORTING THE OBLIGATIONS HEREUNDER IN WHICH SUCH PARTICIPANT IS
PARTICIPATING, (D) POSTPONE THE PAYMENT OF, OR REDUCE THE AMOUNT OF, THE
INTEREST OR FEES PAYABLE TO SUCH PARTICIPANT THROUGH SUCH LENDER, OR (E) CHANGE
THE AMOUNT OR DUE DATES OF SCHEDULED PRINCIPAL REPAYMENTS OR PREPAYMENTS OR
PREMIUMS, AND (V) ALL AMOUNTS PAYABLE BY BORROWER HEREUNDER SHALL BE DETERMINED
AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION, EXCEPT THAT, IF AMOUNTS
OUTSTANDING UNDER THIS AGREEMENT ARE DUE AND UNPAID, OR SHALL HAVE BEEN DECLARED
OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SET–OFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT
AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A
LENDER UNDER THIS AGREEMENT.  THE RIGHTS OF ANY PARTICIPANT ONLY SHALL BE
DERIVATIVE THROUGH THE ORIGINATING LENDER WITH WHOM SUCH PARTICIPANT
PARTICIPATES AND NO PARTICIPANT SHALL HAVE ANY RIGHTS UNDER THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY DIRECT RIGHTS AS TO THE OTHER LENDERS, AGENT,
BORROWER, THE COLLECTIONS OF BORROWER OR ITS SUBSIDIARIES, THE COLLATERAL, OR
OTHERWISE IN RESPECT OF THE OBLIGATIONS.  NO PARTICIPANT SHALL HAVE THE RIGHT TO
PARTICIPATE DIRECTLY IN THE MAKING OF DECISIONS BY THE LENDERS AMONG THEMSELVES.


 


(F)  IN CONNECTION WITH ANY SUCH ASSIGNMENT OR PARTICIPATION OR PROPOSED
ASSIGNMENT OR PARTICIPATION, A LENDER MAY, SUBJECT TO THE PROVISIONS OF SECTION
17.8, DISCLOSE ALL DOCUMENTS AND INFORMATION WHICH IT NOW OR HEREAFTER MAY HAVE
RELATING TO BORROWER OR BORROWER’S BUSINESS.

 


(G)  ANY OTHER PROVISION IN THIS AGREEMENT NOTWITHSTANDING, ANY LENDER MAY AT
ANY TIME CREATE A SECURITY INTEREST IN, OR PLEDGE, ALL OR ANY PORTION OF ITS
RIGHTS UNDER AND INTEREST IN THIS AGREEMENT IN FAVOR OF ANY FEDERAL RESERVE BANK
IN ACCORDANCE WITH REGULATION A OF THE FEDERAL RESERVE BANK OR U.S. TREASURY
REGULATION 31 CFR §203.14, AND SUCH FEDERAL RESERVE BANK MAY ENFORCE SUCH PLEDGE
OR SECURITY INTEREST IN ANY MANNER PERMITTED UNDER APPLICABLE LAW.

 


(H)  AGENT, IN ITS CAPACITY AS AGENT FOR THE BORROWER, SHALL MAINTAIN, OR CAUSE
TO BE MAINTAINED, A REGISTER (THE “REGISTER”) ON WHICH IT ENTERS THE NAME OF A
LENDER


 

91

--------------------------------------------------------------------------------


 


AS THE REGISTERED OWNER OF THE BORROWINGS HELD BY SUCH LENDER.  A REGISTERED
LOAN (AND THE REGISTERED NOTE, IF ANY, EVIDENCING THE SAME) MAY BE ASSIGNED OR
SOLD IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH ASSIGNMENT OR SALE ON THE
REGISTER (AND EACH REGISTERED NOTE SHALL EXPRESSLY SO PROVIDE).  ANY ASSIGNMENT
OR SALE OF ALL OR PART OF SUCH REGISTERED LOAN (AND THE REGISTERED NOTE, IF ANY,
EVIDENCING THE SAME) MAY BE EFFECTED ONLY BY REGISTRATION OF SUCH ASSIGNMENT OR
SALE ON THE REGISTER, TOGETHER WITH THE SURRENDER OF THE REGISTERED NOTE, IF
ANY, EVIDENCING THE SAME DULY ENDORSED BY (OR ACCOMPANIED BY A WRITTEN
INSTRUMENT OF ASSIGNMENT OR SALE DULY EXECUTED BY) THE HOLDER OF SUCH REGISTERED
NOTE, WHEREUPON, AT THE REQUEST OF THE DESIGNATED ASSIGNEE(S) OR TRANSFEREE(S),
ONE OR MORE NEW REGISTERED NOTES IN THE SAME AGGREGATE PRINCIPAL AMOUNT SHALL BE
ISSUED TO THE DESIGNATED ASSIGNEE(S) OR TRANSFEREE(S).  PRIOR TO THE
REGISTRATION OF ASSIGNMENT OR SALE OF ANY REGISTERED LOAN (AND THE REGISTERED
NOTE, IF ANY, EVIDENCING THE SAME), AGENT SHALL TREAT THE PERSON IN WHOSE NAME
SUCH REGISTERED LOAN (AND THE REGISTERED NOTE, IF ANY, EVIDENCING THE SAME) IS
REGISTERED AS THE OWNER THEREOF FOR THE PURPOSE OF RECEIVING ALL PAYMENTS
THEREON AND FOR ALL OTHER PURPOSES, NOTWITHSTANDING NOTICE TO THE CONTRARY.  IN
THE CASE OF AN ASSIGNMENT OR DELEGATION COVERED BY SECTION 14.1(A)(Z), THE
LENDER THAT IS THE ASSIGNEE SHALL MAINTAIN A COMPARABLE REGISTER ON BEHALF OF
BORROWER.


(I)  IN THE EVENT THAT A LENDER SELLS PARTICIPATIONS IN THE REGISTERED LOAN,
SUCH LENDER SHALL MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME OF ALL
PARTICIPANTS IN THE REGISTERED LOANS HELD BY IT (THE “PARTICIPANT REGISTER”).  A
REGISTERED LOAN (AND THE REGISTERED NOTE, IF ANY, EVIDENCING THE SAME) MAY BE
PARTICIPATED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH PARTICIPATION ON
THE PARTICIPANT REGISTER (AND EACH REGISTERED NOTE SHALL EXPRESSLY SO PROVIDE). 
ANY PARTICIPATION OF SUCH REGISTERED LOAN (AND THE REGISTERED NOTE, IF ANY,
EVIDENCING THE SAME) MAY BE EFFECTED ONLY BY THE REGISTRATION OF SUCH
PARTICIPATION ON THE PARTICIPANT REGISTER.

 

14.2 Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio.  No consent to assignment by the Lenders shall
release Borrower from its Obligations.  A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 14.1 hereof and, except as expressly required pursuant to
Section 14.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

 


15.            AMENDMENTS; WAIVERS.

 

15.1 Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver,

 

92

--------------------------------------------------------------------------------


 

amendment, or consent shall, unless in writing and signed by all of the Lenders
affected thereby and Borrower, do any of the following:

 


(A)  INCREASE OR EXTEND ANY COMMITMENT OF ANY LENDER,

 


(B)  POSTPONE OR DELAY ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OF PRINCIPAL, INTEREST, FEES, OR OTHER AMOUNTS DUE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT,

 


(C)  REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST ON, ANY LOAN OR OTHER
EXTENSION OF CREDIT HEREUNDER, OR REDUCE ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT,

 


(D)  CHANGE THE PERCENTAGE OF THE COMMITMENTS THAT IS REQUIRED TO TAKE ANY
ACTION HEREUNDER,

 


(E)  AMEND OR MODIFY THIS SECTION OR ANY PROVISION OF THE AGREEMENT PROVIDING
FOR CONSENT OR OTHER ACTION BY ALL LENDERS,

 


(F)  RELEASE COLLATERAL OTHER THAN AS PERMITTED BY SECTION 16.12,

 


(G)  CHANGE THE DEFINITION OF “REQUIRED LENDERS” OR “PRO RATA SHARE”,

 


(H)  CONTRACTUALLY SUBORDINATE ANY OF THE AGENT’S LIENS,

 


(I)  RELEASE ANY BORROWING BASE PARTICIPANT OR ANY OTHER GUARANTOR (UNLESS THE
REQUIRED LENDERS APPROVE THE SALE OF THE STOCK OF A GUARANTOR) FROM ANY
OBLIGATION FOR THE PAYMENT OF MONEY, OR

 


(J)  AMEND ANY OF THE PROVISIONS OF SECTION 16.

 


(K)  AND, PROVIDED FURTHER, HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL,
UNLESS IN WRITING AND SIGNED BY THE HOLDERS OF A MAJORITY OF THE REVOLVER
COMMITMENTS AND THE REQUIRED LENDERS, CHANGE THE DEFINITION OF BORROWING BASE OR
THE DEFINITIONS OF ELIGIBLE ACCOUNTS, MAXIMUM REVOLVER AMOUNT, TERM LOAN AMOUNT,
OR CHANGE SECTION 2.1(B), AND, PROVIDED FURTHER, HOWEVER, THAT NO AMENDMENT,
WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY AGENT, ISSUING LENDER,
OR SWING LENDER, AS APPLICABLE, AFFECT THE RIGHTS OR DUTIES OF AGENT, ISSUING
LENDER, OR SWING LENDER, AS APPLICABLE, UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  THE FOREGOING NOTWITHSTANDING, ANY AMENDMENT, MODIFICATION, WAIVER,
CONSENT, TERMINATION, OR RELEASE OF, OR WITH RESPECT TO, ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT THAT RELATES ONLY TO THE RELATIONSHIP OF
THE LENDER GROUP AMONG THEMSELVES, AND THAT DOES NOT AFFECT THE RIGHTS OR
OBLIGATIONS OF BORROWER, SHALL NOT REQUIRE CONSENT BY OR THE AGREEMENT OF
BORROWER.

 

93

--------------------------------------------------------------------------------


 

15.2 Replacement of Holdout Lender.

 


(A)  IF ANY ACTION TO BE TAKEN BY THE LENDER GROUP OR AGENT HEREUNDER REQUIRES
THE UNANIMOUS CONSENT, AUTHORIZATION, OR AGREEMENT OF ALL LENDERS, AND A LENDER
(“HOLDOUT LENDER”) FAILS TO GIVE ITS CONSENT, AUTHORIZATION, OR AGREEMENT, THEN
AGENT, UPON AT LEAST 5 BUSINESS DAYS PRIOR IRREVOCABLE NOTICE TO THE HOLDOUT
LENDER, MAY PERMANENTLY REPLACE THE HOLDOUT LENDER WITH ONE OR MORE SUBSTITUTE
LENDERS (EACH, A “REPLACEMENT LENDER”), AND THE HOLDOUT LENDER SHALL HAVE NO
RIGHT TO REFUSE TO BE REPLACED HEREUNDER.  SUCH NOTICE TO REPLACE THE HOLDOUT
LENDER SHALL SPECIFY AN EFFECTIVE DATE FOR SUCH REPLACEMENT, WHICH DATE SHALL
NOT BE LATER THAN 15 BUSINESS DAYS AFTER THE DATE SUCH NOTICE IS GIVEN.

 


(B)  PRIOR TO THE EFFECTIVE DATE OF SUCH REPLACEMENT, THE HOLDOUT LENDER AND
EACH REPLACEMENT LENDER SHALL EXECUTE AND DELIVER AN ASSIGNMENT AND ACCEPTANCE
AGREEMENT, SUBJECT ONLY TO THE HOLDOUT LENDER BEING REPAID ITS SHARE OF THE
OUTSTANDING OBLIGATIONS (INCLUDING AN ASSUMPTION OF ITS PRO RATA SHARE OF THE
RISK PARTICIPATION LIABILITY) WITHOUT ANY PREMIUM OR PENALTY OF ANY KIND
WHATSOEVER.  IF THE HOLDOUT LENDER SHALL REFUSE OR FAIL TO EXECUTE AND DELIVER
ANY SUCH ASSIGNMENT AND ACCEPTANCE AGREEMENT PRIOR TO THE EFFECTIVE DATE OF SUCH
REPLACEMENT, THE HOLDOUT LENDER SHALL BE DEEMED TO HAVE EXECUTED AND DELIVERED
SUCH ASSIGNMENT AND ACCEPTANCE AGREEMENT.  THE REPLACEMENT OF ANY HOLDOUT LENDER
SHALL BE MADE IN ACCORDANCE WITH THE TERMS OF SECTION 14.1.  UNTIL SUCH TIME AS
THE REPLACEMENT LENDERS SHALL HAVE ACQUIRED ALL OF THE OBLIGATIONS, THE
COMMITMENTS, AND THE OTHER RIGHTS AND OBLIGATIONS OF THE HOLDOUT LENDER
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE HOLDOUT LENDER SHALL REMAIN
OBLIGATED TO MAKE THE HOLDOUT LENDER’S PRO RATA SHARE OF ADVANCES AND TO
PURCHASE A PARTICIPATION IN EACH LETTER OF CREDIT, IN AN AMOUNT EQUAL TO ITS PRO
RATA SHARE OF THE RISK PARTICIPATION LIABILITY OF SUCH LETTER OF CREDIT.

 

15.3 No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 


16.            AGENT; THE LENDER GROUP.

 

16.1 Appointment and Authorization of Agent.  Each Lender hereby designates and
appoints Foothill as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto.

 

94

--------------------------------------------------------------------------------


 

Agent agrees to act as such on the express conditions contained in this Section
16.  The provisions of this Section 16 are solely for the benefit of Agent, and
the Lenders, and Borrower shall have no rights as a third party beneficiary of
any of the provisions contained herein.  Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that Foothill
is merely the representative of the Lenders, and only has the contractual duties
set forth herein.  Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrower and the Guarantors, and related matters, (b) execute
or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, (c) make Advances,
for itself or on behalf of Lenders as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute the Collections of Borrower and the
Guarantors as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Borrower and the
Guarantors, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Borrower, the Obligations, the
Collateral, the Collections of Borrower and the Guarantors, or otherwise related
to any of same as provided in the Loan Documents, and (g) incur and pay such
Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

 

16.2 Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney–in–fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

16.3 Liability of Agent.  None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any

 

95

--------------------------------------------------------------------------------


 

of the Lenders for any recital, statement, representation or warranty made by
Borrower or any Subsidiary or Affiliate of Borrower, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Books or properties of Borrower or the
books or records or properties of any of Borrower’s Subsidiaries or Affiliates.

 

16.4 Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower
or counsel to any Lender), independent accountants and other experts selected by
Agent.  Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders.

 

16.5 Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 16.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be

 

96

--------------------------------------------------------------------------------


 

obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.

 

16.6 Credit Decision.  Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender.  Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrower and any other Person (other than the Lender Group) party to a Loan
Document, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person (other than the Lender Group)
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower and any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.

 

16.7 Costs and Expenses; Indemnification.  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, reasonable attorneys fees and
expenses, costs of collection by outside collection agencies and auctioneer fees
and costs of security guards or insurance premiums paid to maintain the
Collateral, whether or not Borrower is obligated to reimburse Agent or Lenders
for such expenses pursuant to the Loan Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders.  In the event Agent is not reimbursed for such costs and
expenses from the Collections of Borrower and its Subsidiaries received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof.  Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrower and without limiting the obligation of Borrower to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such

 

97

--------------------------------------------------------------------------------


 

Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make an Advance or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out-of-pocket
expenses (including attorneys fees and expenses) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrower.  The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

 

16.8 Agent in Individual Capacity.  Foothill and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though Foothill were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge that, pursuant to such
activities, Foothill or its Affiliates may receive information regarding
Borrower or its Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include Foothill in its individual capacity.

 

16.9 Successor Agent.  Agent may resign as Agent upon 45 days notice to the
Lenders.  If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders, which successor Agent, so long as a
Default or Event of Default has not occurred and is not continuing, shall be
reasonably satisfactory to Borrower.  If no successor Agent is appointed prior
to the effective date of the resignation of Agent, Agent may appoint, after
consulting with the Lenders, a successor Agent, which successor Agent, so long
as a Default or Event of Default has not occurred and is not continuing, shall
be reasonably satisfactory to Borrower.  If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders.  In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 16 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this

 

98

--------------------------------------------------------------------------------


 

Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

16.10 Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with Borrower and its
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group.  The
other members of the Lender Group acknowledge that, pursuant to such activities,
such Lender and its respective Affiliates may receive information regarding
Borrower or its Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender not shall be under any obligation to provide such
information to them.  With respect to the Swing Loans and Agent Advances, Swing
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the sub-agent of Agent.

 

16.11 Withholding Taxes.


 


(A)  IF ANY LENDER IS A “FOREIGN PERSON” WITHIN THE MEANING OF THE IRC AND SUCH
LENDER CLAIMS EXEMPTION FROM, OR A REDUCTION OF, U.S. WITHHOLDING TAX UNDER
SECTIONS 1441 OR 1442 OF THE IRC, SUCH LENDER AGREES WITH AND IN FAVOR OF AGENT
AND BORROWER, TO DELIVER TO AGENT AND BORROWER:

 

(I)            IF SUCH LENDER CLAIMS AN EXEMPTION FROM WITHHOLDING TAX PURSUANT
TO ITS PORTFOLIO INTEREST EXCEPTION, (A) A STATEMENT OF THE LENDER, SIGNED UNDER
PENALTY OF PERJURY, THAT IT IS NOT A (I) A “BANK” AS DESCRIBED IN SECTION
881(C)(3)(A) OF THE IRC, (II) A 10% SHAREHOLDER OF BORROWER (WITHIN THE MEANING
OF SECTION 871(H)(3)(B) OF THE IRC), OR (III) A CONTROLLED FOREIGN CORPORATION
RELATED TO BORROWER WITHIN THE MEANING OF SECTION 864(D)(4) OF THE IRC, AND (B)
A PROPERLY COMPLETED AND EXECUTED IRS FORM W-8BEN, BEFORE THE FIRST PAYMENT OF
ANY INTEREST UNDER THIS AGREEMENT AND AT ANY OTHER TIME REASONABLY REQUESTED BY
AGENT OR BORROWER;

 

(II)           IF SUCH LENDER CLAIMS AN EXEMPTION FROM, OR A REDUCTION OF,
WITHHOLDING TAX UNDER A UNITED STATES TAX TREATY, PROPERLY COMPLETED AND
EXECUTED IRS FORM W-8BEN BEFORE THE FIRST PAYMENT OF ANY INTEREST UNDER

 

99

--------------------------------------------------------------------------------


 

THIS AGREEMENT AND AT ANY OTHER TIME REASONABLY REQUESTED BY AGENT OR BORROWER;

 

(III)          IF SUCH LENDER CLAIMS THAT INTEREST PAID UNDER THIS AGREEMENT IS
EXEMPT FROM UNITED STATES WITHHOLDING TAX BECAUSE IT IS EFFECTIVELY CONNECTED
WITH A UNITED STATES TRADE OR BUSINESS OF SUCH LENDER, TWO PROPERLY COMPLETED
AND EXECUTED COPIES OF IRS FORM W-8ECI BEFORE THE FIRST PAYMENT OF ANY INTEREST
IS DUE UNDER THIS AGREEMENT AND AT ANY OTHER TIME REASONABLY REQUESTED BY AGENT
OR BORROWER;

 

(IV)          SUCH OTHER FORM OR FORMS AS MAY BE REQUIRED UNDER THE IRC OR OTHER
LAWS OF THE UNITED STATES AS A CONDITION TO EXEMPTION FROM, OR REDUCTION OF,
UNITED STATES WITHHOLDING TAX.

 

Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.


 


(B)  IF ANY LENDER CLAIMS EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING TAX UNDER
A UNITED STATES TAX TREATY BY PROVIDING IRS FORM W-8BEN AND SUCH LENDER SELLS,
ASSIGNS, GRANTS A PARTICIPATION IN, OR OTHERWISE TRANSFERS ALL OR PART OF THE
OBLIGATIONS OF BORROWER TO SUCH LENDER, SUCH LENDER AGREES TO NOTIFY AGENT OF
THE PERCENTAGE AMOUNT IN WHICH IT IS NO LONGER THE BENEFICIAL OWNER OF
OBLIGATIONS OF BORROWER TO SUCH LENDER.  TO THE EXTENT OF SUCH PERCENTAGE
AMOUNT, AGENT WILL TREAT SUCH LENDER’S IRS FORM W-8BEN AS NO LONGER VALID.


 


(C)  IF ANY LENDER IS ENTITLED TO A REDUCTION IN THE APPLICABLE WITHHOLDING TAX,
AGENT MAY WITHHOLD FROM ANY INTEREST PAYMENT TO SUCH LENDER AN AMOUNT EQUIVALENT
TO THE APPLICABLE WITHHOLDING TAX AFTER TAKING INTO ACCOUNT SUCH REDUCTION.  IF
THE FORMS OR OTHER DOCUMENTATION REQUIRED BY SUBSECTION (A) OF THIS SECTION ARE
NOT DELIVERED TO AGENT, THEN AGENT MAY WITHHOLD FROM ANY INTEREST PAYMENT TO
SUCH LENDER NOT PROVIDING SUCH FORMS OR OTHER DOCUMENTATION AN AMOUNT EQUIVALENT
TO THE APPLICABLE WITHHOLDING TAX.


 


(D)  IF THE IRS OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR
OTHER JURISDICTION ASSERTS A CLAIM THAT AGENT DID NOT PROPERLY WITHHOLD TAX FROM
AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE APPROPRIATE FORM
WAS NOT DELIVERED, WAS NOT PROPERLY EXECUTED, OR BECAUSE SUCH LENDER FAILED TO
NOTIFY AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR
REDUCTION OF, WITHHOLDING TAX INEFFECTIVE, OR FOR ANY OTHER REASON) SUCH LENDER
SHALL INDEMNIFY AND HOLD AGENT HARMLESS FOR ALL AMOUNTS PAID, DIRECTLY OR
INDIRECTLY, BY AGENT AS TAX OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND
INCLUDING ANY TAXES IMPOSED BY ANY JURISDICTION ON THE AMOUNTS PAYABLE TO AGENT
UNDER THIS SECTION, TOGETHER WITH ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS
FEES AND EXPENSES).  THE OBLIGATION OF THE LENDERS UNDER THIS SUBSECTION SHALL
SURVIVE THE PAYMENT OF ALL OBLIGATIONS AND THE RESIGNATION OR REPLACEMENT OF
AGENT.


 


(E)  ALL PAYMENTS MADE BY BORROWER HEREUNDER OR UNDER ANY NOTE WILL BE MADE
WITHOUT SETOFF, COUNTERCLAIM, OR OTHER DEFENSE, EXCEPT AS REQUIRED BY APPLICABLE
LAW


 


100

--------------------------------------------------------------------------------



 


OTHER THAN FOR TAXES (AS DEFINED BELOW).  ALL SUCH PAYMENTS WILL BE MADE FREE
AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY PRESENT OR FUTURE
TAXES, LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS OR OTHER CHARGES OF WHATEVER
NATURE NOW OR HEREAFTER IMPOSED BY ANY JURISDICTION (OTHER THAN THE UNITED
STATES) OR BY ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN
(OTHER THAN OF THE UNITED STATES) WITH RESPECT TO SUCH PAYMENTS (BUT EXCLUDING,
ANY TAX IMPOSED BY ANY JURISDICTION OR BY ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN (I) MEASURED BY OR BASED ON THE NET INCOME OR NET
PROFITS OF A LENDER, OR (II) TO THE EXTENT THAT SUCH TAX RESULTS FROM A CHANGE
IN THE CIRCUMSTANCES OF THE LENDER, INCLUDING A CHANGE IN THE RESIDENCE, PLACE
OF ORGANIZATION, OR PRINCIPAL PLACE OF BUSINESS OF THE LENDER, OR A CHANGE IN
THE BRANCH OR LENDING OFFICE OF THE LENDER PARTICIPATING IN THE TRANSACTIONS SET
FORTH HEREIN) AND ALL INTEREST, PENALTIES OR SIMILAR LIABILITIES WITH RESPECT
THERETO (ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, FEES, ASSESSMENTS
OR OTHER CHARGES BEING REFERRED TO COLLECTIVELY AS “TAXES”).  IF ANY TAXES ARE
SO LEVIED OR IMPOSED, BORROWER AGREES TO PAY THE FULL AMOUNT OF SUCH TAXES, AND
SUCH ADDITIONAL AMOUNTS AS MAY BE NECESSARY SO THAT EVERY PAY­MENT OF ALL
AMOUNTS DUE UNDER THIS AGREEMENT OR UNDER ANY NOTE, INCLUDING ANY AMOUNT PAID
PURSUANT TO THIS SECTION 16.11(E) AFTER WITHHOLDING OR DEDUCTION FOR OR ON
ACCOUNT OF ANY TAXES, WILL NOT BE LESS THAN THE AMOUNT PROVIDED FOR HEREIN;
PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO INCREASE ANY SUCH
AMOUNTS PAYABLE TO AGENT OR ANY LENDER (I) THAT IS NOT ORGANIZED UNDER THE LAWS
OF THE UNITED STATES, IF SUCH PERSON FAILS TO COMPLY WITH THE OTHER REQUIREMENTS
OF THIS SECTION 16.11, OR (II) IF THE INCREASE IN SUCH AMOUNT PAYABLE RESULTS
FROM AGENT’S OR SUCH LENDER’S OWN WILLFUL MIS­CONDUCT OR GROSS NEGLIGENCE. 
BORROWER WILL FURNISH TO AGENT AS PROMPTLY AS POSSIBLE AFTER THE DATE THE
PAYMENT OF ANY TAXES IS DUE PURSUANT TO APPLICABLE LAW CERTIFIED COPIES OF TAX
RECEIPTS EVIDENCING SUCH PAYMENT BY BORROWER.

 

16.12 Collateral Matters.


 


(A)  THE LENDERS HEREBY IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN ITS
SOLE DISCRETION, TO RELEASE ANY LIEN ON ANY COLLATERAL (I) UPON THE TERMINATION
OF THE COMMITMENTS AND PAYMENT AND SATISFACTION IN FULL BY BORROWER OF ALL
OBLIGATIONS, (II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF IF A RELEASE
IS REQUIRED OR DESIRABLE IN CONNECTION THEREWITH AND IF BORROWER CERTIFIES TO
AGENT THAT THE SALE OR DISPOSITION IS PERMITTED UNDER SECTION 7.4 OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS (AND AGENT MAY RELY CONCLUSIVELY ON ANY
SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY), (III) CONSTITUTING PROPERTY IN WHICH
BORROWER OWNED NO INTEREST AT THE TIME THE SECURITY INTEREST WAS GRANTED OR AT
ANY TIME THEREAFTER, OR (IV) CONSTITUTING PROPERTY LEASED TO BORROWER UNDER A
LEASE THAT HAS EXPIRED OR IS TERMINATED IN A TRANSACTION PERMITTED UNDER THIS
AGREEMENT.  EXCEPT AS PROVIDED ABOVE, AGENT WILL NOT EXECUTE AND DELIVER A
RELEASE OF ANY LIEN ON ANY COLLATERAL WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF
(Y) IF THE RELEASE IS OF ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, ALL OF THE
LENDERS, OR (Z) OTHERWISE, THE REQUIRED LENDERS.  UPON REQUEST BY AGENT OR
BORROWER AT ANY TIME, THE LENDERS WILL CONFIRM IN WRITING AGENT’S AUTHORITY TO
RELEASE ANY SUCH LIENS ON PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO
THIS SECTION 16.12; PROVIDED, HOWEVER, THAT (1) AGENT SHALL NOT BE REQUIRED TO
EXECUTE ANY DOCUMENT NECESSARY TO EVIDENCE SUCH RELEASE ON TERMS THAT, IN
AGENT’S OPINION, WOULD EXPOSE AGENT TO LIABILITY OR CREATE ANY OBLIGATION OR
ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIEN WITHOUT RECOURSE,
REPRESENTATION,


 


101

--------------------------------------------------------------------------------



 


OR WARRANTY, AND (2) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT, OR
IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE EXPRESSLY BEING RELEASED)
UPON (OR OBLIGATIONS OF BORROWER IN RESPECT OF) ALL INTERESTS RETAINED BY
BORROWER, INCLUDING, THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE COLLATERAL.


 


(B)  AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY OF THE LENDERS TO ASSURE
THAT THE COLLATERAL EXISTS OR IS OWNED BY BORROWER OR IS CARED FOR, PROTECTED,
OR INSURED OR HAS BEEN ENCUMBERED, OR THAT THE AGENT’S LIENS HAVE BEEN PROPERLY
OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED, OR ENFORCED OR ARE
ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR
MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE
EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO
AGENT PURSUANT TO ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT
IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION, OR EVENT RELATED THERETO,
SUBJECT TO THE TERMS AND CONDITIONS CONTAINED HEREIN, AGENT MAY ACT IN ANY
MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION GIVEN AGENT’S OWN
INTEREST IN THE COLLATERAL IN ITS CAPACITY AS ONE OF THE LENDERS AND THAT AGENT
SHALL HAVE NO OTHER DUTY OR LIABILITY WHATSOEVER TO ANY LENDER AS TO ANY OF THE
FOREGOING, EXCEPT AS OTHERWISE PROVIDED HEREIN.

 

16.13 Restrictions on Actions by Lenders; Sharing of Payments.


 


(A)  EACH OF THE LENDERS AGREES THAT IT SHALL NOT, WITHOUT THE EXPRESS CONSENT
OF AGENT, AND THAT IT SHALL, TO THE EXTENT IT IS LAWFULLY ENTITLED TO DO SO,
UPON THE REQUEST OF AGENT, SET OFF AGAINST THE OBLIGATIONS, ANY AMOUNTS OWING BY
SUCH LENDER TO BORROWER OR ANY DEPOSIT ACCOUNTS OF BORROWER NOW OR HEREAFTER
MAINTAINED WITH SUCH LENDER.  EACH OF THE LENDERS FURTHER AGREES THAT IT SHALL
NOT, UNLESS SPECIFICALLY REQUESTED TO DO SO BY AGENT, TAKE OR CAUSE TO BE TAKEN
ANY ACTION, INCLUDING, THE COMMENCEMENT OF ANY LEGAL OR EQUITABLE PROCEEDINGS,
TO FORECLOSE ANY LIEN ON, OR OTHERWISE ENFORCE ANY SECURITY INTEREST IN, ANY OF
THE COLLATERAL THE PURPOSE OF WHICH IS, OR COULD BE, TO GIVE SUCH LENDER ANY
PREFERENCE OR PRIORITY AGAINST THE OTHER LENDERS WITH RESPECT TO THE COLLATERAL.


 


(B)  IF, AT ANY TIME OR TIMES ANY LENDER SHALL RECEIVE (I) BY PAYMENT,
FORECLOSURE, SETOFF, OR OTHERWISE, ANY PROCEEDS OF COLLATERAL OR ANY PAYMENTS
WITH RESPECT TO THE OBLIGATIONS ARISING UNDER, OR RELATING TO, THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS, EXCEPT FOR ANY SUCH PROCEEDS OR PAYMENTS RECEIVED BY
SUCH LENDER FROM AGENT PURSUANT TO THE TERMS OF THIS AGREEMENT, OR (II) PAYMENTS
FROM AGENT IN EXCESS OF SUCH LENDER’S RATABLE PORTION OF ALL SUCH DISTRIBUTIONS
BY AGENT, SUCH LENDER PROMPTLY SHALL (1) TURN THE SAME OVER TO AGENT, IN KIND,
AND WITH SUCH ENDORSEMENTS AS MAY BE REQUIRED TO NEGOTIATE THE SAME TO AGENT, OR
IN IMMEDIATELY AVAILABLE FUNDS, AS APPLICABLE, FOR THE ACCOUNT OF ALL OF THE
LENDERS AND FOR APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THIS AGREEMENT, OR (2) PURCHASE, WITHOUT RECOURSE OR WARRANTY, AN
UNDIVIDED INTEREST AND PARTICIPATION IN THE OBLIGATIONS OWED TO THE OTHER
LENDERS SO THAT SUCH EXCESS PAYMENT RECEIVED SHALL BE APPLIED RATABLY AS AMONG
THE LENDERS IN ACCORDANCE WITH THEIR PRO RATA SHARES; PROVIDED, HOWEVER, THAT IF
ALL OR PART OF SUCH EXCESS PAYMENT RECEIVED BY THE PURCHASING PARTY IS
THEREAFTER RECOVERED FROM IT, THOSE PURCHASES OF PARTICIPATIONS SHALL BE
RESCINDED IN WHOLE OR IN PART, AS APPLICABLE, AND THE APPLICABLE PORTION OF THE
PURCHASE PRICE


 


102

--------------------------------------------------------------------------------



 


PAID THEREFOR SHALL BE RETURNED TO SUCH PURCHASING PARTY, BUT WITHOUT INTEREST
EXCEPT TO THE EXTENT THAT SUCH PURCHASING PARTY IS REQUIRED TO PAY INTEREST IN
CONNECTION WITH THE RECOVERY OF THE EXCESS PAYMENT.

 

16.14 Agency for Perfection.  Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession or control.  Should any Lender
obtain possession or control of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

 

16.15 Payments by Agent to the Lenders.  All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent.  Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, or interest of the Obligations.

 

16.16 Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents relating to the Collateral, for the benefit of the Lender
Group.  Each member of the Lender Group agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Loan Documents relating
to the Collateral and the exercise by Agent of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.

 

16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:


 


(A)  IS DEEMED TO HAVE REQUESTED THAT AGENT FURNISH SUCH LENDER, PROMPTLY AFTER
IT BECOMES AVAILABLE, A COPY OF EACH FIELD AUDIT OR EXAMINATION REPORT (EACH A
“REPORT” AND COLLECTIVELY, “REPORTS”) PREPARED BY AGENT, AND AGENT SHALL SO
FURNISH EACH LENDER WITH SUCH REPORTS,


 


(B)  EXPRESSLY AGREES AND ACKNOWLEDGES THAT AGENT DOES NOT (I) MAKE ANY
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY REPORT, AND (II) SHALL NOT
BE LIABLE FOR ANY INFORMATION CONTAINED IN ANY REPORT,


 


(C)  EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE NOT COMPREHENSIVE
AUDITS OR EXAMINATIONS, THAT AGENT OR OTHER PARTY PERFORMING ANY AUDIT OR
EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION REGARDING BORROWER AND WILL
RELY SIGNIFICANTLY UPON THE BOOKS, AS WELL AS ON REPRESENTATIONS OF BORROWER’S
PERSONNEL,


 


(D)  AGREES TO KEEP ALL REPORTS AND OTHER MATERIAL, NON-PUBLIC INFORMATION
REGARDING BORROWER AND ITS SUBSIDIARIES AND THEIR OPERATIONS, ASSETS, AND
EXISTING


 

103

--------------------------------------------------------------------------------


 


AND CONTEMPLATED BUSINESS PLANS IN A CONFIDENTIAL MANNER; IT BEING UNDERSTOOD
AND AGREED BY BORROWER THAT IN ANY EVENT SUCH LENDER MAY MAKE DISCLOSURES (A) TO
COUNSEL FOR AND OTHER ADVISORS, ACCOUNTANTS, AND AUDITORS TO SUCH LENDER, (B)
SUBJECT TO COMPLIANCE WITH SECTION 17.8, REASONABLY REQUIRED BY ANY BONA FIDE
POTENTIAL OR ACTUAL ASSIGNEE OR PARTICIPANT IN CONNECTION WITH ANY CONTEMPLATED
OR ACTUAL ASSIGNMENT OR TRANSFER BY SUCH LENDER OF AN INTEREST HEREIN OR ANY
PARTICIPATION INTEREST IN SUCH LENDER’S RIGHTS HEREUNDER, (C) OF INFORMATION
THAT HAS BECOME PUBLIC BY DISCLOSURES MADE BY PERSONS OTHER THAN SUCH LENDER,
ITS AFFILIATES, ASSIGNEES, TRANSFEREES, OR PARTICIPANTS, OR (D) AS REQUIRED OR
REQUESTED BY ANY COURT, GOVERNMENTAL OR ADMINISTRATIVE AGENCY, PURSUANT TO ANY
SUBPOENA OR OTHER LEGAL PROCESS, OR BY ANY LAW, STATUTE, REGULATION, OR COURT
ORDER; PROVIDED, HOWEVER, THAT, UNLESS PROHIBITED BY APPLICABLE LAW, STATUTE,
REGULATION, OR COURT ORDER, SUCH LENDER SHALL NOTIFY BORROWER OF ANY REQUEST BY
ANY COURT, GOVERNMENTAL OR ADMINISTRATIVE AGENCY, OR PURSUANT TO ANY SUBPOENA OR
OTHER LEGAL PROCESS FOR DISCLOSURE OF ANY SUCH NON-PUBLIC MATERIAL INFORMATION
CONCURRENT WITH, OR WHERE PRACTICABLE, PRIOR TO THE DISCLOSURE THEREOF, AND


 


(E)  WITHOUT LIMITING THE GENERALITY OF ANY OTHER INDEMNIFICATION PROVISION
CONTAINED IN THIS AGREEMENT, AGREES:  (I) TO HOLD AGENT AND ANY OTHER LENDER
PREPARING A REPORT HARMLESS FROM ANY ACTION THE INDEMNIFYING LENDER MAY TAKE OR
CONCLUSION THE INDEMNIFYING LENDER MAY REACH OR DRAW FROM ANY REPORT IN
CONNECTION WITH ANY LOANS OR OTHER CREDIT ACCOMMODATIONS THAT THE INDEMNIFYING
LENDER HAS MADE OR MAY MAKE TO BORROWER, OR THE INDEMNIFYING LENDER’S
PARTICIPATION IN, OR THE INDEMNIFYING LENDER’S PURCHASE OF, A LOAN OR LOANS OF
BORROWER, AND (II) TO PAY AND PROTECT, AND INDEMNIFY, DEFEND AND HOLD AGENT, AND
ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM AND AGAINST, THE CLAIMS,
ACTIONS, PROCEEDINGS, DAMAGES, COSTS, EXPENSES, AND OTHER AMOUNTS (INCLUDING,
ATTORNEYS FEES AND COSTS) INCURRED BY AGENT AND ANY SUCH OTHER LENDER PREPARING
A REPORT AS THE DIRECT OR INDIRECT RESULT OF ANY THIRD PARTIES WHO MIGHT OBTAIN
ALL OR PART OF ANY REPORT THROUGH THE INDEMNIFYING LENDER.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request in writing of
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Borrower, Agent promptly shall provide a
copy of same to such Lender, and (z) any time that Agent renders to Borrower a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.

 

16.18 Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and

 

104

--------------------------------------------------------------------------------


 

not joint) obligations of the respective Lenders on a ratable basis, according
to their respective Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for it or on its behalf in connection with its Commitment, nor to
take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

 

17.          GENERAL PROVISIONS.

 

17.1 Effectiveness.  This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

 

17.2 Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

17.3 Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

17.4 Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

17.5 Amendments in Writing.  This Agreement only can be amended by a writing
signed by Agent (on behalf of the requisite Lenders) and Borrower.

 

17.6 Counterparts; Telefacsimile Execution.  This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed

 

105

--------------------------------------------------------------------------------


 

counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.  The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

17.7 Revival and Reinstatement of Obligations.  If the incurrence or payment of
the Obligations by Borrower or a Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrower or
a Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

17.8 Confidentiality.  The Agent and the Lenders each individually agree that
material, non-public information regarding Borrower and its Subsidiaries, their
operations, assets, and existing and contemplated business plans shall be
treated by them in a confidential manner, and shall not be disclosed by it to
Persons who are not parties to this Agreement, except:  (a) to counsel for and
other advisors, accountants, and auditors to any member of the Lender Group, (b)
to Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms hereof,
(c) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (d) as may be agreed to in advance by Borrower, (e)
as to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by the Lender Group), and (f)
in connection with any assignment, prospective assignment, sale, prospective
sale, participation or prospective participations, or pledge or prospective
pledge of any Lender’s interest under this Agreement, provided that any such
assignee, prospective assignee, purchaser, prospective purchaser, participant,
prospective participant, pledgee, or prospective pledgee shall have agreed in
writing to receive such information hereunder subject to the terms hereof.  The
provisions of this Section 17.8 shall survive for 2 years after the full and
final repayment of the Obligations (other contingent indemnification Obligations
and other than any Bank Product Obligations that remain outstanding after the
termination of this Agreement and the repayment of all other Obligations).

 

17.9 Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

[Signature pages to follow.]

 

106

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

MSC.SOFTWARE CORPORATION,
a Delaware corporation

 

 

 

By: /s/ Louis A. Greco

 

 

Title: Chief Financial Officer

 

 

 

 

 

FOOTHILL CAPITAL CORPORATION,
a California corporation, as Agent and as a Lender

 

 

 

By: /s/ Thomas E. Lane

 

 

Title: Senior Vice President

 

 

 

 

 

ABLECO FINANCE LLC,
a Delaware limited liability company, as a Lender

 

 

 

By: /s/ Kevin Genda

 

 

Title: Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit C-1

 

Form of Compliance Certificate

Exhibit P-1

 

Form of Principal Officers Certificate

 

 

 

Schedule A-1

 

Agent’s Account

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule P-1

 

Permitted Liens

Schedule R-1

 

Collateral Access Agreement Locations

Schedule 2.7(a)

 

Cash Management Banks

Schedule 5.5

 

Locations of Inventory and Equipment

Schedule 5.7(a)

 

States of Organization

Schedule 5.7(b)

 

Chief Executive Offices

Schedule 5.7(c)

 

FEINs

Schedule 5.7(d)

 

Commercial Tort Claims

Schedule 5.8(c)

 

Capitalization of Borrower’s Subsidiaries

Schedule 5.10

 

Litigation

Schedule 5.14

 

Environmental Matters

Schedule 5.16

 

Intellectual Property

Schedule 5.18

 

DDAs and Securities Accounts

Schedule 5.20

 

Permitted Indebtedness

 

--------------------------------------------------------------------------------


 

Schedule A-1

Agent’s Account

 

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number 323-266193 and maintained by
Agent with JPMorgan Chase Bank, 4 New York Plaza, 15th Floor, New York, New York
10004, ABA  #021000021.

 

--------------------------------------------------------------------------------


 

Schedule C-1

Commitments

 

Lender

 

Revolver
Commitment

 

Term Loan
Commitment

 

Total Commitment

 

Foothill Capital Corporation

 

$

6,428,571

 

$

23,571,429

 

$

30,000,000

 

Ableco Finance LLC

 

$

8,571,429

 

$

31,428,571

 

$

40,000,000

 

 

 

 

 

 

 

 

 

All Lenders

 

$

15,000,000

 

$

55,000,000

 

$

70,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule D-1

Designated Account

 

Account number 1891152074 of Borrower maintained with Borrower’s Designated
Account Bank, or such other deposit account of Borrower (located within the
United States) that has been designed as such, in writing, by Borrower to Agent.

 

“Designated Account Bank” means Comerica Bank, whose office is located at 10900
Wilshire Blvd., Los Angeles, California  90024-4594 and whose ABA number is
121137522.

 

--------------------------------------------------------------------------------

